EXHIBIT 10.1
Execution Version




THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 8, 2017
among
PILGRIM’S PRIDE CORPORATION,
TO-RICOS, LTD.
and
TO-RICOS DISTRIBUTION, LTD.,
as Borrowers,
THE OTHER LOAN PARTIES PARTY HERETO,
THE LENDERS PARTY HERETO,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
_____________________________________________________________________
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
COBANK, ACB, BMO CAPITAL MARKETS CORP.,
ING CAPITAL LLC, BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
COBANK, ACB, BMO CAPITAL MARKETS CORP.,
ING CAPITAL LLC, BARCLAYS BANK PLC,
DEUTSCHE BANK AG NEW YORK BRANCH,
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
COBANK, ACB, BMO CAPITAL MARKETS CORP.,
ING CAPITAL LLC,
and
WELLS FARGO SECURITIES, LLC,
as Joint Syndication Agents
BANK OF AMERICA, N.A., BARCLAYS BANK PLC,
DEUTSCHE BANK AG NEW YORK BRANCH,
WELLS FARGO SECURITIES, LLC,
and
ROYAL BANK OF CANADA,
as Joint Documentation Agents




ATL 22026536v6

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


Article I DEFINITIONS
 
2
Section 1.01.
Defined Terms
2
Section 1.02.
Classification of Loans and Borrowings
54
Section 1.03.
Terms Generally
54
Section 1.04.
Accounting Terms; GAAP
54
Section 1.05.
Timing of Payment or Performance
55
Article II THE CREDITS
 
55
Section 2.01.
Commitments
55
Section 2.02.
Loans and Borrowings
55
Section 2.03.
Requests for Borrowings
56
Section 2.04.
Protective Advances
57
Section 2.05.
Swingline Loans
58
Section 2.06.
Letters of Credit
59
Section 2.07.
Funding of Borrowings
64
Section 2.08.
Interest Elections
65
Section 2.09.
Termination and Reduction of Commitments
66
Section 2.10.
Increase in Commitments.
67
Section 2.11.
Repayment and Amortization of Loans; Evidence of Debt
69
Section 2.12.
Prepayment of Loans
70
Section 2.13.
Fees
72
Section 2.14.
Interest
73
Section 2.15.
Alternate Rate of Interest
74
Section 2.16.
Increased Costs
75
Section 2.17.
Break Funding Payments
76
Section 2.18.
Taxes
76
Section 2.19.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
81
Section 2.20.
Mitigation Obligations; Replacement of Lenders
83
Section 2.21.
Defaulting Lenders
84
Section 2.22.
Returned Payments
87
Section 2.23.
Bermuda Obligations
88
Article III REPRESENTATIONS AND WARRANTIES
88
Section 3.01.
Organization; Powers
88
Section 3.02.
Authorization; Enforceability
88
Section 3.03.
Governmental Approvals; No Conflicts
88
Section 3.04.
Financial Condition; No Material Adverse Effect
89
Section 3.05.
Properties
89
Section 3.06.
Flood Zones
90
Section 3.07.
Litigation
90
Section 3.08.
Compliance with Laws and Agreements
90
Section 3.09.
Investment Company Status
91
Section 3.10.
Taxes
91
Section 3.11.
ERISA, Etc
91



i
ATL 22026536v6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)
Page


Section 3.12.
Disclosure
91
Section 3.13.
Material Agreements
91
Section 3.14.
Solvency
92
Section 3.15.
Insurance
92
Section 3.16.
Capitalization and Subsidiaries
92
Section 3.17.
Security Interest in Collateral
93
Section 3.18.
Employment Matters
93
Section 3.19.
Regulation U; Use of Proceeds
93
Section 3.20.
Sanctions/Anti-Corruption Representations
93
Section 3.21.
Food Security Act
94
Section 3.22.
No Default
94
Article IV CONDITIONS
 
94
Section 4.01.
Effective Date
94
Section 4.02.
Each Credit Event
97
Article V AFFIRMATIVE COVENANTS
98
Section 5.01.
Financial Statements; Borrowing Base and Other Information
98
Section 5.02.
Notices of Material Events
101
Section 5.03.
Existence; Conduct of Business
102
Section 5.04.
Payment of Obligations
102
Section 5.05.
Maintenance of Properties
103
Section 5.06.
Books and Records; Inspection Rights
103
Section 5.07.
Compliance with Laws and Contractual Obligations
103
Section 5.08.
Use of Proceeds
104
Section 5.09.
Insurance
104
Section 5.10.
Casualty and Condemnation
105
Section 5.11.
Appraisals
105
Section 5.12.
Field Examinations
106
Section 5.13.
Additional Collateral; Further Assurances; Post-Closing Letter Agreement
106
Article VI NEGATIVE COVENANTS
109
Section 6.01.
Indebtedness
109
Section 6.02.
Liens
113
Section 6.03.
Fundamental Changes; Change in Nature of Business
117
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
120
Section 6.05.
Asset Sales
122
Section 6.06.
Sale and Leaseback Transactions
124
Section 6.07.
Swap Agreements
125
Section 6.08.
Restricted Payments; Certain Payments of Indebtedness and Management Fees
125
Section 6.09.
Transactions with Affiliates
127
Section 6.10.
Restrictive Agreements
129
Section 6.11.
Amendment of Material Documents
129
Section 6.12.
Capital Expenditures
130



ii
ATL 22026536v6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)
Page


Section 6.13.
Minimum Consolidated Tangible Net Worth
130
Section 6.14.
Change in Fiscal Year
130
Article VII EVENTS OF DEFAULT
130
Article VIII ADMINISTRATIVE AGENT, ISSUING BANK, COLLATERAL, AND AFFILIATES OF
LENDERS
134
Section 8.01.
Authorization and Action.
134
Section 8.02.
Administrative Agent and its Affiliates.
135
Section 8.03.
Duties
136
Section 8.04.
Administrative Agent’s Reliance, Etc.
137
Section 8.05.
Sub-Agents
138
Section 8.06.
Resignation.
138
Section 8.07.
Lender Credit Decision
139
Section 8.08.
Other Agent Titles
139
Section 8.09.
Agent May File Proofs of Claim; Bankruptcy Events
140
Section 8.10.
Collateral
140
Section 8.11.
Issuing Bank
141
Section 8.12.
Agency for Perfection
142
Section 8.13.
Affiliates of Lenders; Bank Product Providers
142
Article IX MISCELLANEOUS
143
Section 9.01.
Notices
143
Section 9.02.
Waivers; Amendments
146
Section 9.03.
Expenses; Indemnity; Damage Waiver
150
Section 9.04.
Successors and Assigns
152
Section 9.05.
Survival
157
Section 9.06.
Counterparts; Integration; Effectiveness
157
Section 9.07.
Severability
157
Section 9.08.
Right of Setoff
158
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
158
Section 9.10.
WAIVER OF JURY TRIAL
159
Section 9.11.
Headings
159
Section 9.12.
Confidentiality
159
Section 9.13.
Several Obligations; Nonreliance; Violation of Law
161
Section 9.14.
Patriot Act
161
Section 9.15.
Disclosure
161
Section 9.16.
Appointment for Perfection
161
Section 9.17.
Interest Rate Limitation
161
Section 9.18.
WAIVERS OF FARM CREDIT RIGHTS
162
Section 9.19.
Bank Equity Interests.
162
Section 9.20.
Amendment and Restatement of Original Credit Agreement; Confirmation of Existing
Obligations
162
Article X U.S. GUARANTY
163
Section 10.01.
Guaranty
163
Section 10.02.
Guaranty of Payment
163



iii
ATL 22026536v6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont’d)
Page


Section 10.03.
No Discharge or Diminishment of U.S. Guaranty
163
Section 10.04.
Defenses Waived
164
Section 10.05.
Rights of Subrogation
164
Section 10.06.
Reinstatement; Stay of Acceleration
164
Section 10.07.
Information
165
Section 10.08.
Taxes
165
Section 10.09.
Maximum Liability
165
Section 10.10.
Contribution
166
Section 10.11.
Liability Cumulative
166
Section 10.12.
Common Enterprise
166
Article XI THE BORROWER REPRESENTATIVE
167
Section 11.01.
Appointment; Nature of Relationship
167
Section 11.02.
Powers
167
Section 11.03.
Employment of Agents
167
Section 11.04.
Notices
167
Section 11.05.
Successor Borrower Representative
167
Section 11.06.
Execution of Loan Documents; Borrowing Base Certificate
167
Section 11.07.
Reporting
168
Section 11.08.
Keepwell
168
Section 11.09.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
168





iv
ATL 22026536v6

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Schedules and Exhibits


Schedules:
Commitment Schedule
Schedule 1.01    Tax Sharing Agreements
Schedule 2.06    Existing Letters of Credit
Schedule 3.05(a)    Real Property
Schedule 3.05(b)    Intellectual Property
Schedule 3.06    Flood Zones
Schedule 3.07    Disclosed Matters
Schedule 3.15    Insurance
Schedule 3.16    Capitalization and Subsidiaries
Schedule 4.01(n)    Mortgaged Properties
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
Schedule 6.04(m)    Captive Insurance Company Investment Guidelines
Schedule 6.07    Commodity Price Risk Management Guidelines
Schedule 6.10    Existing Restrictions
Exhibits:
Exhibit A    Form of Borrowing Request
Exhibit B    Form of Issuance Request
Exhibit C    Form of Interest Election Request
Exhibit D    Form of Incremental Commitment Joinder Agreement
Exhibit E-1    Form of Revolving Note
Exhibit E-2    Form of Swingline Note
Exhibit E-3    Form of Term Note
Exhibit H    Form of Borrowing Base Certificate
Exhibit I-1    Form of U.S. Tax Compliance Certificate
Exhibit I-2    Form of U.S. Tax Compliance Certificate
Exhibit I-3    Form of U.S. Tax Compliance Certificate
Exhibit I-4    Form of U.S. Tax Compliance Certificate
Exhibit J    Form of Bank Product Provider Letter
Exhibit K    Form of Compliance Certificate
Exhibit L    Form of Assignment and Assumption
Exhibit M    Form of Joinder Agreement




v
ATL 22026536v6

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 8, 2017 (as it may
be amended, restated, amended and restated or otherwise modified from time to
time, this “Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware
corporation, TO-RICOS, LTD., a Bermuda company, and TO-RICOS DISTRIBUTION, LTD.,
a Bermuda company, as Borrowers, the other Loan Parties party hereto, the
Lenders party hereto, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
Administrative Agent and Collateral Agent.
WHEREAS, the Borrowers, the financial institutions party thereto as lenders (the
“Original Lenders”), and Rabobank, as administrative agent and collateral agent
for the Original Lenders and as a swingline lender and issuing bank thereunder,
are parties to that certain Second Amended and Restated Credit Agreement, dated
as of February 11, 2015 (the “Original Closing Date”), as amended, restated,
supplemented, extended, renewed or otherwise modified from time to time prior to
the date hereof (the “Original Credit Agreement”);
WHEREAS, the Borrowers, the Lenders, and the Administrative Agent have agreed to
amend and restate the Original Credit Agreement in its entirety as, and in
accordance with and subject to the terms and conditions, set forth herein;
WHEREAS, each of the Borrowers acknowledges and agrees that the security
interests granted to the Administrative Agent, pursuant to the Original Credit
Agreement and the other “Loan Documents” (as defined in the Original Credit
Agreement), shall remain outstanding and in full force and effect in accordance
with the Original Credit Agreement, as modified herein, and shall continue to
secure the Obligations (as defined herein);
WHEREAS, the Borrowers, the Lenders and the Administrative Agent acknowledge and
agree that (a) the Obligations (as defined herein) represent, among other
things, the amendment, restatement, renewal, extension, consolidation and
modification of the “Obligations” (as defined in the Original Credit Agreement)
arising in connection with the Original Credit Agreement and other “Loan
Documents” (as defined in the Original Credit Agreement) executed in connection
therewith, (b) the Borrowers, the Lenders, and the Administrative Agent intend
that the Original Credit Agreement and the other “Loan Documents” (as defined in
the Original Credit Agreement) executed in connection therewith and the
collateral pledged thereunder shall secure, without interruption or impairment
of any kind, all existing “Obligations” (as defined in the Original Credit
Agreement) under the Original Credit Agreement and the other “Loan Documents”
(as defined in the Original Credit Agreement) executed in connection therewith
as they may be amended, restated, renewed, extended, consolidated and modified
hereunder, together with all other obligations under this Agreement and under
the other Loan Documents, and (c) all “Liens” (as defined in the Original Credit
Agreement) created by the Original Credit Agreement and the other “Loan
Documents” (as defined in the Original Credit Agreement) executed in connection
therewith are hereby ratified, confirmed and continued;
WHEREAS, the Borrowers, the Lenders, and the Administrative Agent intend that
(a) the provisions of the Original Credit Agreement be hereby superseded and
replaced by the provisions hereof, (b) the Notes (as defined herein) restate,
renew, extend, consolidate, amend, modify, replace, are substituted for and
supersede in its entirety, but do not extinguish, the “Obligations” (as defined
in the Original Credit Agreement) evidenced by the “Notes” (as defined in the
Original Credit




--------------------------------------------------------------------------------





Agreement) issued pursuant to the Original Credit Agreement, and (c) by entering
into and performing their respective obligations hereunder, this transaction
shall not constitute a novation;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree to amend and restate in its
entirety the Original Credit Agreement as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2015 Senior Notes” means the 5.75% Senior Notes due 2025 issued by the Company
on March 11, 2015 in an original principal amount of $500,000,000 and all
agreements and instruments evidencing or governing the obligations under such
senior unsecured notes entered into in connection therewith.
“Account” has the meaning assigned to such term in the U.S. Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Additional Equity Interest Basket” means, as of any date, the difference of:
(a)    the aggregate Net Proceeds of issuances of Equity Interests of, or
contributions to, the Company, for the period from the Original Closing Date
until such date, to the extent not required to prepay the Obligations pursuant
to Section 2.12(c)(i); provided that if any payments under Section 2.12(c)(i)
are required to be made as a result of such issuances or contributions, such
payments shall have been made prior to or simultaneously with such amounts being
used in the determination of “Additional Equity Interest Basket”;
minus
(b)    any amounts set forth in paragraph (a) above actually utilized on or
prior to such date for (i) Permitted Acquisitions, (ii) Investments pursuant to
Section 6.04(t), (iii) Restricted Payments utilizing amounts available pursuant
to the Additional Equity Interest Basket pursuant to Section 6.08(a)(viii), and
(iv) payments or other distributions utilizing amounts available pursuant to the
Additional Equity Interest Basket pursuant to Section 6.08(b)(iii).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.


2
ATL 22026536v6

--------------------------------------------------------------------------------





“Administrative Agent” means Rabobank, in its capacity as administrative agent
for the Lenders hereunder, and its successors and assigns in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, any other Person that
possesses, directly or indirectly, the power to (a) direct or cause the
direction of the management or policies of the Person specified, whether through
the ability to exercise voting power, by contract or otherwise; or (b) vote 10%
or more of the securities or general partnership interests having ordinary
voting power for the election of directors (or Persons performing similar
functions) of the Person specified.
“Agents” means, individually or collectively as the context may require, the
Administrative Agent and the Collateral Agent.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Revolving Lenders.
“Agreement” has the meaning assigned to such term in the preamble.
“Anti-Corruption Laws” means the laws, rules, and regulations of the
jurisdictions applicable to any Loan Party or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended.
“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, United Kingdom, European
Union, the Netherlands or any other Governmental Authority applicable to the
Company and its Subsidiaries relating to terrorism financing or money
laundering, including, but not limited to, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (the “Patriot Act”), and any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Exposure, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time); provided that in the case of Section 2.21 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation; (b) with respect to the Term Loans, a percentage
equal to a fraction the numerator of which is such


3
ATL 22026536v6

--------------------------------------------------------------------------------





Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding amount of the Term Loans of all Term Lenders;
and (c) with respect to Protective Advances or with respect to the Aggregate
Credit Exposure, a percentage based upon such Lender’s share of the Aggregate
Credit Exposure and the unused Commitments; provided that in the case of Section
2.21 when a Defaulting Lender shall exist, any such Defaulting Lender’s Credit
Exposure shall be disregarded in the calculation.
“Applicable Rate” means (a) with respect to the period ending March 26, 2017,
the rate determined based upon the Leverage Ratio as set forth in the Compliance
Certificate received by the Administrative Agent pursuant to Section 5.01(c) for
such period, which shall be: (i) with respect to the Revolving Loans and Term
Loans, a rate per annum equal to (A) 0.50%, in the case of Base Rate Loans, and
(B) 1.50% in the case of Eurodollar Loans, and (ii) with respect to the
commitment fee referred to below, 0.250% per annum and (b) thereafter, as of any
date of determination, the following rates per annum, based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.01(c):
Leverage Ratio
Applicable Rate for Eurodollar Loans/Letter of Credit Fees
Applicable Rate for Base Rate Loans
Commitment Fee
1. ≥ 2.25:1.00
2.75%
1.75%
0.350%
2. < 2.25:1 but ≥ 1.75:1.00
2.25%
1.25%
0.300%
3. < 1.75:1 but ≥ 1.25:1.00
1.75%
0.75%
0.250%
4. < 1.25:1 but ≥ 0.75:1.00
1.50%
0.50%
0.250%
5. < 0.75:1.00
1.25%
0.25%
0.200%

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit L or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure.
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date with respect to the Revolving Loans.
“Available Inventory Amount” means, as of any time it is to be determined, the
sum of:


4
ATL 22026536v6

--------------------------------------------------------------------------------





(a)    the lesser of (i) 65% of the Value of Eligible Inventory consisting of
feed grains, prepaid grain in transit, feed and feed ingredients, dressed
broiler chickens and commercial eggs and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of feed
grains, prepaid grain in transit, feed and ingredients, dressed broiler chickens
and commercial eggs; plus
(b)    85% multiplied by the NOLV Percentage multiplied by the Value of Eligible
Inventory consisting of live broiler chickens; plus
(c)    the lesser of (i) 70% multiplied by the difference of (A) the Value of
Eligible Inventory consisting of prepared food products minus (B) Inventory
Reserves and (ii) 85% multiplied by the NOLV Percentage multiplied by the Value
of Eligible Inventory consisting of prepared food products; plus
(d)    the lesser of (i) 45% of the Value of Eligible Inventory consisting of
breeder hens, breeder cockerels, breeder pullets, commercial hens, commercial
pullets and hatching eggs and (ii) 85% multiplied by the NOLV Percentage
multiplied by the Value of Eligible Inventory consisting of breeder hens,
breeder cockerels, breeder pullets, commercial hens, commercial pullets and
hatching eggs; plus
(e)    the lesser of (i) 40% of the Value of Eligible Inventory consisting of
vaccines on the farm and (ii) 85% multiplied by the NOLV Percentage multiplied
by the Value of Eligible Inventory consisting of vaccines on the farm.
The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates (including the NOLV Percentage) used in computing the Available Inventory
Amount, with any such changes to be effective three Business Days after delivery
of notice thereof to the Borrower Representative and the Lenders.
“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Equity Interests” has the meaning assigned to such term in Section 9.19.
“Bank Product” means any financial accommodation extended to any Loan Party by a
Bank Product Provider in connection with (a) Swap Agreements, or (b) Banking
Services.


5
ATL 22026536v6

--------------------------------------------------------------------------------





“Bank Product Agreements” means those agreements entered into from time to time
by a Loan Party with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.
“Bank Product Obligations” means all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by the Loan Parties to any Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising.
“Bank Product Provider” means any Lender or any of its Affiliates (or any Person
party to a Bank Product Agreement with a Loan Party that was a Lender or an
Affiliate of a Lender and a party to such Bank Product Agreement immediately
prior to the assignment of all of such Lender’s Commitments and Loans hereunder
pursuant to Section 2.20(b)); provided, however, that no such Person (other than
Rabobank or its Affiliates) shall constitute a Bank Product Provider with
respect to a Bank Product unless and until the Administrative Agent shall have
received a Bank Product Provider Letter Agreement from such Person and with
respect to the applicable Bank Product within 30 days after the provision of
such Bank Product to a Loan Party, or, if such Bank Product Agreement was
entered into prior to the Effective Date or prior to the date on which such Bank
Product Provider or its Affiliate, as applicable, became a Lender under this
Agreement, within 30 days after the Effective Date or 10 days after the date on
which such Bank Product Provider or its Affiliate, as applicable, first became a
Lender under this Agreement, as applicable.
“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form of Exhibit J, or otherwise in form and substance
reasonably satisfactory to the Administrative Agent, and duly executed by the
applicable Bank Product Provider and the Borrower Representative, and delivered
to the Administrative Agent.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards); (b) stored value cards; and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items and interstate depository network
services).
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded, or replaced from time to time.
“Base Rate” means, at any time, the greatest of (a) the Prime Rate at such time,
(b) 1/2 of 1% in excess of the Federal Funds Effective Rate at such time, and
(c) the Adjusted LIBO Rate for


6
ATL 22026536v6

--------------------------------------------------------------------------------





a Eurodollar Loan with a one-month Interest Period commencing at such time plus
1.0%. For the purposes of this definition, the Adjusted LIBO Rate shall be
determined using the Adjusted LIBO Rate as otherwise determined by
Administrative Agent in accordance with the definition of “Adjusted LIBO Rate”,
except that (i) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (ii) if a given day is not a Business Day, the Adjusted LIBO
Rate for such day shall be the rate determined by Administrative Agent pursuant
to preceding clause (i) for the most recent Business Day preceding such day. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, or such Adjusted LIBO Rate shall be effective as of the opening
of business on the day of such change in the Prime Rate, the Federal Funds
Effective Rate, or such Adjusted LIBO Rate, respectively. “Base Rate”, when used
in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Base Rate.
“Bermuda Borrowers” means, individually or collectively as the context may
require, To-Ricos, To-Ricos Distribution and any other Persons organized under
the laws of Bermuda from time to time becoming Borrowers hereunder pursuant to
Section 9.02(e), but excluding any Persons organized under the laws of Bermuda
who from time to time cease to be Borrowers hereunder pursuant to Section
9.02(f).
“Bermuda Guaranty” means that certain Guarantee Agreement dated as of
February 11, 2015, by and among the Borrowers and the Administrative Agent, for
the benefit of the Secured Parties, as ratified and reaffirmed by the Borrowers
on the Effective Date pursuant to the Reaffirmation Agreement.
“Bermuda Loan Guarantor” means, individually or collectively as the context may
require, each Person (other than any U.S. Loan Party) that guarantees the
payment of, or delivers a security agreement that secures the repayment of, the
Bermuda Secured Obligations, in each case pursuant to Section 5.13(c), or
pursuant to Section 9.02(e), but excluding any Persons who from time to time
cease to be Loan Parties hereunder pursuant to Section 9.02(f).
“Bermuda Loan Parties” means, individually or collectively as the context may
require, the Bermuda Borrowers and the Bermuda Loan Guarantors.
“Bermuda Obligations” means all unpaid principal of and accrued and unpaid
interest on all Loans to the Bermuda Borrowers, all LC Exposure in respect of
the Bermuda Borrowers, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Bermuda Loan Parties to
the Lenders or to any Lender, the Agents, any Issuing Bank with respect to
Letters of Credit of the Bermuda Borrowers or any indemnified party arising
under the Loan Documents.
“Bermuda Pledge Agreement” means that certain Share Charge Agreement dated as of
February 11, 2015, between the Company and the Administrative Agent, for the
benefit of the Secured Parties, as ratified and reaffirmed by the Company on the
Effective Date pursuant to the Reaffirmation Agreement.


7
ATL 22026536v6

--------------------------------------------------------------------------------





“Bermuda Secured Obligations” means (a) all Bermuda Obligations, and (a) all
Bank Product Obligations of the Bermuda Loan Parties; provided, that the “Bank
Product Obligations” of a Bermuda Loan Party shall exclude any Excluded Swap
Obligations with respect to such Bermuda Loan Party.
“Bermuda Security Agreement” means that certain Deed of Security Assignment and
Charge dated as of February 11, 2015, by and among the Bermuda Borrowers and the
Administrative Agent, for the benefit of the Secured Parties, as ratified and
reaffirmed by the Bermuda Borrowers on the Effective Date pursuant to the
Reaffirmation Agreement.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” or “Borrowers” means, individually or collectively as the context may
require, the Company, the Bermuda Borrowers and any other Persons from time to
time becoming Borrowers hereunder pursuant to Section 9.02(e), but excluding any
Persons who from time to time cease to be Borrowers hereunder pursuant to
Section 9.02(f).
“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect; (b) a Term Loan made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect; (c) a Swingline Loan; and (d) a Protective Advance.
“Borrowing Base” means, at any time:
(a)    the sum of (i) 90% multiplied by the difference of (A) the Eligible
Accounts minus (B) the Dilution Reserve, plus (ii) the Available Inventory
Amount, plus (iii) the aggregate amount of the Borrowers’ cash deposits in
restricted accounts that are subject to the sole dominion and control of the
Administrative Agent pursuant to a Deposit Account Control Agreement, plus (iv)
90% multiplied by the net liquidation value of the Borrowers’ commodity
brokerage accounts that are subject to a control (or similar) agreement in
accordance with the proviso to Section 6.02(p);
minus
(b)    the sum of (i) the Rent or Collateral Access Reserves, plus (ii) the
outstanding amount of Secured Grower Payables that are more than 15 days past
due, plus (iii) without duplication of the Reserves included in the foregoing
components of the Borrowing Base, other Reserves established by the
Administrative Agent in its Permitted Discretion.
Notwithstanding the foregoing, the aggregate amount of Availability under the
Borrowing Base attributable to the Bermuda Borrowers and the other Bermuda Loan
Parties shall not exceed $25,000,000. The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above (including the
NOLV Percentage), adjust Reserves or reduce one or more of the


8
ATL 22026536v6

--------------------------------------------------------------------------------





other elements used in computing the Borrowing Base, with any such changes to be
effective three Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders; provided that the Administrative Agent agrees at
all times to maintain Reserves for Swap Obligations that constitute Secured
Obligations (such Reserves not to exceed the aggregate liability of the Company
and the other Loan Parties with respect to such Swap Obligations). Subject to
the preceding sentence and Section 9.02, the Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f).
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit H or another form which is acceptable to the
Administrative Agent in its sole discretion.
“Borrowing Base Period” means any period (a) commencing only when Aggregate
Revolving Exposure on any date is equal to or greater than an amount equal to
65% of the Revolving Commitments and (b) ending after Aggregate Revolving
Exposure is lesser than an amount equal to 65% of the Revolving Commitments,
 for a period of 30 consecutive days. 
“Borrowing Request” means a request, in substantially the form of Exhibit A, by
the Borrower Representative for a Borrowing of Revolving Loans or Term Loans, in
each case in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, without duplication, with respect to any period,
any expenditure or commitment to expend money for any purchase or other
acquisition of any asset during such period which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company, excluding:
(a)    expenditures of the proceeds of insurance settlements, condemnation
awards and other settlements described in paragraph (b) of the definition of
“Prepayment Event” that are reinvested in accordance with the proviso to Section
2.12(c);
(b)    expenditures that are accounted for as capital expenditures of such
Person and that have actually been paid for by a third party (other than the
Company or any Subsidiary thereof) and for which neither the Company nor any
Subsidiary thereof has provided, or is required to provide or incur, directly or
indirectly (whether or not contingent upon the occurrence of any event or
circumstance), any consideration, collateral security or other obligation to
such third party or any other Person (whether before, during or after such
period);
(c)    the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such


9
ATL 22026536v6

--------------------------------------------------------------------------------





period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding cash expenditure actually having been
made in such period; provided that (i) any expenditure necessary in order to
permit such asset to be reused shall be included as a Capital Expenditure during
the period in which such expenditure is actually made and (ii) such book value
shall have been included in Capital Expenditures when such asset was originally
acquired; and
(d)    expenditures that are accounted for as Capital Expenditures pursuant to
transactions constituting Permitted Acquisitions.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a consolidated balance sheet of such Person, and the amount of such obligations
shall be the capitalized amount thereof.
“Captive Insurance Company” means, collectively, (a) GK Insurance Company,
organized and licensed to provide insurance under the laws of the State of
Vermont, (b) Mayflower Insurance Company, Ltd., organized and licensed to
provide insurance under the laws of Bermuda, and (c) such other captive
insurance companies that are reasonably acceptable to the Administrative Agent,
in each case which conducts no other business (nor suffers to exist any
business) other than providing insurance for the benefit of the Company and the
Subsidiaries with respect to workmen’s compensation, crime, general liability,
auto liability, employee benefits, property risks and live chicken inventory in
accordance with Section 5.09 and reinsurance arrangements or customary risk
sharing or pooling arrangements with respect thereto.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of the LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than the Parent Entity, of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) failure of the Parent Entity to have the right, directly or indirectly, to
designate a majority of the board of directors of the Company; (c) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Company by Persons who were neither (i) nominated by the board of directors
of the Company nor (ii) appointed by directors so nominated; or (d) the Company
shall cease to own, directly or indirectly, free and clear of all Liens (other
than Permitted Liens arising by operation of Requirements of Law and Liens
securing the Secured Obligations), the outstanding


10
ATL 22026536v6

--------------------------------------------------------------------------------





voting Equity Interests of each of its Material Subsidiaries owned on a fully
diluted basis by the Company on the Effective Date, or if later, on the date
such Person became a Material Subsidiary (other than as a result of a
transaction permitted by Section 6.03 or 6.05).
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date; (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date; or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.17.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans or Protective Advances.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all real and personal property owned, leased or
operated by a Person covered by the Collateral Documents and any and all other
real and personal property of any Loan Party, now existing or hereafter
acquired, that may at any time be subject to a Lien in favor of the
Administrative Agent, on behalf of the Lender Parties, to secure the Secured
Obligations.
“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement, including any such agreement delivered by any Loan Party in
connection with the Original Credit Agreement.
“Collateral Agent” means Rabobank, in its capacity as collateral agent
hereunder, and each of its successors and assigns in such capacity.
“Collateral Documents” means, collectively, the U.S. Security Agreement, the
Bermuda Pledge Agreement, the Bermuda Security Agreement, the Puerto Rico
Security Agreement, each Mortgage, each Collateral Access Agreement, each IP
Security Agreement, each Deposit Account Control Agreement, each Lock Box
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time,
plus (b) the aggregate amount


11
ATL 22026536v6

--------------------------------------------------------------------------------





of all LC Disbursements relating to Commercial Letters of Credit that have not
yet been reimbursed by or on behalf of the Borrowers at such time. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, together with the commitment of
such Lender to acquire participations in Protective Advances hereunder. The
initial amount of each Revolving Lender’s and Term Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.§ 1 et seq.),
as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(a).
“Company” means Pilgrim’s Pride Corporation, a Delaware corporation.
“Compliance Certificate” means a certificate of a Financial Officer of the
Company, in substantially the form of Exhibit K.
“Consolidated Tangible Net Worth” means, as of any date of determination,
Shareholders’ Equity, plus the outstanding principal amount of Permitted
Subordinated Indebtedness on such date, minus Intangible Assets on such date.
“Consolidated Total Assets” means, on any date, the aggregate amount of assets
of the Company on a consolidated basis.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) such Lender’s Term Exposure
at such time, plus (c) an amount equal to such Lender’s Applicable Percentage,
if any, of the aggregate principal amount of Protective Advances outstanding at
such time.
“Customer” means any Account Debtor of a Loan Party or its Subsidiary that has
been approved by the Administrative Agent (such approval not to be unreasonably
withheld) for the purposes of the sale of the Accounts owing by such Person to a
Customer Factoring Program.
“Customer Factor” means any Person that has been approved by a Customer as a
purchaser of Accounts of such Customer under its Customer Factoring Program.


12
ATL 22026536v6

--------------------------------------------------------------------------------





“Customer Factoring Program” means the program established by a Customer for
suppliers to such Customer for the limited recourse sale by such suppliers of
such Customer’s Accounts at the option of such suppliers, to a Customer Factor.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.21(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower Representative, the Administrative Agent or any
Issuing Bank or Swingline Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower Representative, to confirm in writing to the
Administrative Agent and the Borrower Representative that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower
Representative), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of (x)
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority or (y) an
Undisclosed Administration of such Lender, in any such case so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or


13
ATL 22026536v6

--------------------------------------------------------------------------------





more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(c)) upon delivery of written notice of such
determination to the Borrower Representative, each Issuing Bank, each Swingline
Lender and each Lender.
“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement, including any such agreement delivered by any Loan
Party in connection with the Original Credit Agreement.
“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are issued to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.
“Dilution Reserve” means, at any date, the product of (a) the excess of (i) the
applicable Dilution Ratio on such date over (ii) 5.00%, multiplied by (b) the
Eligible Accounts on such date.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.07.
“Document” has the meaning assigned to such term in the U.S. Security Agreement.
“dollars” or “$” refers to lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.
“EBITDA” means, for any period, the sum of (a) Net Income (or net loss) for such
period, plus (b) without duplication and solely to the extent deducted in
determining Net Income (or net loss) for such period, the sum of (i) Interest
Expense for such period, (ii) provisions for Taxes based on income, profits or
capital for such period, including, without limitation, State, foreign,
franchise and similar Taxes, and Tax Distributions made by the Company on a
consolidated basis during such period, (iii) consolidated depreciation expense
of the Company for such period, (iv) consolidated amortization expense of the
Company for such period, (v) consolidated Restructuring Charges of the Company
for such period, (vi) any extraordinary, unusual or non-recurring non-cash
charges, expenses or losses for such period (but excluding any non-cash charges,
expenses or losses that relate to the write-down or write-off of Inventory) and
(vii) [Reserved], minus (c) without duplication and solely to the extent
included in determining Net Income, the sum of (i) any extraordinary, unusual or
non-recurring income or gains which were included in the calculation of Net
Income (or net loss) for such period, and (ii) cash expenditures incurred during
such period, the effect of which is to reduce balance sheet provisions
previously booked and treated as an extraordinary,


14
ATL 22026536v6

--------------------------------------------------------------------------------





unusual or non-recurring non-cash expense, in each case determined in accordance
with GAAP for such period.
“ECP Loan Guarantor” means, with respect to any transaction under a Secured Swap
Agreement, a Loan Guarantor that, at the time such transaction is entered into
or, if later, when such Loan Guarantor becomes a party hereto, is an “eligible
contract participant” as defined in Section 1a(18) of the Commodity Exchange Act
(and related regulations of the Commodities Futures Trading Commission) by
virtue of having total assets exceeding $10,000,000 and/or satisfying any other
criteria relevant to such status under said Section 1a(18) (and related
regulations).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section
4.01 are satisfied or waived in writing by the Administrative Agent.
“Eligible Accounts” means, at any time, the Accounts of the Borrowers and the
Loan Guarantors which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans,
Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:
(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties);
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) or (iii) a Lien in
respect of a Secured Grower Payable; provided that Accounts shall not be deemed
ineligible in respect of Liens arising under PACA, PSA or other similar
Requirements of Law to the extent that a Reserve is maintained in respect of
rights of sellers of livestock, poultry and perishable agricultural commodities
thereunder;


15
ATL 22026536v6

--------------------------------------------------------------------------------





(c)    which is unpaid more than 61 days after the date of the original invoice
therefor, or which has been written off the books of such Borrower or Loan
Guarantor or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates (in the case of
Affiliates, solely to the extent that any Loan Party has knowledge, after due
inquiry, that such Persons are Affiliates of such Account Debtor) are ineligible
pursuant to paragraph (c) above;
(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates (in the case of
Affiliates, solely to the extent that any Loan Party has knowledge, after due
inquiry, that such Persons are Affiliates of such Account Debtor) to all the
Borrowers and the Loan Guarantors exceeds 15% (or 20%, if Wal-Mart is such
Account Debtor and Wal-Mart’s securities are rated BBB- or better by S&P or Baa3
or better by Moody’s at the time of determination) of the aggregate amount of
Eligible Accounts of all the Borrowers and the Loan Guarantors;
(f)    with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true and correct in all material
respects, in each case to the extent contained in this Agreement or any Security
Agreement; provided that each such representation and warranty shall be true and
correct in all respects to the extent it is already qualified by a materiality
standard;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business; (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor; (iii) represents a progress billing; (iv)
is contingent upon such Borrower’s or Loan Guarantor’s completion of any further
performance; (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis; (vi) relates to payments of interest; or (vii) has
been sold or transferred, or purported to have been sold or transferred, under a
Customer Factoring Program;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or Loan Guarantor or if such Account was
invoiced more than once;
(i)    to the extent any check or other instrument of payment has been returned
uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets; (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator; (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or


16
ATL 22026536v6

--------------------------------------------------------------------------------





voluntary or involuntary case under any state or Federal bankruptcy laws; (iv)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due; (v) become insolvent; or (vi) ceased operation of its
business;
(k)    which is payable by any Account Debtor which has sold all or
substantially all of its assets, to the extent that any Loan Party has or should
reasonably have had knowledge thereof;
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in (A) the United States (including Puerto Rico), or (B) solely
with respect to Account Debtors of the Bermuda Borrowers, Bermuda; or (ii) is
not organized under the laws of (A) the U.S., any state of the U.S. (including
Puerto Rico) or the District of Columbia, or (B) solely with respect to Account
Debtors of the Bermuda Borrowers, Bermuda, unless, in either case, such Account
is backed by a Letter of Credit reasonably acceptable to the Administrative
Agent which is in the possession of, assigned to and directly drawable by the
Administrative Agent; provided that notwithstanding the failure of such Borrower
or Loan Guarantor to deliver to the Administrative Agent any such Letters of
Credit with respect to such Accounts, such Accounts in an aggregate amount not
to exceed $30,000,000 at any time shall constitute Eligible Accounts (provided,
further, that such Borrower or Loan Guarantor shall promptly deliver to the
Administrative Agent possession of any such Letters of Credit upon the request
of the Administrative Agent that is exercised in its Permitted Discretion);
(m)    which is payable in any currency other than U.S. dollars;
(n)    which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States (including Puerto Rico), unless such Account is backed by a Letter of
Credit reasonably acceptable to the Administrative Agent which is in the
possession of, assigned to and directly drawable by the Administrative Agent;
provided that notwithstanding the failure of such Borrower or Loan Guarantor to
deliver to the Administrative Agent any such Letters of Credit with respect to
such Accounts, such Accounts in an aggregate amount not to exceed $30,000,000 at
any time shall constitute Eligible Accounts (provided, further, that such
Borrower or Loan Guarantor shall promptly deliver to the Administrative Agent
any such Letters of Credit upon the request of the Administrative Agent that is
exercised in its Permitted Discretion); or (ii) the government of the U.S., or
any department, agency, public corporation or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940 (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), has been complied with to the Administrative Agent’s
reasonable satisfaction;
(o)    which is owed by any director, officer, employee or Affiliate of any Loan
Party;
(p)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor (in the case of Affiliates, solely to the extent that any Loan Party has
knowledge, after due inquiry, that such Persons are Affiliates of such Account
Debtor) to which any Loan Party


17
ATL 22026536v6

--------------------------------------------------------------------------------





is indebted, but only to the extent of such indebtedness or is subject to any
security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof;
(q)    which is subject to (i) any contra-receivable (including any adjustment
pursuant to a cost-plus arrangement) or allowance for bad debt, but only to the
extent of any such contra-receivable or allowance; or (ii) any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;
(r)    which is evidenced by any promissory note, chattel paper or instrument;
(s)    which is owed by an Account Debtor located in the States of New Jersey,
Minnesota, West Virginia or any other jurisdiction which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit any Borrower or Loan Guarantor to which such Account is owed to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower or Loan Guarantor (i) has qualified to do business in New Jersey,
Minnesota, West Virginia or such other States, (ii) has filed a Notice of
Business Activities Report with the applicable division of taxation, the
department of revenue or with such other State offices, as appropriate, for the
then-current year, (iii) is exempt from such filing requirement or (iv) is
otherwise not required to make such filing pursuant to Requirements of Law;
provided that such Accounts shall be Eligible Accounts, notwithstanding the
failure to comply with clauses (i) through (iv) above, unless such Borrower or
Loan Guarantor fails to make any such filing promptly following (A) the
occurrence and during the continuance of any Event of Default or (B) a request
therefor made by the Administrative Agent in the exercise of its Permitted
Discretion or the Required Lenders, at any time that (1) any Default shall have
occurred and be continuing or (2) Availability during a Borrowing Base Period
shall be less than $100,000,000;
(t)    with respect to which such Borrower or Loan Guarantor has made any
agreement with the Account Debtor for any reduction thereof, other than
reductions, discounts and adjustments given in the ordinary course of business,
or any Account which was partially paid and such Borrower or Loan Guarantor
created a new receivable for the unpaid portion of such Account;
(u)    which does not comply in all material respects with Requirements of Law
and regulations, whether Federal, state or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;
(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower or Loan
Guarantor has or has had an ownership interest in such goods, or which indicates
any party other than such Borrower or Loan Guarantor as payee or remittance
party; or


18
ATL 22026536v6

--------------------------------------------------------------------------------





(w)    which the Administrative Agent determines, in each case in its Permitted
Discretion, may not be paid by reason of the Account Debtor’s inability to pay
or which the Administrative Agent otherwise determines is unacceptable for any
reason whatsoever.
In the event that an outstanding Account with a face amount equal to or greater
than $5,000,000 which was previously an Eligible Account ceases to be an
Eligible Account hereunder, as measured from the immediately preceding Borrowing
Base Certificate delivered to the Administrative Agent, the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower or Loan
Guarantor may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)); and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such Borrower or Loan Guarantor to reduce the amount of such Account. Standards
of eligibility may be made more restrictive from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective three Business Days after delivery of notice thereof to
the Borrower Representative. With respect to any Letter of Credit delivered by
such Borrower or Loan Guarantor to the Administrative Agent pursuant to
paragraphs (l) and (n) above, the Administrative Agent shall make drawings under
such Letter of Credit promptly following a request therefor by the Borrower
Representative.
“Eligible Incremental Lender” means, with respect to any Incremental Commitment,
a prospective Lender that would meet the qualifications to be an assignee set
forth in Sections 9.04(b)(i) and (b)(ii)(C) (subject to such consents, if any,
that may be required pursuant to Section 9.04(b)(i)).
“Eligible Inventory” means, at any time, the Inventory of the Borrowers and the
Loan Guarantors which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans,
Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:
(a)    which does not consist solely of feed grains, grain in transit, feed,
feed ingredients, live and dressed broiler chickens, commercial eggs, breeder
hens, breeder cockerels, breeder pullets, hatching eggs, commercial hens,
commercial pullets, prepared food products and vaccines on the farm;
(b)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);
(c)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured


19
ATL 22026536v6

--------------------------------------------------------------------------------





Parties) or (iii) a Lien in respect of a Secured Grower Payable; provided that
Inventory shall not be deemed ineligible in respect of Liens arising under PACA,
PSA or other similar Requirements of Law to the extent that a Reserve is
maintained in respect of rights of sellers of livestock, poultry and perishable
agricultural commodities thereunder
(d)    which is, in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale or
unacceptable due to age, type, category and /or quantity;
(e)    with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true and correct in all material respects, in
each case to the extent contained in this Agreement or any Security Agreement;
provided that each such representation and warranty shall be true and correct in
all respects to the extent it is already qualified by a materiality standard;
(f)    in which any Person other than such Borrower or Loan Guarantor shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;
(g)    which constitutes bill-and-hold goods, goods that are returned or goods
held on consignment;
(h)    which is not located in the United States (including Puerto Rico) or,
solely with respect to Inventory of the Bermuda Borrowers, Bermuda, or is in
transit with a carrier from vendors and suppliers; provided that Inventory
consisting of grain in transit in the United States from vendors and suppliers
may be included as eligible pursuant to this paragraph (h) if either (i) (A) the
Administrative Agent shall have received (1) access, during normal business
hours and at other times reasonably requested by the Administrative Agent, to a
true and correct copy of the bill of lading and other shipping documents for
such Inventory; (2) evidence of satisfactory casualty insurance naming the
Administrative Agent as loss payee and otherwise covering such risks as the
Administrative Agent may reasonably request; (3) confirmation that the
applicable Borrower or Loan Guarantor has paid for the goods; and (4) if the
bill of lading is (x) non-negotiable, a duly executed Collateral Access
Agreement from the applicable carrier of such Inventory, or (y) negotiable,
confirmation that the bill is issued in the name of such Borrower or Loan
Guarantor and consigned to the order of the Administrative Agent, and an
acceptable agreement has been executed with such Borrower’s or Loan Guarantor’s
carrier, in which the carrier agrees that it holds the negotiable bill as agent
for the Administrative Agent and has granted the Administrative Agent access to
the Inventory; (B) the carrier is not an Affiliate of the applicable vendor or
supplier; and (C) the carrier is not an Affiliate of any Borrower or Loan
Guarantor; or (ii) a Rent or Collateral Access Reserve has been established in
an amount determined by the Administrative Agent in its Permitted Discretion in
accordance with the definition of “Rent or Collateral Access Reserve”;


20
ATL 22026536v6

--------------------------------------------------------------------------------





(i)    which consists of display items, packing or shipping materials,
manufacturing supplies, replacement parts or cooking ingredients;
(j)    other than Inventory permitted to be included under paragraph (h) above,
which is located in any location leased by such Borrower or Loan Guarantor
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Rent or Collateral Access Reserve has been
established in an amount determined by the Administrative Agent in its Permitted
Discretion in accordance with the definition of “Rent or Collateral Access
Reserve”;
(k)    other than Inventory permitted to be included under paragraph (h) above,
which is located in any third party location (including any warehouse) or is in
the possession of a bailee (other than a third party processor), in each case
which is not an independent contract grower (provided that Inventory located
with, or in the possession of, an independent contract grower shall be excluded
as Eligible Inventory unless such grower has entered into an agreement which
includes a provision granting reasonable access, during the continuance of any
Event of Default, to the Administrative Agent to the property of any such
contract grower where any such Inventory is located), and is not evidenced by a
Document (other than bills of lading to the extent permitted pursuant to
paragraph (h) above), unless (i) such third party or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require in its Permitted Discretion or (ii) an
appropriate Rent or Collateral Access Reserve has been established by the
Administrative Agent in its Permitted Discretion;
(l)    other than Inventory permitted to be included under paragraph (h) or (k)
above, which is at a third party location or outside processor, or is in-transit
to or from such third party location or outside processor;
(m)    which is the subject of a consignment by such Borrower or Loan Guarantor
as consignor;
(n)    which contains or bears any intellectual property rights licensed to such
Borrower or Loan Guarantor unless the Administrative Agent is reasonably
satisfied that it may sell or otherwise dispose of such Inventory on
satisfactory terms without (i) infringing the rights of such licensor, (ii)
violating any contract with such licensor or (iii) incurring any liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report, or other
inventory report that is reasonably acceptable to the Administrative Agent, of
such Borrower or Loan Guarantor;
(p)    which does not conform in all material respects to all standards imposed
by any applicable Governmental Authority;
(q)    for which reclamation rights have been asserted by the seller; or


21
ATL 22026536v6

--------------------------------------------------------------------------------





(r)    which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.
In the event that Inventory with a fair market value equal to or greater than
$5,000,000 which has not been sold and was previously Eligible Inventory ceases
to be Eligible Inventory hereunder, as measured from the immediately preceding
Borrowing Base Certificate delivered to the Administrative Agent, the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. Standards of eligibility may be made more restrictive from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three Business Days after
delivery of notice thereof to the Borrower Representative.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, rules of common law, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, worker health and safety, or the management,
release or threatened release of any Hazardous Material in the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law; (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other ownership interests in a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
or other ownership interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
reportable event for which the 30-day notice period is extended or the report is
waived); (b) the failure to make contributions to a Plan for any plan year that,
in the aggregate, at least equal the minimum required contribution determined
under Section 412 of the Code, Section 430 of the Code or Section 303 of ERISA
for the Plan for the plan year; (c) the existence with respect to any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in Section
431 of the Code or Section 304 of ERISA),


22
ATL 22026536v6

--------------------------------------------------------------------------------





whether or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are accruing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any
obligations under a Secured Swap Agreement if, and to the extent that, all or a
portion of the Guarantee of such Loan Guarantor of, or the grant under a Loan
Document by such Loan Guarantor of a security interest to secure, such
obligations (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Loan Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 11.08) at the time of the Guarantee of such Loan
Guarantor, or grant by such Loan Guarantor of a security interest, becomes
effective with respect to such obligations.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it


23
ATL 22026536v6

--------------------------------------------------------------------------------





changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Excluded Transactions” is defined in Section 6.09(c)(v).
“Farm Credit System Institution” means any farm credit bank, any Federal land
bank association, any production credit association, the banks for cooperatives
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided the “Federal Funds
Effective Rate” shall in no event be less than zero.
“Fee Letter” means that certain Fee Letter of even date herewith, from Rabobank
to the Company.
“FEMA” means the Federal Emergency Management Agency.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president and assistant to the treasurer and chief
financial officer, or controller (or other officer having similar duties) of a
Borrower.
“First-Tier Foreign DRE” means any Foreign DRE that is owned directly, or
indirectly through one or more Foreign DREs, by the Company or a Domestic
Subsidiary.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
one or more of the Company or its Domestic Subsidiaries, or the First-Tier
Foreign DREs.
“Fiscal Quarter” means each of the four fiscal quarters of a Fiscal Year, each
of which shall end on a Sunday and shall consist of 13 or 14 weeks, as
appropriate with respect to such Fiscal Year.
“Fiscal Year” means the 52- or 53-week fiscal year of the Company ending on the
last Sunday in December.
“Flood Insurance Acts” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act


24
ATL 22026536v6

--------------------------------------------------------------------------------





of 1973 as now or hereafter in effect or any successor statue thereto, (c) the
National Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto, (d) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (e) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.
“Foreign DRE” means a Foreign Subsidiary that for U.S. Federal income tax
purposes is classified as a partnership or that is “disregarded as an entity
separate from its owner” (within the meaning of Treas. Reg. §301.7701-2), but
not any such Foreign Subsidiary whose assets consist solely of stock of a
“controlled foreign corporation” (within the meaning of Section 957(a) of the
Code).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each State thereof or the District of
Columbia.
“Foreign Subsidiary” means each Subsidiary of the Company that is not a Domestic
Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Exposure other than Swingline Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“FSA” means the Food Security Act of 1985, 7 U.S.C. Section 1631 et seq.
“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:
(a)    with respect to the Loans and Letters of Credit: (i) the principal of and
interest accrued to such date on the Loans (other than the contingent LC
Exposure) shall have been paid in full in cash, (ii) all fees, expenses, and
other amounts then due and payable (other than the contingent LC Exposure and
other contingent amounts for which a claim has not been made) shall have been
paid in full in cash, (iii) the Commitments shall have expired or irrevocably
been terminated, and (iv) the contingent LC Exposure, if any, shall have been
secured by: (A) the grant of a first-priority, perfected Lien on cash in an
amount at least equal to 105% of the amount of such LC Exposure or other
collateral which is acceptable to Issuing Bank in its sole discretion or (B) the
issuance of a “back-to-back” letter of credit in form and substance acceptable
to Issuing Bank with an original face amount at least equal to 105% of the
amount of such LC Exposure and issued by an issuing bank satisfactory to Issuing
Bank in its sole discretion; and
(b)    with respect to the Bank Product Obligations: (i) all termination
payments, fees, expenses, and other amounts then due and payable under the
related Bank Product


25
ATL 22026536v6

--------------------------------------------------------------------------------





Agreements shall have been paid in full in cash, and (ii) all contingent amounts
(other than contingent indemnification obligations for which no claim has been
asserted) which could be payable under the related Bank Product Agreements shall
have been secured by: (A) the grant of a first-priority, perfected Lien on cash
in an amount at least equal to 105% of the amount of such contingent amounts or
other collateral which is acceptable to the applicable Bank Product Provider or
(B) the issuance of a letter of credit in form and substance acceptable to the
applicable Bank Product Provider and in an amount at least equal to 105% of the
amount of such contingent obligations and issued by an issuing bank reasonably
satisfactory to such applicable Bank Product Provider; provided the amount of
such Bank Product Obligations shall be determined in accordance with
Section 8.13.
“Funding Accounts” means those deposit accounts of the Borrowers to which the
Lenders are authorized to transfer the proceeds of any Borrowings requested or
authorized pursuant to this Agreement.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government including any
supra-national bodies (such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


26
ATL 22026536v6

--------------------------------------------------------------------------------





“Improvements” means, with respect to any Mortgaged Property, all buildings,
structures and other improvements now or hereafter existing, erected or placed
on or under the Mortgaged Property, or in any way used in connection with the
use, enjoyment, occupancy or operation of such Mortgaged Property or any portion
thereof, and all fixtures of every kind and nature whatsoever now or hereafter
owned by any of the Borrowers or the Subsidiaries and used or procured for use
in connection with such Mortgaged Property.
“Incremental Commitment Joinder Agreement” has the meaning assigned to such term
in Section 2.10(c).
“Incremental Commitment Request” has the meaning assigned to such term in
Section 2.10(b).
“Incremental Commitments” means, individually or collectively as the context may
require, Incremental Revolving Commitments and Incremental Term Commitments.
“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.10(a).
“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.10(a).
“Indebtedness” of any Person means, without duplication:
(a)    all obligations of such Person (i) for borrowed money or (ii) with
respect to deposits or advances of any kind, in each case owed by such Person to
a third Person;
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
(c)    all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;
(d)    all obligations of such Person in respect of the deferred purchase price
of property or services;
(e)    all Indebtedness of others secured by (or, if all conditions thereto have
been satisfied, for which the holder of such Indebtedness has a contingent right
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that the
amount of Indebtedness of any Person pursuant to this paragraph (e) shall be
deemed to equal the lesser of (i) the aggregate unpaid amount of such
Indebtedness secured by such Lien and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith;
(f)    all Guarantees by such Person of Indebtedness of others;
(g)    all Capital Lease Obligations of such Person;


27
ATL 22026536v6

--------------------------------------------------------------------------------





(h)    the principal components of all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty;
(i)    the principal components of all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances;
(j)    obligations under any liquidated earn out, to the extent shown in the
“Liabilities” section of the consolidated balance sheet of the Company; and
(k)    any other Off-Balance Sheet Liability.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall exclude (i) accrued expenses and accounts and trade payables
incurred in the ordinary course of business, (ii) liabilities with respect to
Intercompany IRBs, (iii) reserves for deferred income taxes, (iv) endorsements
for collection or deposit in the ordinary course of business, and (v) any other
indebtedness or portion thereof with respect to which and to the extent the
trustee or other applicable depository in respect of such indebtedness holds
cash or cash equivalents in an amount sufficient to repay the principal, and
accrued interest on, such indebtedness, and the foregoing shall constitute a
redemption or a complete defeasance of such indebtedness pursuant to the
applicable agreement governing such indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Intangible Assets” means assets of the Company on a consolidated basis that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.
“Intercompany IRBs” means any industrial revenue bonds, notes, debentures or
similar instruments issued by a Governmental Authority on behalf of the Company
or a Subsidiary that are (a) owned exclusively by the Company or a Subsidiary
and (b) subordinated to the repayment of the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent.
“Interest Election Request” means a request, in substantially the form of
Exhibit C, by the Borrower Representative to convert or continue a Borrowing, in
each case in accordance with Section 2.08.


28
ATL 22026536v6

--------------------------------------------------------------------------------





“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations required to be
capitalized in accordance with GAAP, the amortization of debt discounts, the
amortization of all fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense and capitalized
interest) of the Company on a consolidated basis for such period with respect to
all outstanding Indebtedness of the Company on a consolidated basis (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period), all of the foregoing calculated on a consolidated
basis for the Company for such period.
“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
any Swingline Loan), (i) the second Business Day of each April, July, October
and January of each year, and (ii) the Maturity Date; and (b) with respect to
any Eurodollar Loan, (i) the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (ii) the
Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.
“Inventory Reserves” shall mean reserves allocable to Eligible Inventory
determined on a consolidated basis in accordance with GAAP and any other reserve
as deemed appropriate by the Administrative Agent in its Permitted Discretion
from time to time.
“Investment” by any Person in any other Person means (a) any direct or indirect
loan, advance or other extension of credit or capital contribution to or for the
account of such other Person (by means of any transfer of cash or other property
to any Person or any payment for property or services for the account or use of
any Person, or otherwise); (b) any direct or indirect purchase or other
acquisition of any Equity Interests, bond, note, debenture or other debt or
equity security or evidence of Indebtedness, or any other ownership interest
(including the purchase price of any option, warrant or any other right to
acquire any of the foregoing), issued by such other Person, whether or not such
acquisition is from such or any other Person; (c) any direct or indirect payment
by such Person on a Guarantee of any obligation of or for the account of such
other Person or any direct or indirect


29
ATL 22026536v6

--------------------------------------------------------------------------------





issuance by such Person of such a Guarantee (provided that for purposes of
Section 6.04, payments under Guarantees not exceeding the amount of the
Investment attributable to the issuance of such Guarantee will not be deemed to
result in an increase in the amount of such Investment); (d) any purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all assets of another Person or any assets of any other Person
constituting a division or business unit (in each case, whether through purchase
of assets, merger or otherwise); or (e) any other investment of cash or other
property by such Person in or for the account of such other Person. Any
repurchase by a Borrower of its own Equity Interests or Indebtedness shall not
constitute an Investment for purposes of this Agreement. The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon (and without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such transfer or exchange. In addition, any determination of the
amount of an Investment shall include all cash and non-cash consideration paid
by or on behalf of such Person or any of its subsidiaries in connection with
such Investment, including the fair market value of all Equity Interests issued
or transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations of such Person set forth in the “Liabilities”
section of the balance sheet of such Person, and the aggregate amounts paid or
to be paid under noncompete, consulting and similar agreements (other than
agreements relating to the provision of services on terms at least as favorable
to the Company or the Subsidiaries as would have been obtained if negotiated on
an arms’-length basis with a third Person) with the sellers thereof, and all
assumptions of Total Indebtedness in connection therewith.
“IP Security Agreements” means any patent security agreement, trademark security
agreement, copyright security agreement or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, on intellectual property of a Loan Party, including any such
agreement delivered in connection with the Original Credit Agreement and, in
each case, any amendment, modification or supplement thereto.
“Issuance Request” means a request, in substantially the form of Exhibit B, by
the Borrower Representative for the issuance of a Letter of Credit.
“Issuing Banks” means, individually or collectively, (a) in the case of the
Letters of Credit listed on Schedule 2.06, CoBank, ACB, and (b) in the case of
each other Letter of Credit, Rabobank and any other Lender proposed by the
Borrower Representative that (i) agrees in its sole discretion to act as an
Issuing Bank and (ii) is reasonably acceptable to the Administrative Agent, each
in its capacity as an issuer of Letters of Credit hereunder, and its successors
and assigns in such capacity as provided in Section 2.06(i). Each such Issuing
Bank, may, in its sole discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“Joinder Agreement” has the meaning assigned to such term in Section 5.13(a).
“LC Collateral Account” means, individually or collectively as the context may
require, the U.S. LC Collateral Account and the Non-U.S. LC Collateral Account.


30
ATL 22026536v6

--------------------------------------------------------------------------------





“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.
“Lead Arranger” means Rabobank in its capacity as lead arranger hereunder, and
its successors and assigns in such capacity.
“Lender Parties” means, individually or collectively as the context may require,
the Agents, the Lenders and the Issuing Banks.
“Lenders” means the Persons (other than the Borrowers) that are parties to this
Agreement on the Effective Date and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit issued pursuant to this Agreement.
“Leverage Ratio” means, on any date, the ratio of (a) Senior Indebtedness on
such date, minus the aggregate amount of cash and Permitted Investments of the
Company and its Subsidiaries on such date to (b) EBITDA for the period of four
consecutive Fiscal Quarters ended on such date.
“LIBO Rate” means, with respect to any Borrowing for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in dollars with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period (provided in no event shall such rate be less than zero). In the event
that such rate is not available at such time for any reason, then the LIBO Rate
with respect to such Borrowing for such Interest Period shall be the rate at
which dollar deposits in the amount of the requested Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of Rabobank in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; and (c) in the case of securities, any purchase option, call or
similar right of


31
ATL 22026536v6

--------------------------------------------------------------------------------





a third party with respect to such securities (it being understood that a
purchase and sale agreement or similar agreement in respect of Equity Interests
shall not be considered a purchase option, call or similar right of a third
party for purposes of this clause (c)).
“Loan Documents” means this Agreement, any Notes issued pursuant to this
Agreement, any Letters of Credit applications, the Collateral Documents, the
U.S. Guaranty, the Bermuda Guaranty, any Subordination Agreement, the Fee
Letter, the Reaffirmation Agreement, the Post-Closing Letter Agreement and all
other agreements, instruments, documents and certificates identified in or
entered into pursuant to Section 4.01 or the other terms of this Agreement, in
each case executed by or on behalf of any Loan Party and delivered to, or in
favor of, the Administrative Agent or any other Lender Party in connection with
any of the foregoing agreements, instruments and documents.
“Loan Guarantor” means (a) with respect to the U.S. Secured Obligations, each
U.S. Loan Guarantor; and (b) with respect to the Bermuda Secured Obligations,
each Loan Party, and any other Person that becomes a Loan Guarantor pursuant to
Section 9.02(e), but excluding any other Persons who from time to time cease to
be Loan Guarantors hereunder pursuant to Section 9.02(f).
“Loan Guaranty” means, individually or collectively as the context may require,
the U.S. Guaranty and the Bermuda Guaranty.
“Loan Parties” means, individually or collectively as the context may require,
the U.S. Loan Parties and the Bermuda Loan Parties.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
“Lock Box Agreement” means, individually and collectively, each “Lock Box
Agreement” referred to in the U.S. Security Agreement, and shall include each
agreement delivered in connection with the Original Credit Agreement.
“Loss” has the meaning assigned to such term in Section 9.03(b).
“Management Fees” means any management fees, consulting fees, advisory fees or
other similar fees paid to the Parent Entity or any Affiliate thereof; provided
that the term Management Fees shall not include costs and expenses of the Parent
Entity incurred in connection with overhead services provided by the Parent
Entity to the Company and the Subsidiaries.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole; (b) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan Documents
to which they are party; (c) the Collateral, the Administrative Agent’s Liens
(for the benefit of the Secured Parties) on the Collateral or the priority of
such Liens; or (d) the legality, validity, binding effect or enforceability
against any Loan Party of the Loan Documents or the rights of, or benefits
available to, the Administrative Agent or any other Lender Party under the Loan
Documents.


32
ATL 22026536v6

--------------------------------------------------------------------------------





“Material Agreements” means, collectively, each agreement and contract to which
any Loan Party is a party as of the Effective Date that, if terminated or
breached, could reasonably be expected to result in a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and the Subsidiaries in an aggregate outstanding principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means any Subsidiary of the Company that is a Domestic
Subsidiary or a First-Tier Foreign DRE and (a) the portion of Consolidated Total
Assets attributable, on a stand-alone basis, to such Subsidiary exceeds 5% of
the Consolidated Total Assets as of the end of the most recently completed
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01; or (b) the portion of EBITDA (after excluding all intercompany
transactions) attributable, on a stand-alone basis, to such Subsidiary exceeds
5% of EBITDA as of the end of the most recently completed eight Fiscal Quarters
for which financial statements have been delivered pursuant to Section 5.01;
provided that (i) any Domestic Subsidiary or First-Tier Foreign DRE that
directly or indirectly owns a Material Subsidiary shall itself be a Material
Subsidiary and (ii) in the event that Domestic Subsidiaries or First-Tier
Foreign DREs that would otherwise not be Material Subsidiaries shall in the
aggregate account for a percentage in excess of 10% of the Consolidated Total
Assets or 10% of EBITDA as of the end of and for the most recently completed
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01, then one or more of such Subsidiaries designated by the Company
(or, if the Company shall make no designation, one or more of such Subsidiaries
in descending order based on their respective contributions to Consolidated
Total Assets), shall be included as Material Subsidiaries to the extent
necessary to eliminate such excess.
“Maturity Date” means, (a) with respect to the Revolving Loans (including
Swingline Loans), May 6, 2022 or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; and (b) with respect to the Term Loans, May 6, 2022.
“Maximum Liability” has the meaning assigned to such term in Section 10.09.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Mexican Credit Facility” means, collectively, (a) that certain Credit
Agreement, dated as of July 23, 2014, among PPC Mexico, the other borrower party
thereto, the guarantors party thereto, BBVA Bancomer, S.A. Institución de Banca
Multiple, Grupo Financiero BBFA Bancomer and the other lenders party thereto,
and (b) all other agreements, instruments, documents and certificates entered
into by PPC Mexico and its subsidiaries in connection therewith, as such credit
facility may be refinanced, renewed or replaced from time to time.


33
ATL 22026536v6

--------------------------------------------------------------------------------





“Mexican Holding Company” means any Mexican Subsidiary established to own,
directly or indirectly, all of the Equity Interests of each other Mexican
Subsidiary provided such Person does not own the Equity Interests of any other
Subsidiary.
“Mexican Subsidiary” means, individually or collectively as the context may
require, (a) each Subsidiary organized under the laws of Mexico and (b) any
Domestic Subsidiary with no material operations or assets other than Equity
Interests of Subsidiaries organized under the laws of Mexico.
“Minimum Availability Period” means any period (a) commencing when Availability
is on any date during a Borrowing Base Period less than an amount equal to the
lesser of (i) 20% of the aggregate Revolving Commitments then in effect and (ii)
$100,000,000; and (b) ending on the date that Availability is equal to or
greater than an amount equal to the lesser of (i) 20% of the aggregate Revolving
Commitments then in effect and (ii) $100,000,000 for a period of 30 consecutive
days for purposes of the definition of “Weekly Reporting Period”.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” means, initially, the real properties referred to on
Schedule 4.01(n) and includes each other parcel of real property and
improvements and leasehold interests thereto with respect to which a Mortgage is
granted (or is required to be granted) pursuant to Section 5.13.
“Mortgaged Property Requirements” means, with respect to each Mortgaged
Property, each of the following, in form and substance reasonably satisfactory
to the Administrative Agent:
(a)    a Mortgage (or an amendment thereto to the extent that Administrative
Agent reasonably requests such amendment) encumbering such Mortgaged Property in
favor of the Administrative Agent, duly executed and acknowledged by each Loan
Party that is the owner of or holder of any interest in such Mortgaged Property,
and otherwise in form necessary for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof in order to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a valid, perfected first priority security interest and mortgage lien
(subject to Permitted Liens) under Requirements of Law, and such UCC-1 financing
statements and any other instruments as are, in the judgment of the
Administrative Agent, necessary to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) a valid, perfected first priority
security interest and mortgage lien (subject to Permitted Liens) under
Requirements of Law;


34
ATL 22026536v6

--------------------------------------------------------------------------------





(b)    to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, maps or plans of an as-built
survey of the sites of such Mortgaged Property that are certified to the
Administrative Agent and the Title Insurance Company by an independent land
surveyor or engineer licensed to perform surveys in the State where such
Mortgaged Property is located and reasonably satisfactory to the Administrative
Agent and the Title Insurance Company, which maps or plans and the surveys on
which they are based shall be made in accordance with the most recent Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping and meeting the accuracy requirements as defined therein,
including the requirement that there shall be surveyed and shown on such maps,
plats or surveys the following: (A) a current “as-built” survey showing the
location of any adjoining streets, easements (including the recording
information with respect to all recorded instruments), the mean high water base
line or other legal boundary lines of any adjoining bodies of water, fences,
zoning or restriction setback lines, rights-of-way, utility lines to the points
of connection and any encroachments; (B) all means of ingress and egress, the
amount of acreage and square footage, the address of such Mortgaged Property,
the legal description of such Mortgaged Property; (C) the location of all
improvements as constructed on such Mortgaged Property; (D) the measured
distances from the Improvements to the set back and specified distances from
street or property lines in the event that deed restrictions, recorded plats or
zoning ordinances require the same; (E) all courses and distances referred to in
the legal description; and (F) the flood zone designation, if any, in which such
Mortgaged Property is located. The legal description of such Mortgaged Property
shall be shown on the face of each survey or affixed thereto. In addition, such
maps, plats or surveys shall be sufficient for the Title Insurance Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such Mortgaged Property and issue the endorsements of
the type required by paragraph (c) below. Notwithstanding the foregoing, in the
event that the applicable Loan Party has surveys in its possession that are in
form sufficient to allow the Title Insurance Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relative to
the applicable Mortgaged Property and issue the endorsements of the type
required by paragraph (c) below (to the extent the same are available in the
applicable jurisdiction), then the applicable Loan Party shall not be required
to comply with the foregoing survey requirements relative to such Mortgaged
Property;
(c)    a mortgagee’s title insurance policy (or policies) or endorsements to
previous policies in favor of the Administrative Agent (to the extent that
Administrative Agent reasonably requests such endorsements) that is issued by
the Title Insurance Company in favor of the Administrative Agent and is in form
and substance reasonably satisfactory to the Administrative Agent. Without
limiting the foregoing, each such policy shall (A) be in an amount satisfactory
to the Administrative Agent not to exceed the value of the Mortgaged Property
covered thereby; (B) insure that the interests created by each Mortgage on the
applicable Mortgaged Property creates in favor of the Administrative Agent (for
the benefit of the Lender Parties) a valid, perfected first priority security
interest and mortgage lien thereon (subject to Permitted Liens); (C) include a
survey reading; (D) be in the form of ALTA 2006 Loan Policy (or equivalent
policies to the extent available in the applicable


35
ATL 22026536v6

--------------------------------------------------------------------------------





jurisdiction); (E) contain such endorsements and affirmative coverages as the
Administrative Agent may require, including without limitation (to the extent
applicable with respect to such Mortgaged Property and available in the
jurisdiction in which such Mortgaged Property is located), the following:
aggregation or tie-in endorsement (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount); revolving credit endorsement; zoning endorsement;
variable rate endorsement; survey endorsement; comprehensive endorsement; first
loss and last dollar endorsements; access and entry coverage; location coverage;
mineral rights, water rights and surface damage coverage; separate tax parcel
endorsement; subdivision coverage; usury endorsement; doing business
endorsement; subdivision endorsement; environmental protection lien endorsement;
CLTA 119.2 endorsement; utility availability endorsement; contiguity coverage;
waiver of arbitration endorsement; and such other endorsements as the
Administrative Agent shall require in order to provide insurance against
specific risks identified by the Administrative Agent in connection with such
Mortgaged Property; and (F) be issued directly by the Title Insurance Company
and with such co-insurance and reinsurance as may be required by the
Administrative Agent. Notwithstanding the foregoing, no zoning endorsement will
be required in the event that the applicable Loan Party obtains a property
zoning report for such Mortgaged Property indicating that the Mortgaged Property
is not in violation of the applicable zoning requirements. The Administrative
Agent shall have received evidence satisfactory to it that all premiums in
respect of each such policy, all charges for mortgage recording and similar
taxes, and all related expenses, if any, have been paid;
(d)    such customary affidavits, certificates, information (including financial
data) and instruments of indemnification (including so-called “gap”
indemnification) as shall be required to induce the Title Insurance Company to
issue the title policies and endorsements contemplated herein (and the
Administrative Agent shall execute such documentation required by the applicable
jurisdiction so that the Title Insurance Company may issue such title insurance
policies and endorsements);
(e)    such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as necessary or required to
consummate the transaction contemplated herein or as shall reasonably be deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee or leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the applicable Mortgage with respect to such Mortgaged Property;
(f)    to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, a copy of all documents referred
to, or listed as exceptions to title in, the title policy or policies referred
to in paragraph (c) above;
(g)    to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, copies of all material leases,
subleases, tenancies, occupancy agreements, rental agreements and other similar
agreements related


36
ATL 22026536v6

--------------------------------------------------------------------------------





to possessory interest, if any, in which the applicable Loan Party holds the
lessor’s interest thereunder;
(h)    to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, UCC-1 financing statements and
other instruments relating to such Mortgaged Property naming each applicable
Loan Party as the debtor and the Administrative Agent as the secured party, such
UCC financing statements and instruments to be filed in the same recording
office where the applicable Mortgage is filed and such other locations required
by a Requirement of Law in order to perfect its first priority perfected
security interest in such Mortgaged Property;
(i)    to the extent not previously delivered to the Administrative Agent in
connection with the Original Credit Agreement, a zoning report prepared by the
Planning and Zoning Resource Corporation, or a similar firm reasonably
acceptable to the Administrative Agent, and issued in favor of the
Administrative Agent stating that (A) such Mortgaged Property is zoned in a
classification which permits its intended use and purpose; (B) there are no
conditions on such Mortgaged Property that are not in compliance with such
applicable zoning ordinances or that are not legally non-compliant; and (C)
otherwise in form and substance satisfactory to the Administrative Agent;
(j)    with respect to any Mortgage or amendment to a Mortgage executed in
connection with this Agreement, a legal opinion of satisfactory local counsel
admitted to practice in the State in which such Mortgaged Property is located,
covering such matters as may be reasonably requested by the Administrative Agent
(it being agreed that any counsel that issued a similar opinion with respect to
the Original Credit Agreement shall be deemed “satisfactory local counsel” for
purposes hereof); and
(k)    such other approvals, opinions or documents as the Administrative Agent
may request, each in form and substance reasonably satisfactory to the
Administrative Agent.
“Mortgages” means any mortgage, deed of trust or other agreement, in form
reasonably satisfactory to the Administrative Agent, which conveys or evidences
a Lien in favor of the Administrative Agent, for the benefit of the Secured
Parties, on the real property and fixtures of a Loan Party described therein to
secure the Secured Obligations, including each such agreement delivered in
connection with the Original Credit Agreement.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Company, determined on a consolidated basis; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Company or any
of the Subsidiaries; and (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Company or any of the Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions.


37
ATL 22026536v6

--------------------------------------------------------------------------------





“Net Proceeds” means, with respect to any event, but only as and when received
by the Company or any of the Subsidiaries, (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), (ii)
in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments; net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid to third
parties (other than Affiliates) in connection with such event, (ii) all
out-of-pocket expenses reimbursed to Affiliates in connection with such event,
(iii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event (it being understood that such amount shall include the amount of all
distributions and other payments required to be made to minority equity holders
by the recipient of such Net Proceeds as a result of such sale, transfer or
disposition), and (iv) the amount of all Taxes paid or Tax Distributions (or
reasonably estimated to be payable), including in connection with the grant,
exercise, conversion or vesting of any award of Equity Interests of the Company,
and the amount of any reserves reasonably established by the Company for the
purpose of funding any liabilities that are incurred in connection with the
disposition of any asset (including pension and other post-employment benefit
obligations associated with such disposition) and contingent liabilities
reasonably estimated to be payable, in each case during the Fiscal Year that
such event occurred or the next succeeding Fiscal Year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer); provided that, to the extent that any such reserves are not
utilized by the Company or the Subsidiaries to fund the applicable liabilities
prior to the end of such succeeding Fiscal Year, the amount of such unutilized
reserves shall constitute “Net Proceeds”.
“NOLV Percentage” means, with respect to a particular category of inventory, the
net orderly liquidation value percentage identified for such category in the
most recent inventory appraisal provided by the Borrower Representative to the
Administrative Agent.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.
“Non-U.S. LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“Notes” means, individually or collectively as the context may require, the
Revolving Notes, the Swingline Notes and the Term Notes.
“Obligated Party” has the meaning assigned to such term in Section 10.02.


38
ATL 22026536v6

--------------------------------------------------------------------------------





“Obligations” means, individually or collectively as the context may require,
the U.S. Obligations and the Bermuda Obligations.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person as part of a factoring, securitization or similar transaction and
not in connection with the compromise, settlement or collection thereof; or (b)
any indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of any
Indebtedness described in paragraph (a)(i) or (b) of the definition thereof, but
which does not constitute a liability on the balance sheets of such Person
(other than operating leases).
“Original Closing Date” has the meaning set forth in the recitals to this
Agreement.
“Original Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Original Lenders” has the meaning set forth in the recitals to this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).
“PACA” means the Perishable Agricultural Commodities Act, 1930, 7 U.S.C.
Section 499a et seq.
“Parent Entity” means JBS S.A., a corporation (sociedade anonima) organized
under the laws of the Federative Republic of Brazil or any direct or indirect
wholly-owned subsidiary thereof.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning specified in Section 9.04(d).
“Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
“Paying Guarantor” has the meaning assigned to such term in Section 10.10.


39
ATL 22026536v6

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the purchase or other acquisition (whether by
merger, amalgamation or otherwise) by the Company or any other Subsidiary of
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if, in the case of any purchase or
other acquisition of Equity Interests in a Person, such Person, upon the
consummation of such acquisition, will be a wholly-owned Subsidiary (including
as a result of a merger or consolidation between any Subsidiary and such
Person); provided that (a) such purchase or acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Company or any Subsidiary; (b) all transactions related
thereto are consummated in accordance with Section 5.07(a); (c) the business of
such Person, or such assets, as the case may be, constitute a business permitted
by Section 6.03(b); (d) in the case of any newly created or acquired Domestic
Subsidiary that is required to be a Loan Party pursuant to Section 5.13(a), such
Subsidiary shall be a U.S. Loan Guarantor and all of such Subsidiary’s assets
(including, if applicable, the Equity Interests of such Subsidiary) are subject
to a valid, perfected first priority security interest (subject to Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Lender
Parties); (e) in the case of a newly created or acquired Subsidiary that is
organized under the laws of Bermuda, such Subsidiary shall become a party to a
guarantee agreement that guarantees repayment of the Bermuda Secured Obligations
and a security agreement that secures repayment of the Bermuda Secured
Obligations, in each case in accordance with Section 5.13(c); and (f)(i)
immediately prior to any such purchase or other acquisition or entering into a
commitment with respect to such purchase or acquisition, whichever occurs first,
(A) no Default or Event of Default shall have occurred and be continuing and (B)
the Borrowers shall be in compliance with the covenant set forth in Section
6.13; (ii) immediately after giving effect to any such purchase or other
acquisition, or entering into a commitment with respect to such purchase or
acquisition, whichever occurs first, on a Pro Forma Basis, (A) no Default or
Event of Default shall have occurred and be continuing and (B) the Borrowers
shall be in compliance with the covenant set forth in Section 6.13 (it being
understood that Eligible Accounts and Eligible Inventory acquired in the
applicable Permitted Acquisition shall be included for purposes of determining
such compliance immediately after giving effect to such Permitted Acquisition)
for the Test Period ending immediately preceding the consummation of any such
purchase or other acquisition for which financial statements have been delivered
pursuant to Section 5.01(a) or (b); and (iii) the Company shall have delivered
to the Administrative Agent a certificate of its chief financial officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (f)(i)(B) and (f)(ii)(B) above.
“Permitted Customer Factoring Program” means the sale of any Receivables and
Related Assets in connection with a Customer Factoring Program; provided (i) the
documents entered into by any Loan Party or its Subsidiary pursuant to a
Customer Factoring Program shall be on customary terms and conditions, (ii) all
such sales shall be on a limited recourse basis and the purchase price shall be
paid in cash to such Loan Party or its Subsidiary at the time of the sale, and
(iii) such


40
ATL 22026536v6

--------------------------------------------------------------------------------





Receivables and Related Assets shall not be sold for less than a customary
discount below the face value thereof consistent with similar supply chain
finance arrangements for such Customer.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested or not paid in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    other than Liens imposed by ERISA, pledges and deposits made in the
ordinary course of business (i) in compliance with workers’ compensation,
unemployment insurance, health, disability or other employee benefits or social
security legislation or property, casualty or liability insurance and other
social security laws or retirement benefits or similar laws or regulations and
(ii) in respect of letters of credit or bank guarantees that are posted to
secure the payment of items in clause (i);
(d)    Liens granted and deposits and other investments made to secure (i) the
performance of bids, contracts, leases, statutory obligations, surety bonds,
appeal bonds, performance bonds, bid bonds, customs bonds and other obligations
of a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit or bank guarantees that are posted to secure the
payment of items in clause (i);
(e)    Liens incurred to secure appeal bonds and judgment and attachment liens
in respect of judgments;
(f)    easements, zoning restrictions, mineral reservations, rights-of-way,
restrictions, encroachments, covenants, servitudes and similar encumbrances on
real property customarily granted by similar situated property owners in the
Borrowers’ industry or imposed by Requirements of Law or arising in the ordinary
course of business that do not materially and adversely affect the use, value or
enjoyment of the affected property as currently used by the applicable Loan
Party or interfere with the ordinary conduct of business of any Borrower or any
of the Subsidiaries in any material respect;
(g)    leases, subleases, licenses or sublicenses entered into by the Borrowers
or the Subsidiaries or granted to third Persons by the Borrowers or the
Subsidiaries in the ordinary course of business (including interests of any
lessor, sublessor, licensee or sublicensee thereunder) that do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of any Borrower or any Subsidiary;


41
ATL 22026536v6

--------------------------------------------------------------------------------





(h)    Liens of a collecting bank arising in the ordinary course of business and
covering only items being collected upon and bankers’ liens, rights of setoff
and other similar Liens on cash and investments on deposit in one or more
accounts maintained by the Company or any of the Subsidiaries, in each case in
the ordinary course of business, securing amounts owing to such bank with
respect to cash management arrangements, including those involving pooled cash
management and deposit accounts, and netting arrangements in respect of such
accounts; provided that, to the extent required by the terms of the applicable
Loan Documents, such bank shall have entered into a Deposit Account Control
Agreement with the Administrative Agent with respect to any such accounts; and
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-3 or better by S&P or P-3 or better by Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 and which has, at
the time of acquisition of the applicable certificate of deposit, banker’s
acceptance or time deposit, (i) in the case of such investments maturing within
180 days from the date of acquisition thereof, short-term debt ratings of A-3 or
better by S&P or P-3 or better by Moody’s, and (ii) in the case of such
investments maturing later than 180 days (but in any event within one year) from
the date of acquisition thereof, long-term debt ratings of BBB- or better by S&P
or Baa3 or better by Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in paragraph (a) above and entered into with a
financial institution satisfying the criteria described in paragraph (c) above;
(e)    direct obligations issued by any State of the United States or any
political subdivision of such state or public instrumentality thereof maturing
within one year and


42
ATL 22026536v6

--------------------------------------------------------------------------------





having, at the time of acquisition, a rating of at least BBB- or better by S&P
or Baa3 or better by Moody’s;
(f)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated BBB- or
better by S&P or Baa3 or better by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and
(g)    in respect of any Foreign Subsidiary, (i) instruments equivalent to those
Permitted Investments referred to in paragraphs (a) through (f) above that are
denominated in local currencies other than dollars, which have a credit quality
and tenor no less favorable than the credit quality and tenor of those Permitted
Investments referred to in paragraphs (a) through (f) above and customarily used
by Persons for short-term cash management purposes in the jurisdiction of the
relevant Foreign Subsidiary, to the extent reasonably required in connection
with any business conducted by such Foreign Subsidiary and (ii) in the case of
PPC Mexico and its subsidiaries, (A) Certificados de la Tesorería de la
Federación (Cetes) or Bonos de Desarrollo del Gobierno Federal (Bondes) issued
by the government of México and maturing not more than 365 days after the
acquisition thereof, (B) Investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses (a)
through (g), (C) demand deposit accounts with Mexican banks specified in clause
(D) of this definition, maintained in the ordinary course of business, and
(D) certificates of deposit, bank promissory notes and bankers’ acceptances
denominated in Pesos, maturing not more than 365 days after the acquisition
thereof and issued or guaranteed by any one of the four largest banks (based on
assets as of the immediately preceding December 31) organized under the laws of
México and which are not under intervention or controlled by the Instituto para
la Protección al Ahorro Bancario or any successor thereto or any banking
subsidiary of a foreign bank which has capital, surplus and undivided profits
aggregating in excess of US$50,000,000, or the foreign currency equivalent
thereof, and has outstanding debt which is rated “A,” or such similar equivalent
rating, or higher by S&P or Moody’s.
“Permitted Lien” means any Lien permitted under Section 6.02.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness owing by
the Loan Parties or the Subsidiaries at any time, provided, that, (a) such
Indebtedness shall not require any scheduled payment of principal or mandatory
prepayment or redemption at the option of the holder thereof prior to six months
following the latest Maturity Date in effect on the date of the incurrence of
such Indebtedness, provided, such Indebtedness may contain customary prepayment
events requiring payment of principal if, both concurrently with and after
giving effect to such payment under such Indebtedness, there are no Loans
outstanding, (b) such Indebtedness is subordinated in right of payment and
action to the Obligations pursuant to a Subordination Agreement, (c) such
Indebtedness does not contain any financial performance covenants, is not cross
defaulted to this Agreement and all thresholds, “baskets” and the equivalent set
forth in the covenants and events of default therein (including change of
control provisions) are less restrictive than the covenants and events of
default contained in this Agreement and is otherwise on economic terms no less
favorable to the Loan Parties and the Subsidiaries than could be obtained in an
arm’s


43
ATL 22026536v6

--------------------------------------------------------------------------------





length transaction with an unaffiliated third party, and (d) both before and
after giving effect to incurrence of such Indebtedness, no Default or Event of
Default shall exist under this Agreement or result therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Pledged Subsidiary” has the meaning assigned to such term in
Section 6.03(b)(v).
“Post-Closing Letter Agreement” means that certain Post-Closing Letter Agreement
dated as of the Effective Date executed by Borrowers in favor of the
Administrative Agent.
“PPC Mexico” means Avícola Pilgrim’s Pride de Mexico, S. A. de C.V, or any
Mexican Holding Company.
“PPC Refinancing” means the refinancing of the Loans (as defined in the Original
Credit Agreement) under the Original Credit Agreement and reallocation of the
Commitments (as defined in the Original Credit Agreement) of the Original
Lenders thereunder as set forth on the Commitment Schedule.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition of any property or asset of any
Loan Party described in Section 6.05(e), (g), (h) or (m); provided that the
receipt of amounts from transactions described in this paragraph (a) shall
constitute a Prepayment Event only to the extent such amounts exceed $25,000,000
in any Fiscal Year; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000; provided that the receipt of amounts from
transactions described in this paragraph (b) shall constitute a Prepayment Event
only to the extent such amounts exceed $25,000,000 in any Fiscal Year; or
(c)     the issuance of any Equity Interests of, or contributions to, the
Company, other than any of the foregoing if the Net Proceeds therefrom are (i)
used to finance a Permitted Acquisition, (ii) used to make Capital Expenditures
in accordance with Section 6.12 or (iii) received by the Company in connection
with issuances to directors, officers, employees or members of management of the
Company or any Subsidiary (or the estates, heirs, family members, spouses or
former spouses of any of the foregoing) pursuant


44
ATL 22026536v6

--------------------------------------------------------------------------------





to any employee benefit plan or employment agreement, or for other compensatory
reasons; or
(d)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 (other than Section 6.01(t)(i), unless
the Net Proceeds of such Indebtedness are used to finance a Permitted
Acquisition).
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day and if the Wall Street
Journal does not publish such rate on such day then such rate as most recently
published prior to such day.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (a) such event as if it happened on
the first day of such period (it being understood that with respect to any
acquisition or disposition, any such adjustments (including cost savings that
are reasonably acceptable to the Administrative Agent) shall be permitted solely
to the extent they arise out of events which are directly attributable to the
acquisition or the disposition, are factually supportable and are expected to
have a continuing impact within 180 days after the date of such acquisition or
disposition, and as certified by a Financial Officer of the Company); or (b) the
incurrence of any Indebtedness by the Company or any Subsidiary and any
incurrence, repayment, issuance or redemption of other Indebtedness of the
Company or any Subsidiary occurring at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period.
“Protective Advance” has the meaning assigned to such term in Section 2.04(a).
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et seq.
“Puerto Rico Security Agreement” means that certain Pledge, Assignment and
Security Agreement dated as of February 11, 2015, by and among the Bermuda
Borrowers and the Administrative Agent, for the benefit of the Secured Parties,
as ratified and reaffirmed by the Bermuda Borrowers on the Effective Date
pursuant to the Reaffirmation Agreement.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch (formerly known as
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch), in its individual capacity, and its successors.
“Reaffirmation Agreement” means a reaffirmation agreement dated as of the
Effective Date by and among the Loan Parties and the Administrative Agent, in
form and substance acceptable to the Administrative Agent.
“Receivables and Related Assets” means Accounts of a Customer owing to an Loan
Party or its Subsidiary arising from a sale of Inventory or the rendering of
services in the ordinary course of business, together with (a) all property
subject thereto from time to time purporting to secure payment of such
obligations, whether pursuant to the contract related to such obligations or


45
ATL 22026536v6

--------------------------------------------------------------------------------





otherwise, together with all financing statements describing any collateral
securing such obligations; (b) all rights to payment of any interest, finance
charges, freight charges and other obligations related thereto; (c) all
supporting obligations, including but not limited to, all guaranties, insurance
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such obligations whether pursuant to the
contract related to such obligations or otherwise; (d) all contracts, chattel
paper, instruments and other documents, and other information relating to such
obligations; and (e) collections and proceeds with respect to the foregoing.
“Recipient” means (a) any Agent, (b) any Lender or (c) any Issuing Bank, as
applicable.
“Redomestication” has meaning assigned to such term in Section 6.03(b)(vii).
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Rent or Collateral Access Reserve” means, with respect to any facility,
warehouse, distribution center, regional distribution center, depot, rail car or
other location where any Inventory subject to Liens arising by operation of
Requirements of Law is located and as to which no Collateral Access Agreement is
in effect, a reserve equal to (i) three months’ rent at such facility,
warehouse, distribution center, regional distribution center, depot or other
location or (ii) in the case of a rail car, an amount equal to the freight for
transporting such Inventory and any other amounts payable by the Loan Parties to
the applicable carrier.
“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers and/or Loan Guarantors from information furnished by
or on behalf of the Borrowers, after the Collateral Agent has exercised its
rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lender Parties by the Administrative Agent.
“Required Lenders” means, at any time, Lenders having (or, in the case of Voting
Participants, holding participations in) Credit Exposure and unused Commitments
representing more than 50% of the sum of the aggregate Credit Exposure and
unused Commitments at such time. For purposes of this definition, the Credit
Exposure and unused Commitments of each Lender shall be reduced by the amount
thereof that is allocated to Voting Participants. The Commitment and Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Required Revolving Lenders” means, at any time, Revolving Lenders having (or,
in the case of Voting Participants, holding participations in) Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time. For purposes of this definition, the Revolving Exposure and unused
Revolving Commitments of each Revolving Lender shall be reduced by the amount
thereof that is allocated to Voting Participants. The unused Revolving
Commitment and


46
ATL 22026536v6

--------------------------------------------------------------------------------





Revolving Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent or Collateral Access Reserves, Dilution
Reserves, Inventory Reserves, reserves for Swap Obligations that constitute
Secured Obligations, reserves for Permitted Liens that attach to any Loan
Party’s Accounts or Inventory pursuant to Section 6.02, reserves for contingent
liabilities of any Loan Party, reserves in respect of rights of sellers of
livestock, poultry and perishable agricultural commodities under PACA, PSA or
other similar Requirements of Law (including outstanding checks to livestock
growers, swine fee payables, deferred livestock payables and the grower
guarantee payables), reserves for consignee’s, warehousemen’s and bailee’s
charges, reserves for unpaid and accrued sales taxes, reserves for banker’s
liens, rights of setoff or similar rights and remedies as to deposit accounts,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation (whether or not previously disclosed
to the Lender Parties) and reserves for Taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party, in each
case without duplication.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company.
“Restructuring Charges” means any asset impairment charges, lease termination
costs, severance costs, facility shutdown costs, write-offs and write-downs of
Intangible Assets and other related restructuring charges related to or
associated with a permanent reduction in capacity, closure of plants or
facilities, cut-backs or plant closures or a significant reconfiguration of a
facility.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Sections 2.09 and 2.10, respectively, and (b) assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Revolving Commitment is set forth on the Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $750,000,000.


47
ATL 22026536v6

--------------------------------------------------------------------------------





“Revolving Exposure” means, with respect to any Lender at any time, the sum
(without duplication) of (a) the outstanding principal amount of Revolving Loans
of such Lender at such time, plus (b) the Swingline Exposure of such Lender at
such time, plus (c) the LC Exposure of such Lender at such time.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loans” means the Revolving Loans extended by the Revolving Lenders to
the Borrowers pursuant to Section 2.01(a) and Section 2.10.
“Revolving Note” means a promissory note of the Borrowers that is payable to any
Revolving Lender, in substantially the form of Exhibit E-1, evidencing the
aggregate Indebtedness of the Borrowers to such Revolving Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sanctioned Person” has the meaning assigned to such term in Section 3.20.
“Sanctions” means any sanctions administered by or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Netherlands, or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission.
“Secured Grower Payables” means all amounts owed from time to time by any
Borrower or Loan Guarantor to any Person on account of the purchase price of
agricultural products or services (including poultry and livestock) if the
Administrative Agent reasonably determines that such Person is entitled to the
benefits of any grower’s or producer’s lien, statutory trust or similar security
arrangements to secure the payment of any amounts owed to such Person (in each
case whether any of the foregoing arises under PACA, PSA or other similar
Requirements of Law).
“Secured Obligations” means, individually or collectively as the context may
require, the U.S. Secured Obligations and the Bermuda Secured Obligations.
“Secured Parties” means, individually or collectively as the context may
require, each of the Lender Parties and each Bank Product Provider.
“Secured Swap Agreement” means any Swap Agreement with a Lender or an Affiliate
of a Lender at the time of entering into such Swap Agreement that constitutes a
“swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.


48
ATL 22026536v6

--------------------------------------------------------------------------------





“Security Agreements” means, individually or collectively as the context may
require, the U.S. Security Agreement, the Bermuda Pledge Agreement, the Bermuda
Security Agreement and the Puerto Rico Security Agreement.
“Senior Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness (other than unsecured Indebtedness) of the Company at such date,
determined on a consolidated basis, to the extent required to be reflected in
the “Liabilities” section of the consolidated balance sheet of the Company (it
being understood that all current intercompany liabilities shall be excluded
whether shown on the consolidated balance sheet or excluded therefrom on a net
basis).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company as of such date; provided that charges in an
amount not to exceed $25,000,000 in any Fiscal Year for non-cash losses related
to non-recurring items shall be excluded from the calculation of shareholders’
equity of the Company.
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time, plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions, or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subject Loan Party” has the meaning assigned to such term in
Section 6.03(b)(vi)(B).
“Subordination Agreement” means, individually and collectively as the context
may require, all subordination agreements executed by a holder of any Permitted
Subordinated Indebtedness, the Loan Parties and the Administrative Agent from
time to time, in form and substance reasonably satisfactory to the
Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power (or, in the case of a


49
ATL 22026536v6

--------------------------------------------------------------------------------





partnership, more than 50% of the voting power general partnership interests)
are, as of such date, owned, controlled or held; or (b) in which, as of such
date, the parent is the controlling general partner or otherwise possesses the
ability (without the consent of any other Person but giving effect to any
contractual arrangements with third Persons) to control at least a majority of
the directors (or the functional equivalent) of such Person (whether by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent).
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.
“Successor Company” has the meaning assigned to such term in
Section 6.03(b)(vi)(B)(2).
“Supported Loan Guarantor” means, at any time, a Loan Guarantor that, at such
time, is not an “eligible contract participant” as defined in Section 1a(18) of
the Commodity Exchange Act and related regulations of the Commodities Futures
Trading Commission, except by virtue of the support of the ECP Loan Guarantors
under Section 11.08.
“Swap Agreement” means any agreement or exchange-traded transaction with respect
to any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by present or former directors, officers, employees, members
of management or consultants of the Company or any of the Subsidiaries (or the
estate, heirs, family members, spouse, or former spouse of any of the foregoing)
shall be a Swap Agreement.
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements; and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
“Swingline Exposure” means, at any time, the sum of the aggregate outstanding
Swingline Loans at such time. The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure
at such time.
“Swingline Lender” means Rabobank in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Note” means a promissory note of the Borrowers that is payable to the
Swingline Lender, in substantially the form of Exhibit E-2, evidencing the
aggregate Indebtedness of the Borrowers to the Swingline Lender resulting from
outstanding Swingline Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.


50
ATL 22026536v6

--------------------------------------------------------------------------------





“Tax Distribution” means, with respect to any Person, any dividend or other
distribution to any direct or indirect member of an affiliated group that files
a consolidated U.S. Federal tax return with such Person, in accordance with one
of the tax sharing agreements set forth on Schedule 1.01 or any other tax
sharing agreement or similar arrangement in each case in an amount not in excess
of the amount that such Person (or such Person and its subsidiaries) would have
been required to pay in respect of Federal, State or local Taxes, as the case
may be, in respect of such year if such Person had paid such Taxes directly as a
stand-alone taxpayer (or on behalf of a stand-alone group).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of Term Loans of such Lender at such time.
“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment or outstanding Term Loans.
“Term Loan Commitment” means (a) as to Term Lender, the aggregate commitment of
such Term Lender to make Term Loans as set forth in the Commitment Schedule or
in the most recent Assignment and Assumption executed by such Term Lender and
(b) as to all Term Lenders, the aggregate commitment of all Term Lenders to make
Term Loans, which aggregate commitment shall not exceed $800,000,000 on the
Effective Date and, in the case of clauses (a) and (b) herein, as such
commitment may be increased from time to time pursuant to Section 2.10.
“Term Loans” means Term Loans extended by the Term Lenders to the Borrowers
pursuant to Section 2.01(b) and Section 2.10.
“Term Note” means a promissory note of the Borrowers that is payable to any Term
Lender, in substantially the form of Exhibit E-3, evidencing the aggregate
Indebtedness of the Borrowers to such Term Lender resulting from outstanding
Term Loans, and also means all other promissory notes accepted from time to time
in substitution therefor or renewal thereof.
“Test Period” means the applicable period for testing the financial covenant set
forth in Section 6.13.
“Title Insurance Company” means Chicago Title Insurance Company or any other
nationally reputable title insurance company that is retained by the Borrowers
and is reasonably acceptable to the Administrative Agent.
“To-Ricos” means To-Ricos, Ltd., a Bermuda company.
“To-Ricos Distribution” means To-Ricos Distribution, Ltd., a Bermuda company.
“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Company at such date, determined on a consolidated basis, to
the extent required to be reflected in the “Liabilities” section of the
consolidated balance sheet of the Company (it being understood


51
ATL 22026536v6

--------------------------------------------------------------------------------





that all current intercompany liabilities shall be excluded whether shown on the
consolidated balance sheet or excluded therefrom on a net basis).
“Transactions” means, collectively, the execution, delivery and performance by
the Borrowers of this Agreement, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof, the PPC Refinancing, and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Undisclosed Administration” means, in relation to any solvent Person, the
precautionary appointment of an administrator, conservator, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“United States” or “U.S.” means the United States.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Guaranty” means Article X of this Agreement.
“U.S. LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“U.S. Loan Guarantor” means each Loan Party that is a U.S. Person (other than
the Company) and any other Person that becomes a U.S. Loan Guarantor pursuant to
Section 5.13(a) and any other U.S. Persons from time to time becoming U.S. Loan
Guarantors hereunder pursuant to Section 9.02(e), but excluding any U.S. Persons
who from time to time cease to be U.S. Loan Guarantors hereunder pursuant to
Section 9.02(f).
“U.S. Loan Parties” means the Company, the Company’s Domestic Subsidiaries and
First-Tier Foreign DREs party hereto on the Effective Date and any other Person
who, as required by the terms hereof, becomes a party to this Agreement in its
capacity as a U.S. Loan Party pursuant to a Joinder Agreement and their
successors and assigns.
“U.S. Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the U.S. Loan Parties to
the Lenders or to any Lender, the Agents, any Issuing Bank with respect to a
Letter of Credit or any indemnified party arising under the Loan Documents.


52
ATL 22026536v6

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Secured Obligations” means (a) all U.S. Obligations, and (b) all Bank
Product Obligations the U.S. Loan Parties; provided, further, that the “Bank
Product Obligations” of a U.S. Loan Party shall exclude any Excluded Swap
Obligations with respect to such U.S. Loan Party.
“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement
dated as of February 11, 2015 by and among the U.S. Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties as ratified and
reaffirmed by the U.S. Loan Parties on the Effective Date pursuant to the
Reaffirmation Agreement, and any other pledge or security agreement entered
into, after the Effective Date by any other U.S. Loan Party (as required by this
Agreement or any other Loan Document), or any other Person.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.18(g).
“Value of Eligible Inventory” means, at any given time, (a) with respect to
Eligible Inventory consisting of feed grains, prepaid grain in transit, feed and
feed ingredients, dressed broiler chickens, commercial eggs, breeder hens,
breeder cockerels, breeder pullets, commercial hens, commercial pullets,
hatching eggs, live broiler chickens and prepared food products, the standard
and/or moving average cost determined for such Eligible Inventory, consistently
applied in accordance with GAAP; and (b) with respect to Eligible Inventory
consisting of vaccines on the farm, the moving average cost determined for such
inventory basis, consistently applied in accordance with GAAP.
“Voting Participant” has the meaning assigned to such term in Section 9.04(f).
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(f).
“Wal-Mart” means Wal-Mart Stores, Inc., a Delaware corporation.
“Weekly Reporting Period” means any period (a) during which any Default or any
Event of Default has occurred and is continuing, or (b) that constitutes a
Minimum Availability Period; provided that if the circumstances described in
clause (a) or (b), as applicable, shall occur and cease to exist twice during
any calendar year, then any subsequent Weekly Reporting Period occurring during
such calendar year shall continue through the end of such calendar year.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the “EU Bail-In
Legislation Schedule.”


53
ATL 22026536v6

--------------------------------------------------------------------------------






SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as amended, restated, amended
and restated, or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, amendments and restatements or
other modifications set forth herein); (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, to the
extent such successors and assigns are permitted hereunder and under the other
Loan Documents; (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and (f)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, together with all rules, regulations and interpretations thereunder or
related thereto. A Default or Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
by the Administrative Agent pursuant to this Agreement or, in the case of a
Default, is cured (i) within any period of cure expressly provided for in this
Agreement (in the case of any Default occurring other than pursuant to paragraph
(f), (g) or (k) of Article VII) or (ii) prior to time that any Lender Party
exercises any remedies under any Loan Document (in the case of any Default or
Event of Default occurring pursuant to paragraph (f), (g) or (k) of Article
VII); provided that the Borrower Representative may exercise its right to cure
any such Default or Event of Default only if it has provided notice of such
Default to the Administrative Agent to the extent required pursuant to Section
5.02(a); and an Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived by the Administrative Agent.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) all
determinations of whether the Borrowers are in compliance with the covenant set
forth in Section 6.13 shall be made in accordance with GAAP consistently applied
in accordance with the financial statements for the fiscal year of the Company
ended December 25, 2016 and (b) if the Borrower Representative notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to reflect the effect of any change


54
ATL 22026536v6

--------------------------------------------------------------------------------





occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Borrower and the Administrative Agent shall negotiate in good faith to amend
such covenant and related definitions (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
GAAP or in the application thereof; provided that such provision shall be
interpreted on the basis of GAAP in accordance with clause (a) above until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants herein shall
be calculated, without giving effect to any election under Statement of
Accounting Financial Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.

SECTION 1.05.    Timing of Payment or Performance. Except as set forth in the
proviso to the definition of “Interest Period”, when the payment of any
obligation or performance of any covenant, duty or obligation is stated to be
due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and, in respect of payment, such extension of time shall be reflected in
computing interest or fees, as the case may be.

ARTICLE II

THE CREDITS



SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender, severally and not jointly, agrees to make
Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii)
the Aggregate Revolving Exposure exceeding (x) the aggregate Revolving
Commitments, or (y) during a Borrowing Base Period, the lesser of the aggregate
Revolving Commitments and the Borrowing Base, subject to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.04; and (b) each Term Lender, severally and not
jointly, agrees to make the Term Loan to the Borrowers on the Effective Date in
an amount not to exceed each such Lender’s Term Loan Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts repaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. Any Protective Advance and any Swingline
Loan shall be made in accordance with the procedures set forth in Sections 2.04
and 2.05, respectively. The Term Loans shall amortize as set forth in Section
2.11.


55
ATL 22026536v6

--------------------------------------------------------------------------------





(a)    Subject to Section 2.14, (i) each Borrowing of Revolving Loans shall be
comprised entirely of Base Rate Loans or Eurodollar Loans and (ii) any portion
of the Term Loan may be comprised of Base Rate Loans or Eurodollar Loans, in
each case as the Borrower Representative may request in accordance herewith;
provided that unless the Administrative Agent receives a funding indemnity
letter from Borrower Representative in form and substance satisfactory to the
Administrative Agent at least three Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.08.
Each Swingline Loan shall be a Base Rate Loan. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.
(b)    Subject to Section 2.01(b), at the commencement of each Interest Period
for any Borrowing of a Eurodollar Revolving Loan, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Subject to Section 2.01(b), at the time that any Borrowing of a Base
Rate Revolving Loan is made, converted or continued, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that each Borrowing of a Base Rate Revolving Loan may be in
an aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e), the repayment of a Protective
Advance as contemplated by Section 2.04(a) or the repayment of a Swingline Loan
as contemplated by Section 2.05(c). Each Swingline Loan shall be in any amount
requested by the Borrower Representative. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request in a
written Borrowing Request signed by the Borrower Representative and delivered by
electronic mail or facsimile (a) in the case of a Eurodollar Borrowing, not
later than 12:00 p.m., New York City time, three Business Days before the date
of the proposed Borrowing; or (b) in the case of a Base Rate Borrowing, not
later than 12:00 p.m., New York City time, on the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.01:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;


56
ATL 22026536v6

--------------------------------------------------------------------------------





(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto and the last day of such Interest Period, which shall be a
period contemplated by the definition of the term “Interest Period”.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the applicable Borrower(s) shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but with
absolutely no obligation), to make Revolving Loans to the Borrowers, on behalf
of all Lenders, which the Administrative Agent, in its Permitted Discretion,
deems necessary or desirable (i) to preserve or protect the Collateral, or any
portion thereof; (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations; or (iii) to pay any other amount
chargeable to or required to be paid by the Borrowers pursuant to the terms of
this Agreement, including payments of reimbursable expenses (including costs,
fees and expenses as described in Section 9.03) and other sums payable under the
Loan Documents (any of such Revolving Loans are herein referred to as
“Protective Advances”); provided that the aggregate amount of Protective
Advances outstanding at any time shall not at any time exceed 5% of the
aggregate Revolving Commitments; and provided, further, that the aggregate
amount of outstanding Protective Advances plus the Aggregate Revolving Exposure
shall not exceed the aggregate Revolving Commitments. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Secured Parties) in and to the
Collateral of the U.S. Loan Parties (in the case of Protective Advances made to
the Company) or the Collateral of all the Loan Parties (in the case of
Protective Advances made to the Bermuda Borrowers) and shall constitute U.S.
Secured Obligations (in the case of Protective Advances made to the Company) or
Bermuda Secured Obligations (in the case of Protective Advances made to the
Bermuda Borrowers). All Protective Advances shall be Base Rate Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).


57
ATL 22026536v6

--------------------------------------------------------------------------------





(a)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Revolving Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Revolving Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Revolving Lender, such Revolving Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $75,000,000
or (ii) the sum of the Aggregate Revolving Exposure exceeding (x) the aggregate
Revolving Commitments, or (y) during a Borrowing Base Period, the lesser of the
aggregate Revolving Commitments and the Borrowing Base, in each case both before
and immediately after giving effect to such Swingline Loan; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.
(a)    To request a Swingline Loan, the Borrower Representative shall notify the
Administrative Agent of such request by electronic mail or facsimile, not later
than 4:00 p.m., New York City time (or such shorter time period as may be
acceptable to the Administrative Agent in its sole discretion), on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower Representative. The
Swingline Lender shall make each Swingline Loan available to the Borrowers by
means of a credit to the Funding Account(s) (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e), by remittance to the applicable Issuing Bank).
(b)    Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default or Event of Default and regardless of whether any
Revolving Lender is then required to fund its Applicable Percentage of the
Swingline Exposure pursuant to Section 2.05(d)), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender or the Administrative Agent, as
the case may be, without recourse or warranty, an undivided interest and
participation in such Swingline Loan in proportion to its Applicable Percentage
of the Revolving Commitment. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Swingline Loans is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Swingline Loan or the occurrence


58
ATL 22026536v6

--------------------------------------------------------------------------------





and continuance of a Default or reduction or termination of the Revolving
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. The Swingline Lender or the
Administrative Agent may, at any time, require the Revolving Lenders to fund
their participations. From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Swingline Loan purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Loan.
(c)    Promptly following (i) notice by the Administrative Agent to any
Revolving Lender of the occurrence of any Event of Default or (ii) any request
therefor (which request the Swingline Lender may make from time to time in its
sole and absolute discretion) by the Swingline Lender to the Administrative
Agent (which request the Administrative Agent shall promptly forward to each
Revolving Lender), each Revolving Lender shall make a Revolving Loan in a
principal amount equal to such Revolving Lender’s Applicable Percentage of the
Swingline Exposure then outstanding. Each Revolving Lender receiving any such
notice or request shall wire transfer, at or before 4:00 p.m., New York City
time, on the Business Day that it receives such notice or request immediately
available funds in an amount equal to such Revolving Lender’s Applicable
Percentage of the Swingline Exposure specified in such notice or request to the
account of the Administrative Agent most recently designated for such purpose by
notice to the Revolving Lenders, and the Administrative Agent shall promptly pay
over such amounts to the Swingline Lender for application to the outstanding
Swingline Loans; provided that if any such notice or request is received by a
Revolving Lender after 2:00 p.m., New York City time, on any Business Day, such
amounts shall not be required to be so wire transferred until 4:00 p.m., New
York City time, on the next following Business Day.

SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, pursuant to a written Issuance Request, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Issuance Request, form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver via electronic mail or facsimile to the Issuing Bank that it may request
issue the applicable Letter of Credit and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
written Issuance Request. Each such written Issuance Request shall specify the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend,


59
ATL 22026536v6

--------------------------------------------------------------------------------





renew or extend such Letter of Credit. It is understood that the reinstatement
of all or a portion of a Letter of Credit in accordance with the terms thereof
following a drawing thereunder shall not constitute an amendment, renewal or
extension of such Letter of Credit. If requested by the applicable Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. No Issuing Bank shall agree to issue, amend, renew or extend a Letter of
Credit if, after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall exceed $125,000,000, (ii) the Aggregate Revolving
Exposure shall exceed (x) the aggregate Revolving Commitments, or (y) during a
Borrowing Base Period, the lesser of the aggregate Revolving Commitments and the
Borrowing Base, or (iii) the conditions set forth in Section 4.02 have not been
satisfied.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date with respect to the Revolving
Loans; provided that any Letter of Credit with a one-year tenor may provide for
the renewal thereof for additional one-year periods (which shall not in any
event extend beyond the date that is five Business Days prior to the Maturity
Date with respect to the Revolving Loans) under customary “evergreen”
provisions.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the applicable Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall, subject to the terms hereof,
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the Business Day that the Borrower Representative receives notice of such LC
Disbursement, if such notice is received


60
ATL 22026536v6

--------------------------------------------------------------------------------





prior to 10:00 a.m., New York City time, on such Business Day (or, if the
Borrower Representative receives notice of such LC Disbursement after 10:00
a.m., New York City time, on any Business Day, by 12:00 noon, New York City
time, on the next following Business Day); provided that the Borrower
Representative may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with a Base Rate Revolving Borrowing or Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Base Rate Revolving Borrowing
or Swingline Loan (or applicable portion thereof). If the Borrowers fail to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof,
and the Bermuda Borrowers shall have no obligation to reimburse any Person with
respect to any LC Disbursement in respect of a Letter of Credit that does not
constitute a Bermuda Obligation. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Revolving Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of Base Rate Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement. Notwithstanding
any other provision of this Agreement, in no case shall the Bermuda Borrowers be
obligated to reimburse, nor shall any reimbursement made hereunder by the
Bermuda Borrowers be applied to reimburse, an LC Disbursement which does not
constitute a Bermuda Obligation.
(e)    Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder.


61
ATL 22026536v6

--------------------------------------------------------------------------------





Neither the Administrative Agent, the Revolving Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse the applicable Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by Requirements of Law) suffered by any Borrower that are
caused by the applicable Issuing Bank’s failure to exercise the standard of care
hereunder to be applicable when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction by final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised such standard of care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, or refuse to accept and make payment upon such documents
if such documents are not in strict compliance with the terms of such Letter of
Credit.
(f)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower Representative by
electronic mail or facsimile of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the applicable Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.
(g)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall accrue
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to Base Rate Revolving Loans; provided that
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving


62
ATL 22026536v6

--------------------------------------------------------------------------------





Lender pursuant to paragraph (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.
(h)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.13(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(i)    Cash Collateralization. Subject to Section 2.19(b), if any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, (i) the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Lender
Parties (the “U.S. LC Collateral Account”), an amount in cash equal to 105% of
the LC Exposure as of such date plus accrued and unpaid interest thereon, and
(ii) without duplication under clause (i), the Bermuda Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lender Parties (the “Non-U.S. LC Collateral
Account”), an amount in cash equal to 105% of the LC Exposure with respect to
the Bermuda Borrowers as of such date plus accrued and unpaid interest thereon;
provided that in each case the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations, in the
case of deposits in the U.S. LC Collateral Account, and the Bermuda Secured
Obligations, in the case of deposits in the Non-U.S. LC Collateral Account. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over each such account and (x) the Company hereby
grants the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the U.S. LC Collateral Account to secure the Secured
Obligations and (y) the Bermuda Borrowers hereby grant the Administrative Agent
(for the benefit of the Lender Parties) a security interest in the Non-U.S. LC
Collateral Account to secure the Bermuda Secured Obligations. Other than any
interest earned on the investment of such deposits, which investments shall be
in the form of Permitted Investments made at


63
ATL 22026536v6

--------------------------------------------------------------------------------





the option and sole discretion of the Administrative Agent (in accordance with
its usual and customary practices for investments of this type) and at the
Borrowers’ risk and reasonable expense, such deposits shall not accrue interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in each such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company or the Bermuda
Borrowers, as applicable, for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required
Revolving Lenders), be applied, in the case of deposits in the U.S. LC
Collateral Account, to satisfy other Secured Obligations or, in the case of
deposits in the Non-U.S. LC Collateral Account, to satisfy other Bermuda Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Events of Default have been
cured or waived.
(j)    Existing Letters of Credit. On the Effective Date, each of such “Letters
of Credit” issued and outstanding under the Original Credit Agreement and listed
on Schedule 2.06 shall automatically, and without any action on the part of any
Person, be deemed to be a Letter of Credit that has been issued hereunder as of
the Effective Date for all purposes hereunder and under the other Loan
Documents. Without limiting the foregoing (i) each such letter of credit shall
be included in the calculation of LC Exposure, (ii) all liabilities of the
Borrowers and the other Loan Parties with respect to such letters of credit
shall constitute Obligations and (iii) each Lender shall have reimbursement
obligations with respect to such letters of credit as provided in this Section
2.06.
(k)    Illegality under Letters of Credit. If, at any time, it becomes unlawful
for any Issuing Bank to comply with any of its obligations under any Letter of
Credit (including, but not limited to, as a result of any sanctions imposed by
the United Nations, the European Union, the Netherlands, the United Kingdom
and/or the United States), the obligations of such Issuing Bank with respect to
such Letter of Credit shall be suspended (and all corresponding rights shall
cease to accrue) until such time as it may again become lawful for such Issuing
Bank to comply its obligations under such Letter of Credit, and such Issuing
Bank shall not be liable for any losses that the Loan Parties may incur as a
result.

SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Term Loans shall be made as provided in Sections 2.01(b) and
2.02(b) and Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative promptly by crediting the amounts so received, in like funds, to
the Funding Account(s); provided that Base Rate Revolving Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06


64
ATL 22026536v6

--------------------------------------------------------------------------------





(e) shall be remitted by the Administrative Agent to the Issuing Bank and (ii) a
Protective Advance shall be retained by the Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Borrowers, the interest rate applicable to Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a Borrowing of a different Type or to continue such Borrowing
and, in the case of a Eurodollar Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings or Protective Advances, which may not be converted or
continued.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election in an Interest Election
Request signed by the Borrower Representative and delivered by electronic mail
or facsimile by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable.
(b)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
paragraphs (iii) and (iv) below shall be specified for each resulting
Borrowing);


65
ATL 22026536v6

--------------------------------------------------------------------------------





(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election and the
last day of such Interest Period, which shall be a period contemplated by the
definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(d)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Revolving Commitment shall terminate on the Maturity Date
and (ii) the Term Loan Commitments shall terminate on the making of the Term
Loan on the Effective Date.
(a)    The Borrower Representative may at any time terminate the Revolving
Commitments in their entirety upon (i) the payment in full in cash of all
outstanding Loans, together with accrued and unpaid interest thereon and on any
Letters of Credit; (ii) the cancellation and return of all outstanding Letters
of Credit (or alternatively, with respect to such Letters of Credit, the deposit
by the applicable Borrower in the applicable LC Collateral Accounts of cash (or,
with the consent of the Administrative Agent, the Required Lenders and each
applicable Issuing Bank, a back-up standby letter of credit) equal to 105% of
the LC Exposure as of such date in accordance with Section 2.06(j); (iii) the
payment in full in cash of the accrued and unpaid fees; and (iv) the payment in
full in cash of all accrued and unpaid reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.


66
ATL 22026536v6

--------------------------------------------------------------------------------





(b)    The Borrower Representative may from time to time reduce the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $10,000,000 and not less than $25,000,000 (or, in
either case, if less, the aggregate remaining applicable Commitment) and (ii)
the Borrowers shall not reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.11, the Aggregate Revolving Exposure would exceed the aggregate Revolving
Commitments.
(c)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10.    Increase in Commitments.
(a)    After the Effective Date, the Borrowers shall have the right to increase
the aggregate Revolving Commitments by obtaining additional Revolving
Commitments (“Incremental Revolving Commitments”) and the right to increase the
aggregate Term Loan Commitments by obtaining additional Term Loan Commitments
(“Incremental Term Commitments”), in each case from either from one or more of
the Lenders or an additional Eligible Incremental Lender; provided that (A) any
such Incremental Commitment shall be in a minimum amount of $25,000,000, (B) the
aggregate amount of all Incremental Commitments effected pursuant hereto shall
not exceed $1,000,000,000; (C) any such new Term Lender shall have assumed all
of the rights and obligations of a “Term Lender” hereunder; (D) any such new
Revolving Lender shall have assumed all of the rights and obligations of a
“Revolving Lender” hereunder; (E) any such Incremental Revolving Commitments
shall, subject to Section 2.10(e), be on the same terms as the other Revolving
Commitments and any such Incremental Term Commitments shall, subject to Section
2.10(e), be on the same terms as the other Term Loans; and (F) all of the
procedures and other conditions described in this Section 2.10 shall have been
satisfied.
(b)    The Borrower Representative shall request an Incremental Commitment by
delivering a notice (an “Incremental Commitment Request”) to the Administrative
Agent, who shall promptly notify the Lenders of the substance thereof. The
notice by the Administrative Agent to the Lenders describing each Incremental
Commitment Request shall specify the time period (to be determined by the
Borrower Representative in


67
ATL 22026536v6

--------------------------------------------------------------------------------





consultation with the Administrative Agent, but in no event be less than 15
Business Days from the date of delivery by the Borrower Representative of the
applicable Incremental Commitment Request to the Administrative Agent) within
which each Lender is required to inform the Borrower Representative and the
Administrative Agent whether such Lender intends to participate in the
applicable Incremental Commitment. Each Lender shall notify the Administrative
Agent within the required time period whether or not it agrees to participate in
the applicable Incremental Commitment and, if so, shall specify the amount of
such Incremental Commitment it desires to be allocated to it. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. Each determination by a Lender to participate in an Incremental
Commitment shall be made by it in its sole and absolute discretion.
(c)    The Administrative Agent shall notify the Borrower Representative and
each Lender of the Lenders’ responses to each Incremental Commitment Request.
The Borrowers may obtain the agreement of additional Eligible Incremental
Lenders to become Lenders pursuant to an Incremental Commitment Joinder
Agreement, in substantially the form of Exhibit D (each, an “Incremental
Commitment Joinder Agreement”). Each such Eligible Incremental Lender shall, as
a condition to participating in any Incremental Commitment, be required to
deliver all forms, if any, that are required to be delivered by such Eligible
Incremental Lender pursuant to Section 9.04 and any other information that the
Administrative Agent requires from Lenders as a condition to becoming a party to
this Agreement. Any Incremental Commitment shall be allocated among the existing
Lenders that agree to participate in such Incremental Commitment and additional
Eligible Incremental Lenders who agree to become Lenders pursuant to an
Incremental Commitment Joinder Agreement (in each case, up to the amount of each
such Person’s agreed participation) as agreed by the Borrower Representative and
the Administrative Agent.
(d)    Any amendment hereto solely for Incremental Commitments shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrower Representative
(on behalf of the Borrowers) and the Lender(s) providing an Incremental
Commitment. As a condition precedent to any such Incremental Commitment, the
Borrowers shall deliver to the Administrative Agent (i) a certificate of each
Loan Party (in sufficient copies for each Lender) signed by an authorized
officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Incremental Commitment; and
(y) in the case of the Borrowers, certifying that, before and immediately after
giving effect to such increase, (A) the representations and warranties contained
in Article III and the other Loan Documents shall be true and correct, except
that such representations and warranties that relate solely to an earlier date
shall be true and correct in all material respects as of such earlier date; (B)
no Default or Event of Default shall have occurred and be continuing or would
result from any such Incremental Commitment; and (C) at the time of and
immediately after giving effect to each such Incremental Commitment, the
Borrowers shall be in compliance with the covenant set forth in Section 6.13 (on
a Pro Forma Basis for the Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) ending immediately preceding such
Incremental Commitment), which compliance shall


68
ATL 22026536v6

--------------------------------------------------------------------------------





be evidenced by the due completion, execution and delivery of a Compliance
Certificate and based on the assumption that such Incremental Commitment was
fully drawn on the first day of such Test Period, and (ii) such opinions of
counsel, evidence of flood insurance, ratification agreements, amendments to the
other Loan Documents (which amendments the Administrative Agent is authorized to
execute on behalf of all Lenders), and other documents, certificates and
information as the Administrative Agent may reasonably request; provided that
flood insurance due diligence and flood insurance compliance shall be reasonably
satisfactory to the Lenders.
(e)    The terms and provisions of the Loans made with respect to any
Incremental Commitments shall (i) rank pari passu in right of payment and of
security with, and shall have the same guarantees as the existing Loans; (ii)
have a maturity date that is not earlier than the Maturity Date of the Term
Loan; (iii) have a weighted average life to maturity that is no shorter than the
weighted average life to maturity of the Term Loans; (iv) have a rate of
interest as set forth in each applicable Incremental Commitment Joinder
Agreement; provided that if such interest rate is greater than the interest rate
on the Term Loan, the interest rate on the existing Loans shall be increased so
as to equal the interest rate applicable to the incremental Loans comprising
such Incremental Commitment; and (v) otherwise be treated the same as, and not
be entitled to any additional benefits than or impose any more obligations than,
the Term Loan or Revolving Loans, as applicable.
(f)    Any existing Lender that has a Note and participates in any Incremental
Commitment shall, substantially contemporaneously with the delivery of its Note
to be replaced to the Borrowers, receive a replacement Note that evidences the
aggregate principal amount of its Loans outstanding hereunder. Any new Lender
requesting a Note shall receive such a Note in an amount equal to the aggregate
principal amount of the Incremental Commitments for which its funds pursuant to
the terms of this Section.
(g)    Within a reasonable time after the effective date of any Incremental
Commitment, the Administrative Agent shall, and is hereby authorized and
directed to, revise the Commitment Schedule to reflect any Incremental
Commitment and shall distribute such revised Commitment Schedule to each of the
Lenders and the Borrowers, whereupon such revised Commitment Schedule shall
replace the prior Commitment Schedule and become part of this Agreement. On the
Business Day following the effectiveness of any such Incremental Revolving
Commitment, all outstanding Revolving Loans shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Applicable Percentages of the Revolving Commitments.

SECTION 2.11.    Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date; (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Administrative Agent; (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and demand by the Swingline Lender.


69
ATL 22026536v6

--------------------------------------------------------------------------------





(a)    Beginning on July 5, 2017 and continuing on the second Business Day of
each July, October, January and April thereafter, the Borrowers shall repay the
Term Loan in an amount equal to 1.25% of the original principal amount of the
Term Loan made on the Effective Date. To the extent not previously paid, the
Term Loans shall be paid in full in cash by the Borrowers on the Maturity Date
or any earlier date on which repayment of the Loans may be due pursuant to
Article VII.
(b)    [Reserved].
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraphs (d) or
(e) of this Section shall be evidence, absent manifest error, of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).

SECTION 2.12.    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and
payment of any amounts that are required to be paid pursuant to Section 2.17.
(a)    During any Borrowing Base Period, in the event and on such occasion that
the Aggregate Revolving Exposure exceeds the lesser of (A) the aggregate
Revolving Commitments and (B) the Borrowing Base, the Borrowers shall promptly
(but in no event later than 10:00 a.m., New York City time, the following
Business Day) prepay (or in the


70
ATL 22026536v6

--------------------------------------------------------------------------------





case of the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure
and/or Swingline Loans in an aggregate amount equal to such excess.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event (other than
any event described in paragraph (c)(iii) of the definition of the term
“Prepayment Event”, in which case the Net Proceeds therefrom shall be applied
pursuant to this paragraph (c) on the date that is 120 days after the end of
each Fiscal Year in which such Net Proceeds were received), the Borrowers shall,
subject to the proviso below, immediately after such Net Proceeds are received
by any Loan Party, prepay the Obligations as set forth in Section 2.12(e) below
in an aggregate amount equal to (i) in the case of a prepayment event described
in paragraph (c) of the definition of the term “Prepayment Event”, 50% of such
Net Proceeds; and (ii) in the case of all other Prepayment Events, 100% of such
Net Proceeds; provided that, in the case of any such “Prepayment Event”, if,
within 365 days after receipt of such Net Proceeds, the Loan Parties have a
signed commitment to apply the Net Proceeds from such event (or a portion
thereof) to acquire (or replace, construct, or rebuild) assets useful in the
business of the Loan Parties (including Permitted Acquisitions), and no Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds so long as such Net Proceeds are
actually reinvested by the Borrowers within 180 days after the expiration of
such 365 day period; provided, further, that if any such Net Proceeds therefrom
that have not been so applied by the end of such 180-day period, the Borrowers
shall immediately prepay the Obligations in an amount equal to such Net Proceeds
that have not been so committed or applied.
(c)    [Reserved].
(d)    All such amounts pursuant to Section 2.12(c) shall be applied, first to
prepay any Protective Advances that may be outstanding, second to prepay the
Term Loans (to be applied to installments of the Term Loans ratably in
accordance with the then outstanding amounts thereof), third to prepay the
Swingline Loans, fourth to prepay the Revolving Loans without a corresponding
reduction in the Revolving Commitment and fifth to cash collateralize
outstanding LC Exposure (in an amount equal to 100% of the amount thereof)
without a corresponding reduction in the Revolving Commitment. All such amounts
pursuant to Section 2.12(a) may be applied to prepay the Revolving Loans or the
Term Loan, as the Borrower Representative shall direct; provided that any
amounts applied pursuant to Section 2.12(a) to prepay the Term Loans shall be
applied to installments due on the Term Loans in order of maturity.
(e)    The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
electronic mail or facsimile of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment; (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 2:00 p.m., New York City
time, on the date of prepayment; or (iii) in the case of prepayment of a
Swingline Loan, not later than 4:00 p.m., New York City time, on the date of
prepayment.


71
ATL 22026536v6

--------------------------------------------------------------------------------





Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing under Section 2.12(a) shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.14.

SECTION 2.13.    Fees.
(a)    The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender, a commitment fee, which shall accrue at the rate per
annum set forth as describe in, or under the caption “Commitment Fee”, as
applicable, in the definition of “Applicable Rate” on the average daily amount
of the Available Revolving Commitment of each such Lender during the period from
and including the Effective Date to but excluding the date on which each such
Lender’s Revolving Commitment terminates. Commitment fees accrued through and
including the last day of each calendar quarter shall be payable on the second
Business Day of each April, July, October and January of each year and on the
date on which the Revolving Commitment terminates, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed. Solely for purposes of determining the Available Revolving
Commitment in connection with the computation of commitment fees of the
Revolving Lenders, the Revolving Exposure shall be deemed to exclude the
aggregate principal amount of Swingline Loans.
(b)    The Borrowers agree to pay to the Administrative Agent, for the account
of (and to be shared pro rata among) each Revolving Lender, a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s
applicable LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, the Borrowers agree to pay the
applicable Issuing Bank a fronting fee with respect to each Letter of Credit, in
an amount equal to the greater of (i) 0.125% of the face amount of such Letter
of Credit and (ii) $1,000, payable on the date of the issuance and any renewal
or extension of such Letter of Credit (and, in the event that the face amount of
any Letter of Credit is increased after the date of issuance thereof, the
Borrowers agree to pay the applicable Issuing Bank, on the date of any such
increase, an additional fronting fee in an amount equal to the greater of (i)
0.125% of the amount by which the face amount of such Letter of Credit has been
increased and (ii) $1,000), as well as the applicable Issuing


72
ATL 22026536v6

--------------------------------------------------------------------------------





Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the second Business Day of each
April, July, October and January of each year, commencing on the first such date
to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Revolving Commitments terminate and any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees payable pursuant to this paragraph (b)
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.
(c)    The Borrowers agree to pay to (i) the Administrative Agent and the other
Agents the fees set forth in the Fee Letter, and (ii) the Administrative Agent,
for its own account, any other fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.14.    Interest. (a) The Loans comprising each Base Rate Borrowing
(excluding each Swingline Loan) shall accrue interest at the Base Rate plus the
Applicable Rate. Each Swingline Loan shall accrue interest at the Base Rate plus
the Applicable Rate minus 0.250%.
(a)    The Loans comprising each Eurodollar Borrowing shall accrue interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)    [Reserved].
(c)    Each Protective Advance shall accrue interest at the Base Rate plus the
Applicable Rate for Revolving Loans plus 2%.
(d)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, (i) all Loans shall accrue interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other overdue amount outstanding
hereunder, such amount shall accrue interest at 2% plus the rate that is
applicable to Base Rate Loans.
(e)    Accrued interest on each Loan (for Base Rate Loans, accrued through the
last day of the prior calendar quarter) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) or (e) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal


73
ATL 22026536v6

--------------------------------------------------------------------------------





amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed. The applicable
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.15.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders or the
Required Revolving Lenders in connection with a Revolving Borrowing, that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower Representative and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
(c)    Illegality. If any Lender determines that any applicable law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower Representative through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and Borrower Representative that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or


74
ATL 22026536v6

--------------------------------------------------------------------------------





immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, Borrowers shall also
pay accrued interest on the amount so prepaid or converted.

SECTION 2.16.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;
(ii)    subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (x) Excluded Taxes and (y) Indemnified Taxes and Other Taxes
covered by Section 2.18) imposed as a result of a present or former connection
between such Administrative Agent, Lender or Issuing Bank and the jurisdiction
imposing such Tax on its Loans, Letters of Credit or Commitments, or its
deposits, reserves, other liabilities or capital attributable to such Loans,
Letters of Credit or Commitments; or
(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise in respect of any
such Eurodollar Loan or Letter of Credit), then the Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Borrowers
shall not be treated less favorably with respect to such amounts than other
similarly situated borrowers of such Lender or Issuing Bank (it being understood
that this provision shall not be construed to obligate any Lender or Issuing
Bank to make available any information that, in its sole discretion, it deems
confidential).
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as


75
ATL 22026536v6

--------------------------------------------------------------------------------





will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered; provided that the Borrowers
shall not be treated less favorably with respect to such amounts than other
similarly situated borrowers of such Lender or Issuing Bank (it being understood
that this provision shall not be construed to obligate any Lender or Issuing
Bank to make available any information that, in its sole discretion, it deems
confidential).
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; and provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.17.    Break Funding Payments. In the event of (i) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (ii)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (iii) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (iv) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.20, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event (excluding loss
of the Applicable Rate). A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

SECTION 2.18.    Taxes. (a) Defined Terms. For purposes of this Section 2.18,
the term “Lender” includes any Issuing Bank and the term “applicable law”
includes FATCA.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as


76
ATL 22026536v6

--------------------------------------------------------------------------------





determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.18) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. the Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)    Indemnification by the Borrowers. the Borrowers shall, jointly and
severally, indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that,
notwithstanding anything to the contrary herein, the Bermuda Borrowers shall
have no obligation to indemnify any Person with respect to Indemnified Taxes
levied in respect of payments made by the Company or obligations that do not
constitute Bermuda Obligations. A certificate as to the amount of such payment
or liability delivered to the Borrower Representative by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the recording of book entries with
respect sales of participating interests and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


77
ATL 22026536v6

--------------------------------------------------------------------------------





(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 2.18, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
if applicable, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(ii)(g)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed


78
ATL 22026536v6

--------------------------------------------------------------------------------





copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and


79
ATL 22026536v6

--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


80
ATL 22026536v6

--------------------------------------------------------------------------------





(h)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.19.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18) prior to
1:00 p.m. New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
for the account of the respective Lenders to which such payment is owed, at such
account as the Administrative Agent may designate to Borrower Representative in
writing from time to time, except payments to be made directly to an Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof in like funds as received by wire
transfer to such Lender’s lending office as specified in its Administrative
Questionnaire or such other office as notified in writing by such Lender to the
Administrative Agent. If any payment hereunder shall be due on a day that is not
a Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(a)    Any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent, the Collateral Agent and each Issuing Bank from the
Borrowers (other than in connection with Bank Product Obligations); second, to
pay any fees or expense reimbursements then due to the Lender Parties from the
Borrowers (other than in connection with Bank Product Obligations); third, to
pay interest due in respect of Protective Advances; fourth, to pay the principal
of Protective Advances; fifth, on a pro rata basis, to pay interest then due and
payable on the Loans (other than Protective Advances); sixth, on a pro rata
basis, to prepay principal on the Loans (other than Protective Advances) and LC
Disbursements and any amounts owing with respect to Bank Product Obligations
that are Swap Obligations; seventh, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements ratably in accordance with the then outstanding amounts thereof,
to be held as cash collateral for such Obligations; eighth, to pay any amounts
owing with respect to Bank Product Obligations that are Banking Services; and
ninth, to pay any other Secured Obligation due to the Administrative Agent or
any other Lender Party by the Borrowers. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless an Event of Default is in


81
ATL 22026536v6

--------------------------------------------------------------------------------





existence, neither the Administrative Agent nor any other Lender Party shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(i) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (ii) in the event, and only to the extent, that there are no
outstanding Base Rate Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.17. The Administrative Agent and the other Lender Parties shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, (A) any such application of proceeds from
Collateral securing solely the Bermuda Secured Obligations shall be made solely
in respect of the Bermuda Secured Obligations and (B) Excluded Swap Obligations
with respect to any Loan Guarantor shall not be paid with amounts received from
such Loan Guarantor or such Loan Guarantor’s assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.
(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Requirements of Law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the


82
ATL 22026536v6

--------------------------------------------------------------------------------





Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is demanded to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.20.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment;
(a)    If any Lender requests compensation under Section 2.16, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender becomes a Defaulting Lender, then the Borrowers may (i) at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), and the assignee shall have assumed all
unfunded obligations of such Lender in respect of such Lender’s Revolving
Commitment, and (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments; or (ii) if approved by the Required Lenders, terminate the Commitments
of


83
ATL 22026536v6

--------------------------------------------------------------------------------





such Lender and repay all non-contingent obligations of the Borrowers owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply. This Section 2.20 shall not be the
exclusive remedy of the Borrowers with respect to any Lender Party that is a
Defaulting Lender.

SECTION 2.21.    Defaulting Lenders.
(a)    Defaulting Lender Cash Collateral.
(i)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(b)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(ii)    The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.21(a) or Section 2.21(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.21(a) following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent


84
ATL 22026536v6

--------------------------------------------------------------------------------





and each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.21(b) the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations, and provided further that to the extent
that such Cash Collateral was provided by any Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and/or Required
Revolving Lenders, as applicable.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.19(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.21(a); fourth, as the
Borrower Representative may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower Representative, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future Fronting Exposure with respect to Loans under this Agreement
and (y) Cash Collateralize any Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21(a); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Banks or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth,


85
ATL 22026536v6

--------------------------------------------------------------------------------





to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.21(b)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 2.13(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(A)    Each Defaulting Lender shall be entitled to receive participation fees
payable under Section 2.13(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21(a).
(B)    With respect to any commitment fee or participation fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s LC Exposure and Swingline Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause


86
ATL 22026536v6

--------------------------------------------------------------------------------





the aggregate Revolving Exposures of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitments. Subject to Section 11.09, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.21(a).
(c)    Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent and each Swingline Lender and Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the applicable Commitments (without giving effect
to Section 2.21(b)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

SECTION 2.22.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the


87
ATL 22026536v6

--------------------------------------------------------------------------------





Administrative Agent or such Lender. The provisions of this Section 2.22 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.22 shall survive the
termination of this Agreement.

SECTION 2.23.    Bermuda Obligations. Notwithstanding anything to the contrary
in this Agreement or the other Loan Documents, the term “Borrower” shall include
To- Ricos and To-Ricos Distribution only to the extent of the Bermuda
Obligations. The Bermuda Borrowers shall have no obligation to pay or reimburse
any cost or expense or indemnify or hold harmless any Person with respect to any
Loss that is not a direct and proximate result of the Bermuda Borrowers’ action
(or failure to act). In addition, nothing in this Agreement shall be interpreted
or construed as an agreement by the Bermuda Borrowers to pay or reimburse, or a
direct or indirect Guarantee by the Bermuda Borrowers of, or direct or indirect
pledge of their assets to secure, the U.S. Obligations. For the avoidance of
doubt, the Company shall be jointly and severally liable for the Bermuda
Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Lender Parties that:

SECTION 3.01.    Organization; Powers. Each of the Loan Parties and each of the
Subsidiaries is duly organized or formed and validly existing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, its jurisdiction of organization or formation and every
jurisdiction where such qualification is required.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. As of the Effective Date,
the Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents; (b)
will not violate any Requirement of Law applicable to any Loan Party or any of
the Subsidiaries; (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon any Loan Party or any of
the Subsidiaries or its assets, or give rise to a


88
ATL 22026536v6

--------------------------------------------------------------------------------





right under any such indenture, agreement or instrument (other than a Loan
Document) to require any payment to be made by any Loan Party or any of the
Subsidiaries; and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of the Subsidiaries, except Liens created
or permitted pursuant to the Loan Documents, except to the extent that any such
failure to make or obtain, or any such violation, default or payment, in each
case referred to in clauses (a) through (c), individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04.    Financial Condition; No Material Adverse Effect. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
Fiscal Year ended December 25, 2016, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
on a consolidated basis as of such dates and for such periods in accordance with
GAAP.
(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 25,
2016 (after giving effect to the Transactions).

SECTION 3.05.    Properties. (a) As of the Effective Date, Schedule 3.05(a) sets
forth the address of each parcel of real property that is owned, leased or
subleased by each Loan Party (it being understood that the failure to list on
such Schedule real property having an insignificant value shall not result in a
breach of this Section; provided that each Loan Party hereby represents and
warrants that it reasonably believes that such Schedule sets forth the address
of each parcel of real property that is owned, leased or subleased by each Loan
Party as of the Effective Date). Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and
(i) no default by any Loan Party, or (ii) to the knowledge of any Loan Party
after due inquiry, no default by any other party to any such lease or sublease
exists, except where the foregoing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each of the Loan
Parties and the Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its real and personal property that is material to
its business, free of (i) all Liens (other than Permitted Liens) and (ii) other
defects in title that (A) materially interfere with its ability to conduct its
business or to utilize such property, or materially affect the value of such
property, in each case in a manner consistent with the intended purpose of such
assets or property, or (B) could reasonably be expected to have a Material
Adverse Effect.
(a)    As of the Effective Date, Schedule 3.05(b) sets forth a correct and
complete list of (i) all registered trademarks, trade names, copyrights and
patents and (ii) material unregistered trademarks and copyrights, in each case
necessary to the business of the Loan Parties as currently conducted. Except as
could not reasonably be expected to result in a Material Adverse Effect, each of
the Loan Parties and the Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use of such
intellectual property by the Loan Parties and the Subsidiaries does not
infringe, individually or in the aggregate, in any material respect upon the
rights of any other Person, and the Loan Parties’ rights


89
ATL 22026536v6

--------------------------------------------------------------------------------





thereto are not subject to any licensing agreement or similar arrangement, other
than immaterial license agreements granted in the ordinary course of business.

SECTION 3.06.    Flood Zones. Except as set forth on Schedule 3.06 with respect
to any Mortgaged Property on the Effective Date, no portion of any Mortgaged
Property has Improvements located in an area identified by FEMA as an area
having special flood hazards pursuant to the Flood Insurance Acts. With respect
to any Mortgaged Property that has Improvements located in an area identified by
FEMA as an area having special flood hazards pursuant to the Flood Insurance
Acts, the applicable Loan Party has obtained the insurance required pursuant to
Section 5.09(b).

SECTION 3.07.    Litigation. (a) Except for the Disclosed Matters, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened in
writing (i) against the Loan Parties, any of the Subsidiaries or any of their
property or assets that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) that involve this
Agreement (other than actions, suits or proceedings brought by any Lender Party,
any Participant or any of their Affiliates), (iii) that, as of the Effective
Date, involve the Transactions, or (iv) that, after the Effective Date, involve
the Transactions and could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
(a)    Except for the Disclosed Matters, (i) no Loan Party nor any of the
Subsidiaries (A) has received written notice of any claim with respect to any
Environmental Liability or (B) knows of any environmental condition existing at
any property owned, leased or subleased by the Loan Parties or the Subsidiaries,
or arising out of the operation of their businesses, that provides a basis for
any Environmental Liability, in the case of each of clauses (A) and (B) above,
that could reasonably be expected to have a Material Adverse Effect, except to
the extent that it has provided a reasonably detailed notice thereof to the
Administrative Agent, and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of the Subsidiaries (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (B) has become subject to any known Environmental Liability.
(b)    Since the Effective Date, the Loan Parties reasonably believe that there
has been no change in the status of the Disclosed Matters, which has not been
disclosed in reasonable detail to the Administrative Agent, that, individually
or in the aggregate, has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect.

SECTION 3.08.    Compliance with Laws and Agreements. Each Loan Party and the
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments (including
Material Agreements) binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


90
ATL 22026536v6

--------------------------------------------------------------------------------






SECTION 3.09.    Investment Company Status. No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10.    Taxes. Each of the Loan Parties and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested or are unpaid in compliance with
Section 5.04 or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.11.    ERISA, Etc. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Bermuda Borrowers and their
subsidiaries organized under the laws of Bermuda are in compliance with the
requirements of all applicable Bermuda laws relating to pension plans, except
where the failure to comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12.    Disclosure. As of the Effective Date and after giving effect to
the Transactions, each Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other contractual restrictions to which it or any
Subsidiary is subject, and all other matters reasonably known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. As of the date any such information was provided, none
of the reports, financial statements, certificates or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
other Lender Party (other than projected financial information and other forward
looking information and information of a general economic or industry specific
nature) in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, (a) the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered and (b) it is
understood and agreed that uncertainty is inherent in any forecasts or
projections and no assurances can be given by the Company or the other Loan
Parties of the future achievement of such performance and that actual results
may vary from projected results and such variances may be material.

SECTION 3.13.    Material Agreements. No Loan Party nor any of the Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to result in
a Material Adverse Effect. Immediately prior to, and after giving effect to the
occurrence of, the Effective Date, (a) no default or event of default has
occurred or will occur under any of the


91
ATL 22026536v6

--------------------------------------------------------------------------------





Material Agreements and (b) the Borrowers are not compelled under any of the
Material Agreements to secure any obligations thereunder equally and ratably
with the Obligations.

SECTION 3.14.    Solvency. (a) On the Effective Date after giving effect to the
consummation of the Transactions, (i) the fair value of the assets of the Loan
Parties, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
(a)    No Loan Party intends to, and no Loan Party believes that it or any of
the Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, reasonably taking into account the timing of and amounts of cash to be
received by it or any such Subsidiary (whether from anticipated refinancings,
asset sales, capital contributions or otherwise) and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

SECTION 3.15.    Insurance. As of the Effective Date, Schedule 3.15 sets forth a
list of all insurance policies maintained by or on behalf of the Loan Parties
(it being understood that the failure to list on such Schedule any insignificant
insurance policies shall not result in a breach of this Section, provided that
each Loan Party hereby represents and warrants that it reasonably believes that
such Schedule sets forth a list of all insurance policies maintained by or on
behalf of the Loan Parties). As of the Effective Date, all premiums in respect
of the insurance of the Borrowers and the Subsidiaries have been paid. The
Borrowers reasonably believe that the insurance maintained by or on behalf of
the Loan Parties is adequate.

SECTION 3.16.    Capitalization and Subsidiaries. Schedule 3.16 sets forth (a) a
correct and complete list of the name and relationship to the Company of each of
the Company’s Subsidiaries; (b) a true and complete listing of each class of
each of the Borrowers’ authorized Equity Interests (other than the Company), of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.16; and (c) the type of entity of the Company and each of the
Subsidiaries, in each case as of the Effective Date. All of the issued and
outstanding Equity Interests of each Subsidiary owned by any Loan Party have
been duly authorized and issued and are fully paid and non-assessable (to the
extent such concepts are relevant with respect to such ownership interests).

SECTION 3.17.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral (to the extent required hereunder and thereunder) in favor of the
Administrative Agent, for the benefit of the Lender Parties, and, to the extent
required hereunder and under the Collateral Documents, such Liens constitute
(or, in the case of real property, upon filing of the Mortgages as necessary
will constitute) perfected


92
ATL 22026536v6

--------------------------------------------------------------------------------





and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances and Permitted Liens, to the extent any such Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any Requirement of Law or agreement; and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.18.    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened in writing which, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. The hours worked by and payments made to employees of the Loan
Parties and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, State, local or foreign law
dealing with such matters, except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary, except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

SECTION 3.19.    Regulation U; Use of Proceeds. Neither the Company nor any
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board) and no part of the proceeds of any Loan made hereunder will be used to
purchase or carry any margin stock or to extend credit to others for such a
purpose that could reasonably be expected to result in a violation of Regulation
U. The Borrowers shall have used the proceeds of the Loans in accordance with
Section 5.08.

SECTION 3.20.    Sanctions/Anti-Corruption Representations. (a) No Loan Party
nor any of its Subsidiaries nor, to its knowledge, its other Affiliates, is in
violation of any Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Laws, Anti-Corruption Laws, or
Sanctions.
(a)    No Loan Party nor any of its Subsidiaries or any director or officer of
any Loan Party or any of its Subsidiaries or, to the Loan Parties’ knowledge,
any employee, agent or affiliate of any Loan Party or any of its Subsidiaries,
is a Person (each such Person, a “Sanctioned Person”) that is, or is owned or
controlled by Persons that are: (i) the subject of any Sanctions, or (ii)
located, organized or resident in a country, region or territory that is, or
whose government is, the subject of Sanctions, including, without limitation,
currently the Region of Crimea, Cuba, Iran, North Korea, Sudan and Syria.

SECTION 3.21.    Food Security Act. Except where such failure could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, no Borrower has received any written notice pursuant to
Section 1324(e)(1) or (3) of the FSA and there has not been filed any financing
statement or notice, purportedly in compliance with the provisions of the FSA,


93
ATL 22026536v6

--------------------------------------------------------------------------------





that purports to perfect a security interest in farm products purchased by any
Borrower in favor of a secured creditor of the seller of such farm products.
Except where such failure could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, to the extent applicable,
each Borrower has registered as a buyer of farm products, pursuant to Section
1324(c)(2)(D) of the FSA, with the Secretary of State of each State in which
farm products are produced that are purchased by the Company or any of the
Subsidiaries and which has a central filing system, and each such registration
is in full force and effect.

SECTION 3.22.    No Default. No Default or Event of Default has occurred and is
continuing.

ARTICLE IV

CONDITIONS

SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
in the judgment of the Administrative Agent and the Lenders:
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each applicable party a counterpart of this
Agreement signed on behalf each such party, the Schedules to this Agreement in
form and substance reasonably acceptable to the Administrative Agent, and,
except as otherwise set forth in the Post-Closing Letter Agreement, each of the
other Loan Documents and such other certificates, documents, instruments and
agreements as the Lenders or the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement, including
any Notes requested by a Lender pursuant to Section 2.11(g), payable to the
order of each such requesting Lender, and except as otherwise set forth in the
Post-Closing Letter Agreement, written opinions of the Loan Parties’ counsel
from all applicable jurisdictions (including New York, Delaware, Minnesota, West
Virginia, Bermuda and Puerto Rico), addressed to the Administrative Agent and
the other Lender Parties and in form and substance acceptable to the
Administrative Agent.
(b)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.03.
(c)    Financial Statements and Projections. The Administrative Agent and the
Lenders shall have received (i) audited consolidated financial statements of the
Company for the three most recent Fiscal Years ended at least 90 days prior to
the Effective Date; and (ii) projected consolidated financial statements of the
Company for the Fiscal Years ending 2017, 2018, 2019, 2020, 2021 and 2022,
prepared on an annual basis.
(d)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent and the Lenders shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant


94
ATL 22026536v6

--------------------------------------------------------------------------------





Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other equivalent body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation, certificate of formation or organization of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its bylaws or operating, limited
liability company, management or partnership agreement, and (ii) if obtainable
from the applicable jurisdiction, a long form good standing certificate (or, in
the case of the Bermuda Borrowers, a certificate of compliance issued by the
Registrar of Companies in Bermuda) for each Loan Party from its jurisdiction of
organization.
(e)    No Default Certificate. The Administrative Agent and the Lenders shall
have received a certificate, signed by the chief financial officer of the
Company and dated the Effective Date (i) stating that no Default has occurred
and is continuing; and (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, except that such
representations and warranties that relate solely to an earlier date shall be
true and correct in all material respects as of such earlier date.
(f)    Fees. The Agents and the Lenders shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable and documented out-of-pocket fees, disbursements and expenses of
legal counsel of the Administrative Agent, the Lead Arranger and its Affiliates,
as set forth in Section 9.03), on or before the Effective Date.
(g)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search report in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no Liens on any of the
assets of the Loan Parties, except for Permitted Liens or Liens discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.
(h)    Collateral Access and Control Agreements. To the extent not previously
delivered to the Administrative Agent in connection with the Original Credit
Agreement and except as otherwise provided in the Post-Closing Letter Agreement,
the Administrative Agent shall have received each Collateral Access Agreement
and Deposit Account Control Agreement that is required to be provided pursuant
to each Security Agreement.
(i)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.
(j)    Pledged Stock; Stock Powers; Pledged Notes. To the extent not previously
delivered to the Administrative Agent in connection with the Original Credit
Agreement, the Administrative Agent shall have received (i) the certificates, if
any, representing the shares of Equity Interests pledged pursuant to the
Security Agreements, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer


95
ATL 22026536v6

--------------------------------------------------------------------------------





of the pledgor thereof; and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreements endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(k)    Filings, Registrations and Recordings. Except as contemplated by the
Post-Closing Letter Agreement, each document (including any UCC financing
statement) required by the Collateral Documents, the Mortgaged Property
Requirements or under law or reasonably requested by the Administrative Agent to
be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lender Parties, a perfected Lien
(or in the case of Equity Interests of the Bermuda Borrowers, a first registered
charge) on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall be in proper
form for filing, registration or recordation.
(l)    Approvals. All governmental and third party approvals necessary in
connection with the Transactions and the financing contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or, to the knowledge
of the Loan Parties after due inquiry, threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
Transactions or the financing contemplated hereby.
(m)    Insurance. Except as set forth in the Post-Closing Letter Agreement and
except as required by clause (n) below, the Administrative Agent shall have
received evidence of insurance coverage in compliance with the terms of
Section 5.09 in form, scope and substance satisfactory to the Administrative
Agent, together with certificates of insurance naming the Administrative Agent,
on behalf of the Lender Parties, as an additional insured or loss payee, as
applicable, to the extent required under Section 5.09.
(n)    Flood Insurance. The Administrative Agent shall have received, with
respect to each Mortgaged Property subject to a Mortgage delivered under the
Original Credit Agreement, (i) a completed “Life of Loan” FEMA Standard Flood
Hazard Determination dated not more than ninety (90) days prior to the Effective
Date and, if the area in which any Improvements are located on any Mortgaged
Property is designated a “special flood hazard area” in any flood insurance rate
map published by FEMA (or any successor agency), a notice with respect to
special flood hazard area status, duly executed on behalf of the Borrowers, and
(ii) evidence of insurance with respect to the Mortgaged Properties in form and
substance reasonably satisfactory to the Administrative Agent and in an amount
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Acts.
(o)    Regulatory Matters. All legal (including tax) and regulatory matters
shall be satisfactory to the Administrative Agent and the Lenders, including but
not limited to compliance with all applicable requirements of Regulations U, T
and X of the Board of Governors of the Federal Reserve System.


96
ATL 22026536v6

--------------------------------------------------------------------------------





(p)    “Know Your Customer” Requirements. The Administrative Agent and the
Lenders shall have received all documentation and other information requested by
the Administrative Agent and required under applicable “know your customer” and
anti-money laundering rules and regulations, including all information required
to be delivered pursuant to Section 9.14.
(q)    Original Credit Agreement. All principal, interest, fees and other
obligations (other than contingent indemnification obligations as to which no
unsatisfied claim has been asserted) under the Original Credit Agreement shall
have been (or shall substantially contemporaneously be) refinanced in full with
the proceeds of Loans hereunder as contemplated by Section 9.20.
(r)    Purchase of Bank Equity Interests. The Borrowers shall have purchased the
Bank Equity Interests they are then required to purchase in each Farm Credit
System Institution, as any such other Farm Credit System Institution shall have
specified to the Borrowers.
(s)    Mortgage Releases. The Administrative Agent shall have received (i) a
Certificate of Partial Satisfaction for the real property located at 330 Coop
Drive, Timberville, Virginia 22853 and (ii) a mortgage release for the real
property located 1899 Pilgrim’s Pride Road, Clinton AR 72031, in each case, in
form and substance acceptable to the Administrative Agent.
(t)    Other Documents. The Administrative Agent and the Lenders shall have
received such other documents as any Lender or their respective counsel may have
reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.    Each Credit Event. The obligations of (a) each Lender to make a
Loan on the occasion of any Borrowing and (b) each Issuing Bank to issue, amend,
renew, reinstate or extend any Letter of Credit (it being understood that the
conversion into or continuation of a Eurodollar Loan or, solely with respect to
Section 4.02(a), the amendment, renewal, reinstatement or extension of a Letter
of Credit does not constitute a Borrowing or the issuance of a Letter of
Credit), are subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance of such Letter of Credit, as
applicable, except that such representations and warranties (A) that relate
solely to an earlier date shall be true and correct in all material respects as
of such earlier date and (B) shall be true and correct in all respects to the
extent they are qualified by a materiality standard.


97
ATL 22026536v6

--------------------------------------------------------------------------------





(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal, reinstatement or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal,
reinstatement or extension of any Letter of Credit, the Aggregate Revolving
Exposure shall not exceed the (i) aggregate Revolving Commitments, or (ii)
during a Borrowing Base Period, the lesser of (x) the Borrowing Base as in
effect at such time and (y) the aggregate Revolving Commitments as in effect at
such time.
Each Borrowing and each issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section 4.02.
Each amendment, renewal, reinstatement or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrowers on the
date thereof as to the matters specified in paragraphs (b) and (c) of this
Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS


Until all Obligations have been Fully Satisfied, each Loan Party executing this
Agreement covenants and agrees with the Lender Parties that:

SECTION 5.01.    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (which shall in turn furnish
to each other Lender Party):
(a)    within 90 days after the end of each Fiscal Year, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Year, setting forth
in each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the previous Fiscal Year, all reported on by a “Big
Four” accounting firm, or other independent public accountants of recognized
national standing that are reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company on a
consolidated basis, accompanied by any final management letter prepared by said
accountants;
(b)    within 45 days after the end of each of the first three Fiscal Quarters,
the Company’s unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year;


98
ATL 22026536v6

--------------------------------------------------------------------------------





(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a Compliance Certificate, (i) certifying, in the case of the
financial statements delivered under paragraph (b) above, as presenting fairly
in all material respects the financial condition and results of operations of
the Company on a consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; (ii) certifying whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13; and (iv) stating whether any
applicable change in GAAP that has a material effect on any financial statements
or in the application thereof has occurred since the later of the date of the
audited financial statements referred to in Section 3.04 and the date of the
prior certificate delivered pursuant to this paragraph (c) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)    [Reserved];
(e)    as soon as available, but in any event not more than 60 days following
the beginning of each Fiscal Year, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and statement of cash
flow) of the Company for each quarter of the upcoming Fiscal Year, in form
reasonably satisfactory to the Administrative Agent;
(f)    upon the commencement of any Borrowing Base Period and during the
continuation thereof, (i) a Borrowing Base Certificate for the most recent
fiscal month that ended at least 10 Business Days prior to such date and (ii)
thereafter, a Borrowing Base Certificate, as soon as available but in any event
within 10 Business Days after the end of each fiscal month (or, within five
Business Days after the end of each calendar week (it being understood that a
calendar week ends at midnight on Saturday), during any Weekly Reporting
Period), in each case, which calculates the Borrowing Base as of the last day of
such fiscal period then ended, together with supporting information in
connection therewith and any additional reports with respect to the Borrowing
Base as the Administrative Agent may reasonably request;
(g)    in connection with the delivery of any Borrowing Base Certificate
required to be delivered pursuant to this Agreement and at such other times as
may be reasonably requested by the Administrative Agent, as of the fiscal period
then ended, all delivered electronically in a formatted file reasonably
acceptable to the Administrative Agent:
(i)    a summary aging of each Borrower’s and Loan Guarantor’s Accounts (based
on invoices aged by invoice date and the balance due for each Account Debtor)
reconciled to the Borrowing Base Certificate delivered as of such date prepared
in a manner reasonably acceptable to the Administrative Agent;
(ii)    a schedule detailing each Borrower’s and Loan Guarantor’s Inventory, in
form reasonably satisfactory to the Administrative Agent, (A) by


99
ATL 22026536v6

--------------------------------------------------------------------------------





location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement or warehouse agreement), by class
(work-in-process and finished goods), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (standard and/or moving
average) or market and adjusted for Reserves as the Administrative Agent has
previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate; (B) including a report of Inventory
aging by fresh plant and prepared foods in total, and LOCOM reports to support
reserves; and (C) reconciled to the Borrowing Base Certificate delivered as of
such date;
(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
(iv)    a reconciliation of each Borrower’s and Loan Guarantor’s Accounts
between the amounts shown in each Borrower’s and Loan Guarantor’s general ledger
and financial statements and the reports delivered pursuant to paragraph (i)
above; and
(v)    a reconciliation of the loan balance per each Borrower’s and Loan
Guarantor’s general ledger to the loan balance under this Agreement;
(h)    [Reserved];
(i)    promptly after the same become publicly available, copies of all proxy
statements and periodic reports on Form 10-K, Form 10-Q and Form 8-K that are
filed by the Company or any Subsidiary with the SEC or any national securities
exchange, as the case may be; provided that any documents required to be
delivered pursuant to paragraphs (a) and (b) and this paragraph (i) shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
Platform or another relevant website, if any to which each Lender Party has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); and provided, further, that the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents; and
(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any other Lender Party may reasonably request.

SECTION 5.02.    Notices of Material Events. The Borrower Representative will
furnish to the Administrative Agent (which shall post such notices to the other
Lender Parties) prompt


100
ATL 22026536v6

--------------------------------------------------------------------------------





written notice, accompanied by a statement of a Financial Officer or other
executive officer of the Borrower Representative setting forth in reasonable
detail the nature of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto, of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    receipt of any notice of any governmental investigation or any
governmental or other litigation or proceeding commenced or threatened against
any Loan Party that (i) could reasonably be expected to result in a Material
Adverse Effect (including any such litigation or proceeding (A) seeking
injunctive relief or (B) that is asserted or instituted against any Plan, its
fiduciaries or its assets) or (ii) alleges criminal misconduct by the Company or
the Subsidiaries;
(c)    any Lien (other than Permitted Liens) or claim made or asserted against
any of the Collateral in the amount of $25,000,000 or more;
(d)    any damage, destruction or other casualty event involving the Collateral
in the amount of $25,000,000 or more, whether or not covered by insurance;
(e)    any and all written notices of default received by the Company or the
Subsidiaries under or with respect to any leased location or public warehouse
where Collateral is located with a fair market value in excess of $25,000,000;
(f)    to the extent not provided pursuant to Section 5.01(i), all
(i) amendments to the Mexican Credit Facility to the extent the aggregate
outstanding principal balance under the Mexican Credit Facility is in excess of
$25,000,000 at such time, and (ii) material amendments to the Material
Agreements, together with a copy of each such amendment;
(g)    concurrently with the delivery of each Borrowing Base Certificate
pursuant to Section 5.01(f), a mark-to-market reconciliation with respect to the
Swap Obligations that constitute Secured Obligations;
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $25,000,000, any such notice to be delivered concurrently with the
delivery of a Compliance Certificate under Section 5.01(c);
(i)    receipt by the Loan Parties of any notice or notices (or amendment to any
previous notice) under PACA, PSA or other similar Requirements of Law (in each
case, other than any such notice consisting solely of a provision in the
applicable invoice relating thereto reserving a seller’s rights under such
acts), in respect of claims in an aggregate amount at any one time outstanding
for all such notices of $25,000,000 or more, to preserve the benefits of any
trust applicable to any assets of any Loan Party under the provisions of PACA,
PSA or other similar Requirements of Law (and the Loan Parties shall provide, or


101
ATL 22026536v6

--------------------------------------------------------------------------------





shall cause to be provided, promptly to the Administrative Agent a true, correct
and complete copy of such notice or notices (or amendment), as the case may be,
and other information delivered in connection therewith), any such notice to be
delivered concurrently with the delivery of a Compliance Certificate under
Section 5.01(c);
(j)    any change in respect of the Disclosed Matters that could reasonably be
expected to result in a Material Adverse Effect;
(k)    the occurrence of any event described in Section 3.07(b) or 3.07(c), in
each case as and when any such notice is required to be delivered pursuant to
each Section;
(l)    concurrently with the delivery of each Compliance Certificate pursuant to
Section 5.01(c), the assertion of any claim pursuant to applicable Environmental
Law, including alleged violations of or non-compliance with permits, licenses or
other authorizations issued pursuant to applicable Environmental Law by any
Person against, or with respect to the activities of, any Loan Party that would
(either individually or in the aggregate) reasonably be expected to result in a
material Environmental Liability; and
(m)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case
except where the failure to so preserve, renew, keep in full force and effect or
maintain could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or 6.05;
and (b) carry on and conduct its business, in all material respects, in the
poultry industry and such other activities that are substantially similar,
related or incidental thereto (including, without limitation, processing,
packaging, distribution and wholesales of poultry and related or similar
products).

SECTION 5.04.    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness as and when due
(except to the extent not constituting an Event of Default under paragraph (f)
or (g) of Article VII), all Taxes and other claims, which claims, if unpaid,
could result in a Lien on any Loan Party’s property, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
it being understood that, to the extent that certain Taxes or other such claims
cannot (pursuant to contractual agreement or Requirements of Law) be contested
before such Taxes or other amounts become delinquent or in default, a Loan Party
shall be deemed to be in satisfaction of clause (a) above if such Loan Party
timely commences appropriate proceedings after the earliest date that it


102
ATL 22026536v6

--------------------------------------------------------------------------------





is permitted to contest such Taxes or other claims by such contractual agreement
or Requirements of Law.

SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, do all things necessary to at all times, maintain, preserve
and protect each Mortgaged Property and all other material property, whether
real or personal, and keep such property in good repair, working order and
condition (other than wear and tear and casualty and condemnation occurring in
the ordinary course of business).

SECTION 5.06.    Books and Records; Inspection Rights. Without limiting
Sections 5.11 and 5.12, each Loan Party will, and will cause each Subsidiary to,
(a) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (b) permit any representatives designated by the
Administrative Agent or any other Lender Party (including employees of the
Administrative Agent, any other Lender Party or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records (including environmental assessment reports and Phase
I or Phase II studies), in each case that are not protected by attorney-client
privilege or bound by confidentiality agreements that have been entered into in
the ordinary course of business and consistent with historical practice, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (provided that (i) the obligation of the Company
to reimburse the Lender Parties for the expenses of any such inspection shall be
limited to reimbursing the Administrative Agent for its expenses that are
incurred in connection with two visits annually unless an Event of Default
exists, in which case there shall be no limit on the Company’s obligation to
reimburse such expenses, and (ii) all visits and inspections by or on behalf of
any Lender Party (other than the Administrative Agent) shall be conducted
concurrently with any such visit or inspection that is conducted by the
Administrative Agent or its designated representatives), and, in each case, with
a reasonable opportunity for a representative of the Company to be present. The
Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the other Lender Parties
certain Reports pertaining to the Loan Parties’ assets for internal use by such
Lender Parties.

SECTION 5.07.    Compliance with Laws and Contractual Obligations.
(a)    Each Loan Party will, and will cause each Subsidiary to, comply with all
of its contractual obligations and Requirements of Law, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Borrowers will maintain in effect policies
and procedures reasonably designed to promote compliance by the Loan Parties,
their Subsidiaries and their respective directors, officers, employees and
agents with applicable Anti-Terrorism Laws and Anti-Corruption Laws.
(b)    In addition to and without limiting the generality of paragraph (a), each
Loan Party will, and will cause each Subsidiary and ERISA Affiliate to, (i)
comply with all applicable provisions of ERISA and the Code and the regulations
and published


103
ATL 22026536v6

--------------------------------------------------------------------------------





interpretations thereunder with respect to all Plans, or any similar such laws,
regulations and published interpretations applicable in jurisdictions and
countries other than the United States with respect to all other pension plans,
except where the failure to comply could not reasonably be expected to result in
a Material Adverse Effect, (ii) not take any action or fail to take action the
result of which would result in a liability to the PBGC or to a Multiemployer
Plan in an amount that could reasonably be expected to result in a Material
Adverse Effect and (iii) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Plan
concerning compliance with this covenant as may be reasonably requested by the
Administrative Agent.

SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used (a) on
the Effective Date, (i) for the PPC Refinancing, and (ii) to pay the fees and
expenses incurred in connection with the Transactions and (b) on and after the
Effective Date, to finance the general corporate purposes of the Borrowers
(including Capital Expenditures, Permitted Acquisitions, payments of principal
and interest on the Loans, and any refinancing(s) of or modifications to
Indebtedness permitted in this Agreement, subject to the relevant limitations
contained in this Agreement). No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Loan Party will, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
in violation of Sanctions any activities or business of or with any Person, or
in any country, region, or territory, that, at the time of such funding, is, or
whose government is, the subject of Sanctions, including, without limitation,
currently the Region of Crimea, Cuba, Iran, North Korea, Sudan and Syria, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise). No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws that may be applicable.

SECTION 5.09.    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company at the time of the initial
bindings or any renewals thereof (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit, theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations; provided that the Borrowers and the Subsidiaries may self-insure for
workmen’s compensation, crime, general liability, auto liability, employee
benefits, property risks and live chicken inventory in accordance with
applicable industry standards and in a manner consistent with other similarly
situated Persons in the same industry; provided, further, that the Borrowers and
the Subsidiaries shall not self-insure for general liability, auto liability or
property risks in excess of the first $10,000,000 of loss deductible with
respect thereto without the consent of the Administrative Agent; (b) if any
Improvements on any portion of any Mortgaged Property


104
ATL 22026536v6

--------------------------------------------------------------------------------





are located in an area identified by FEMA as an area having special flood
hazards pursuant to the Flood Insurance Acts, a policy of flood insurance with
financially sound and reputable insurance companies that (i) covers such
Improvements of such Mortgaged Property that are located in a flood zone, and
(ii) is written in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to Flood Insurance Acts;
and (c) all other insurance required pursuant to the Collateral Documents. The
Borrowers will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. All such
insurance policies, to the extent such insurance policies by their terms insure
any portion of the Collateral, shall name the Administrative Agent (for the
benefit of the Lender Parties) as an additional insured or as a loss payee, as
applicable.

SECTION 5.10.    Casualty and Condemnation. The Borrowers (a) will furnish to
the Administrative Agent (which shall in turn provide such notice to the
Collateral Agent and the other Lender Parties) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.

SECTION 5.11.    Appraisals. At intervals and frequency as reasonably specified
by the Administrative Agent or the Collateral Agent, the Borrowers and the
Subsidiaries will provide the Administrative Agent and the Collateral Agent with
appraisals or updates thereof of their Inventory, from an appraiser selected and
engaged by the Administrative Agent or the Collateral Agent, as applicable, and
prepared on a basis reasonably satisfactory to the Administrative Agent and the
Collateral Agent, such appraisals and updates to include, without limitation,
information required by Requirements of Law. One such appraisal per calendar
year shall be at the sole expense of the Loan Parties; provided that
notwithstanding such limitation, (a) if a Minimum Availability Period has been
in effect for a period of at least 30 consecutive days during such calendar
year, an additional appraisal (to the extent requested by the Administrative
Agent) shall be at the sole expense of the Loan Parties, (b) if a Borrowing Base
Period is in effect during such calendar year, an additional appraisal (to the
extent requested by the Administrative Agent) shall be at the sole expense of
the Loan Parties, provided further, for the avoidance of doubt, up to three such
appraisals during such calendar year and (c) if an Event of Default has occurred
and is continuing, then there shall be no limitation as to number and frequency
of such appraisals that shall be at the sole expense of the Loan Parties. For
purposes of this Section 5.11, it is understood and agreed that a (i) single
appraisal may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets and (ii) only the
reasonable and documented out-of-pocket charges, costs and expenses in
connection with such appraisals shall be required to be reimbursed by the Loan
Parties pursuant to this Section.

SECTION 5.12.    Field Examinations. At intervals and frequency as reasonably
specified by the Administrative Agent or the Collateral Agent (including as set
forth in the Post-Closing Letter Agreement) the Borrowers and the Subsidiaries
will allow the Administrative Agent and the Collateral Agent to conduct field
examinations or updates thereof during normal business hours to


105
ATL 22026536v6

--------------------------------------------------------------------------------





ensure the adequacy of Collateral and related reporting and control systems. Two
such field examinations per calendar year shall be at the sole expense of the
Loan Parties; provided that the Administrative Agent and the Collateral Agent
agree not to conduct (or cause to be conducted) more than one such field
examination every six months; and provided, further, that (a) notwithstanding
the limitation in the preceding proviso, an additional field examination (and,
for the avoidance of doubt, three such field examinations during such calendar
year) shall be at the sole expense of the Loan Parties if a Minimum Availability
Period has been in effect for a period of at least 30 consecutive days during
such calendar year; and (b) if an Event of Default has occurred and is
continuing, then there shall be no limitation as to number and frequency of such
field examinations that shall be at the sole expense of the Loan Parties. For
purposes of this Section 5.12, it is understood and agreed that a (i) single
field examination may consist of examinations conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets; and (ii)
only the reasonable and documented out-of-pocket charges, costs and expenses in
connection with such field examinations shall be required to be reimbursed by
the Loan Parties pursuant to this Section.

SECTION 5.13.    Additional Collateral; Further Assurances; Post-Closing Letter
Agreement. (a) Subject to Requirements of Law, each Borrower and each Subsidiary
that is a U.S. Loan Party shall cause (i) any Material Subsidiary created or
acquired after the Effective Date, (ii) any Subsidiary that has otherwise become
a Material Subsidiary after the Effective Date (it being understood that a
Subsidiary’s status as a Material Subsidiary for the purposes of clauses (i) and
(ii) shall be as determined as of the most recent date upon which financial
statements have been required to be delivered pursuant to Section 5.01(a) or
(b)) or (iii) any Domestic Subsidiary or Foreign DRE whose Equity Interests are
not held directly or indirectly by a Foreign Subsidiary that is treated as a
corporation for U.S. federal income tax purposes that incurs any Indebtedness
for borrowed money (other than intercompany Indebtedness) or Guarantees any such
Indebtedness to become, not later than 45 days after the occurrence of any of
the foregoing events or determinations, as applicable (which period may be
extended, for a period not to exceed 60 days, by the Administrative Agent in its
sole discretion), a U.S. Loan Party by executing the Joinder Agreement set forth
as Exhibit M hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person (x) shall automatically become a U.S. Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents and (y) will, subject to
the limitations relating to pledges of Equity Interests in paragraph (b) of this
Section 5.13, grant Liens to the Administrative Agent (for the benefit of the
Lender Parties) in any property of such U.S. Loan Party which constitutes
Collateral. Notwithstanding the foregoing, neither PPC Mexico nor any of PPC
Mexico’s subsidiaries is or shall be required to become a U.S. Loan Party.
(a)    To secure the prompt payment and performance of all the U.S. Secured
Obligations, each Borrower and each Subsidiary that is a U.S. Loan Party will
cause (i) 100% of the issued and outstanding Equity Interests of each of (A) the
Domestic Subsidiaries other than Domestic Subsidiaries whose Equity Interests
are owned, directly or indirectly, by a Foreign Subsidiary that is treated as a
corporation for U.S. Federal income tax purposes, and (B) the Foreign DREs whose
Equity Interests are not held directly or indirectly by a Foreign Subsidiary
that is treated as a corporation for U.S. federal income tax purposes, other
than any such Foreign DRE that is acquired after the Effective Date where the
assets


106
ATL 22026536v6

--------------------------------------------------------------------------------





of such Foreign DRE include Equity Interests of a “controlled foreign
corporation” (within the meaning of Section 957(a) of the Code) that, when
aggregated with any other Equity Interests held by any other Affiliates of such
Foreign DRE would constitute ownership of greater than 65% of the total combined
classes of Equity Interests entitled to vote in such controlled foreign
corporation (it being understood that, pursuant to paragraph (a) of this
Section, such Foreign DRE shall pledge all of its assets which do not constitute
Equity Interests in such controlled foreign corporation and such Equity Interest
in the controlled foreign corporation such that, when aggregated with the Equity
Interests of such controlled foreign corporation pledged by any other Affiliates
of the Foreign DRE, the total Equity Interests pledged by the Foreign DRE will
constitute a pledge of 65% of the total combined classes of Equity Interests
entitled to vote in such controlled foreign corporation); (ii) 65% of the Equity
Interests constituting the total combined classes of Equity Interests entitled
to vote in each First-Tier Foreign Subsidiary that is not a Foreign DRE; and
(iii) 100% of the non-voting Equity Interests of each First-Tier Foreign
Subsidiary that is not a Foreign DRE, to be subject at all times to a valid,
perfected first priority security interest (subject to Permitted Liens) in favor
of the Administrative Agent (for the benefit of the Lender Parties) pursuant to
the terms and conditions of the Loan Documents as the Administrative Agent shall
reasonably request; provided that, notwithstanding the foregoing, no U.S. Loan
Party shall be required to pledge any Equity Interests of PPC Mexico or its
subsidiaries. The Borrowers agree that if (w) the Administrative Agent notifies
the Borrower Representative that as a result of a Change in Law there is a
reason to believe that a pledge of a greater percentage of any Foreign
Subsidiary’s voting Equity Interests or a guarantee by any Foreign Subsidiary of
the U.S. Secured Obligations could not reasonably be expected to result in a
“deemed dividend” under Section 956 of the Code or any other Tax liability to
the Borrowers or any Foreign Subsidiary which would not have otherwise resulted
absent such pledge and (x) subsequent to the receipt of such notice the Borrower
Representative reasonably determines (which determination the Borrower
Representative agrees to consider, in consultation with its counsel and other
tax advisors, promptly following receipt of such notice from the Administrative
Agent) that a pledge of more than 65% of the total combined voting power of all
classes of Equity Interests entitled to vote of such Foreign Subsidiary or a
guarantee by such Foreign Subsidiary of the U.S. Secured Obligations could not
reasonably be expected to result in such a “deemed dividend” or any other Tax
liability to the Borrowers or any Foreign Subsidiary which would not have
otherwise resulted absent such pledge, the applicable Borrower will promptly
pledge such greater percentage of the voting Equity Interests of each such
Foreign Subsidiary and cause each such Foreign Subsidiary to provide a guarantee
of the U.S. Secured Obligations, in each case to the extent that the foregoing
could not reasonably be expected to result in such a “deemed dividend” under
Section 956 of the Code or other Tax liability to the Borrowers or any Foreign
Subsidiary. Furthermore, the Lenders agree that if (y) the Borrower
Representative notifies the Lenders that as a result of a Change in Law there is
a reason to believe that a pledge of a lower percentage of any Foreign
Subsidiary’s voting Equity Interests would be reasonably necessary in order to
avoid there being a “deemed dividend” under Section 956 of the Code or otherwise
triggering material Tax liability to the Borrowers or any Foreign Subsidiary and
(z) subsequent to the receipt of such notice, each Lender reasonably determines
(which determination each Lender agrees to consider, in consultation with its
counsel and other tax


107
ATL 22026536v6

--------------------------------------------------------------------------------





advisors, promptly following receipt of such notice from the Borrower
Representative) that a pledge of less than 65% of the total combined voting
power of all classes of Equity Interests entitled to vote of such Foreign
Subsidiary would be reasonably necessary in order to avoid there being a “deemed
dividend” under Section 956 of the Code or otherwise triggering material Tax
liability to the Borrowers or any Foreign Subsidiary, the applicable Borrower
may promptly pledge such lower percentage of the voting Equity Interests of each
such Foreign Subsidiary and the Administrative Agent (for the benefit of the
Lender Parties) shall promptly release any excess percentage, to the extent
necessary such that the foregoing would avoid there being a “deemed dividend”
under Section 956 of the Code or otherwise triggering material Tax liability to
the Borrowers or any Foreign Subsidiary.
(b)    Subject to Requirements of Law, each Bermuda Borrower and each other
Bermuda Loan Party shall cause (i) any Material Subsidiary that is organized
under the laws of Bermuda and is created or acquired after the Effective Date,
(ii) any Subsidiary that is organized under the laws of Bermuda and has
otherwise become a Material Subsidiary after the Effective Date (it being
understood that a Subsidiary’s status as a Material Subsidiary for the purposes
of clauses (i) and (ii) above shall be as determined as of the most recent date
upon which financial statements have been required to be delivered pursuant to
Section 5.01(a) or (b)) or (iii) any Subsidiary that is organized under the laws
of Bermuda that incurs any Indebtedness for borrowed money (other than
intercompany Indebtedness) or Guarantees any such Indebtedness to become, not
later than 45 days after the occurrence of any of the foregoing events or
determinations, as applicable (which period may be extended, for a period not to
exceed 60 days, by the Administrative Agent in its sole discretion), a Bermuda
Loan Guarantor by executing a guarantee agreement that guarantees repayment of
the Bermuda Secured Obligations (which guarantee agreement shall be in
substantially the form of the Bermuda Guaranty) and a security agreement (which
shall, among other things, pledge 100% of the Equity Interests in each such
Subsidiary and grant a security interest in all the personal property of each
such Subsidiary, the foregoing to be in substantially the form of the Bermuda
Pledge Agreement, the Bermuda Security Agreement or the Puerto Rico Security
Agreement, as applicable) that secures repayment of the Bermuda Secured
Obligations, together with such other documentation and filings that the
Administrative Agent may reasonably require in order to perfect its valid,
perfected first priority security interest (subject to Permitted Liens) in the
assets subject to the terms of such Security Agreement.
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties. To the extent
that any Loan Party is


108
ATL 22026536v6

--------------------------------------------------------------------------------





required to pledge newly created, issued or acquired Equity Interests of any
Subsidiary or Affiliate pursuant to the Loan Documents after the Effective Date,
such Loan Party shall cause such Subsidiary (or shall use commercially
reasonable efforts to cause such Affiliate) to issue such Equity Interests in
certificated form, and in each case such Loan Party shall deliver such
certificated Equity Interests to the Administrative Agent in accordance with
Section 4.01(l).
(d)    The Borrower Representative will promptly notify the Administrative Agent
if any Borrower or any other Loan Party acquires any real or personal property
with a fair market value in excess of $25,000,000 (other than assets
constituting Collateral under the Security Agreements that are, as a result of
actions previously taken, automatically subject to a valid, perfected first
priority security interest or mortgage lien (subject to Permitted Liens) in
favor of the Administrative Agent (for the benefit of the Lender Parties) upon
acquisition thereof), and, if requested by the Administrative Agent or the
Required Lenders and subject to the terms and conditions of this Agreement, the
Borrowers will promptly cause such assets to be subjected to a valid, perfected
first priority security interest or mortgage lien (subject to Permitted Liens)
in favor of the Administrative Agent (for the benefit of the Lender Parties)
securing the applicable Secured Obligations and will take, and cause, as
reasonably practicable, the applicable Loan Parties to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens, all at the expense of the Loan Parties; provided that it
is hereby acknowledged and agreed that, the Administrative Agent shall not
request and such Loan Party shall not deliver any Mortgage until the Lenders are
reasonably satisfied with flood insurance due diligence and flood insurance
compliance.
(e)    Borrower Representative shall perform each of the covenants and
obligations set forth in the Post-Closing Letter Agreement within the time
periods set forth therein.

ARTICLE VI

NEGATIVE COVENANTS


Until the Obligations have been Fully Satisfied, each Loan Party executing this
Agreement covenants and agrees with the Lender Parties that:

SECTION 6.01.    Indebtedness. No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the Effective Date and set forth in
Schedule 6.01(b) and refinancing, refundings, extensions, renewals and
replacements of any such Indebtedness in accordance with paragraph (f) hereof;
(c)    Indebtedness (other than Guarantees described in paragraph (d) below) of
any Borrower to any Subsidiary and of any Subsidiary to any Borrower or any
other


109
ATL 22026536v6

--------------------------------------------------------------------------------





Subsidiary; provided that (i) Indebtedness under this paragraph (c) shall not be
permitted unless the corresponding Investment is permitted under Section 6.04
and (ii) Indebtedness of any Loan Party to any Subsidiary that is not a Loan
Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;
(d)    Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01; (ii)
Guarantees under this paragraph (d) shall not be permitted unless the
corresponding Investment is permitted under Section 6.04; and (iii) Guarantees
permitted under this paragraph (d) shall be subordinated to the Secured
Obligations of the applicable Subsidiary on terms no less favorable to the
Lenders as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations (if any);
(e)    Indebtedness of any Borrower or any Subsidiary (i) incurred to finance
the lease, acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations, industrial revenue bonds, municipal bonds or similar
bonds, Indebtedness in respect of sale and leaseback transactions permitted
under Section 6.06 and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof and (ii) refinancings, refundings, extensions, renewals
and replacements of any such Indebtedness in accordance with paragraph (f)
hereof; provided that in the case of paragraph (e)(i) above, (A) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness that may be incurred in any Fiscal Year shall
not exceed $100,000,000;
(f)    Indebtedness which represents a refinancing, refunding, extension,
renewal or replacement of any of the Indebtedness described in paragraphs (b),
(e), (j), and (k), hereof; provided that (i) the principal amount of such
Indebtedness is not increased, except by an amount equal to (x) any reasonable
premium or similar amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing, refunding, extension, renewal or replacement,
and (y) any then existing unutilized commitment to extend credit to the relevant
Loan Party or relevant Subsidiary thereof under any agreement governing such
Indebtedness (provided that this paragraph (f) shall not limit the principal
amount of such Indebtedness that may be increased to the extent such
Indebtedness may be incurred under any other provision of this Section 6.01 and
so long as such Indebtedness is deemed to have been incurred under such
provision); (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party (provided that assets that are subject to
or secure any Indebtedness of any Loan Party or any Subsidiary constituting
Capital Lease Obligations or purchase money Indebtedness permitted under Section
6.01(b), (e), or (k) or operating leases may also secure any other Indebtedness
of such Loan Party or Subsidiary constituting Capital Lease Obligations,
purchase money Indebtedness or operating leases to the extent that such
Indebtedness is advanced or otherwise extended by the same creditor or its
Affiliates); (iii) no Loan Party that is not originally obligated with


110
ATL 22026536v6

--------------------------------------------------------------------------------





respect to repayment of such Indebtedness is required to become obligated with
respect thereto (provided that this clause (iii) shall not limit other Loan
Parties becoming obligated with respect thereto to the extent such Indebtedness
may be incurred by such other Loan Parties under Section 6.01(c) or (d); (iv)
such refinancing, refunding, extension, renewal or replacement does not result
in a shortening of the average weighted maturity of the Indebtedness so
refinanced, refunded, extended, renewed or replaced (provided that this clause
(iv) shall not apply to any such Indebtedness that matures prior to the Maturity
Date); (v) the terms of any such refinancing, refunding, extension, renewal or
replacement are not materially less favorable to the obligor thereunder (as
determined by the Company in its commercially reasonable judgment) than the
original terms of such Indebtedness; and (vi) if the Indebtedness that is
refinanced, refunded, extended, renewed or replaced was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of the
refinancing, refunding, extension, renewal or replacement Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed or extended Indebtedness;
(g)    (i) Indebtedness owed to any Person providing workers’ compensation,
unemployment insurance, health, disability or other employee benefits or other
social security legislation or property, casualty or liability insurance,
pursuant to reimbursement or indemnification obligations to such Person, and
(ii) letters of credit, bank guarantees or similar instruments for the benefit
of Persons under clause (i) of this paragraph (g) in each case incurred in the
ordinary course of business by any Captive Insurance Company;
(h)    Indebtedness (other than Indebtedness for borrowed money) of any Borrower
or any Subsidiary in respect of bids, trade contracts, leases, statutory
obligations, performance bonds, bid bonds, appeal bonds, surety bonds, customs
bonds and similar obligations (or, in the case of Captive Insurance Companies,
in respect of letters of credit, bank guarantees or similar obligations related
thereto), in each case provided in the ordinary course of business;
(i)    Indebtedness of PPC Mexico and its Mexican Subsidiaries in respect of the
Mexican Credit Facility in an aggregate principal amount not to exceed the
greater of $100,000,000 or MXN$1,500,000,000 at any time outstanding;
(j)    Indebtedness in respect of the Intercompany IRBs (provided that, to the
extent that any Subsidiary that is not a Loan Party is obligated under any
Intercompany IRBs to any Loan Party, such Indebtedness of such Subsidiary shall
not be permitted under this paragraph unless such Intercompany IRB is existing
on the Effective Date and set forth on Schedule 6.01(b) or the corresponding
Investment is permitted under Section 6.04);
(k)     (i) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date in connection with an Investment permitted by Section 6.04(h),
(k), (q) or (s) (provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary) and (ii) Indebtedness owed to any seller
of property acquired in connection with an Investment


111
ATL 22026536v6

--------------------------------------------------------------------------------





permitted by Section 6.04(k), (q) or (t); provided that both before and after
giving effect to Indebtedness pursuant to this paragraph (k), on a Pro Forma
Basis (x) no Default or Event of Default shall exist or result therefrom and (y)
the Borrowers shall be in compliance with the covenant set forth in Section 6.13
for the Test Period ending immediately prior to the incurrence of such
Indebtedness for which financial statements have been delivered pursuant to
Section 5.01(a) or (b);
(l)    Indebtedness pursuant to clause (a)(ii) of the definition thereof in
respect of customer deposits and advance payments received in the ordinary
course of business from customers for goods purchased in the ordinary course of
business;
(m)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
(n)    Indebtedness arising from agreements of the Company or the Subsidiaries
providing for indemnification, adjustment of acquisition price or similar
obligations, in each case, to the extent such obligations are incurred or
assumed in connection with the acquisition or disposition of any business or
assets by the Company or the Subsidiaries permitted by Section 6.04 or Section
6.05;
(o)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;
(p)    Indebtedness consisting of the financing of insurance premiums (other
than to the Captive Insurance Company or other Affiliates of the Company) in the
ordinary course of business;
(q)    Indebtedness pursuant to paragraph (d) of the definition thereof
consisting of take-or-pay obligations contained in supply arrangements in the
ordinary course of business and consistent with historical practice;
(r)    Indebtedness pursuant to paragraph (d) of the definition thereof incurred
by the Company and the Subsidiaries representing deferred compensation to
officers and employees of such Person in the ordinary course of business;
(s)    Indebtedness arising out of the endorsement for deposit or collection of
items received in the ordinary course of business;
(t)    other (i) unsecured Indebtedness (including the aggregate principal
amount of the 2015 Senior Notes and any Permitted Subordinated Indebtedness at
any time outstanding) in an aggregate principal amount not to exceed at any time
outstanding the result of (A) $4,000,000,000 minus (B) the principal amount of
all secured Indebtedness then outstanding (including pursuant to
Section 6.01(a), (b), (e), and (t)(ii) but excluding pursuant to Section
6.01(i)), and (ii) secured Indebtedness in an aggregate amount not to exceed
$50,000,000 at any time outstanding, provided that (A) no principal payment or


112
ATL 22026536v6

--------------------------------------------------------------------------------





prepayment shall be made under such Indebtedness prior to six months following
the latest Maturity Date in effect on the date of the incurrence of such
Indebtedness (other than, in the case of unsecured Indebtedness permitted by
clause (i) above, in connection with a refinancing of such Indebtedness with new
unsecured Indebtedness permitted by clause (t)(i), and in the case of secured
Indebtedness permitted by clause (ii) above, in connection with a refinancing of
such Indebtedness permitted by clause (t)(ii) and Section 6.02, unless in each
case, both concurrently with and after giving effect to such payment under such
Indebtedness, there are no Loans outstanding, (B) the stated maturity date of
such Indebtedness shall not be earlier than six months following the latest
Maturity Date in effect on the date of the incurrence of such Indebtedness; and
(C) no such Indebtedness may be created or incurred unless both before and after
giving effect to such Indebtedness, on a Pro Forma Basis (1) no Default or Event
of Default shall exist or result therefrom, and (2) the Borrowers shall be in
compliance with the covenant set forth in Section 6.13 for the Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) ending immediately prior to the incurrence of such Indebtedness;
(u)    Indebtedness consisting of promissory notes issued by any Loan Party to
future, present or former directors, officers or employees of the Company or any
of the Subsidiaries or their respective estates, heirs, family members, spouses
or former spouses to finance Restricted Payments in the form of the purchase or
redemption of Equity Interests of the Company to the extent such Restricted
Payments are permitted by Section 6.08(a)(iii), (iv) and (viii) at the time of
the incurrence of such Indebtedness;
(v)    Indebtedness arising under Swap Agreements permitted by Section 6.07; and
(w)    the extent any of the following constitute Indebtedness: all premiums (if
any) interest, fees, expenses, charges and additional or contingent interest
(other than paid in kind interest) paid with respect to Indebtedness described
in paragraphs (a) through (v) above.

SECTION 6.02.    Liens. No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02(c); provided that
(i) such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary, other than as permitted under Section 6.01(f)(ii); and (ii) such
Lien shall secure only the Indebtedness which it secures on the Effective Date
and refinancings, refundings, extensions, renewals and replacements thereof that
are permitted by Section 6.01 (or, solely with respect to obligations that are
not Indebtedness, any refinancings, refundings, extensions, renewals and


113
ATL 22026536v6

--------------------------------------------------------------------------------





replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement);
(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests only
secure Indebtedness permitted by Section 6.01(e), (f), (k) or (t)(ii); (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement; (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and any
reasonable expenses in connection therewith; and (iv) such security interests
shall not apply to any other property or assets of such Borrower or Subsidiary
or any other Borrower or Subsidiary, other than as permitted under
Section 6.01(f)(ii);
(e)    any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be; (ii) such Lien shall not apply
to any other property or assets of such Borrower or Subsidiary or any other
Borrower or Subsidiary, other than as permitted under Section 6.01(f)(ii); (iii)
such Lien shall not apply to any Accounts and Inventory of any Loan Party,
including any Subsidiary which becomes a Loan Party (or is required to become a
Loan Party under terms of the Loan Documents) and (iv) such Lien shall secure
only the Indebtedness which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and such Indebtedness
is permitted with respect to such Subsidiary under Section 6.01(k), together
with refinancings, refundings, extensions, renewals and replacements thereof
that are permitted by Section 6.01 (or, solely with respect to obligations that
are not Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement);
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(g)    Liens created under PSA, PACA or other similar Requirements of Law;
(h)    Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
(i)    Liens solely on the assets of PPC Mexico and its Mexican Subsidiaries and
Equity Interests issued by PPC Mexico and its Mexican Subsidiaries, in each case
that secure the obligations outstanding under the Mexican Credit Facility
permitted by Section 6.01(i); and


114
ATL 22026536v6

--------------------------------------------------------------------------------





(j)    Liens granted by any Subsidiary to secure obligations permitted under
Section 6.01(j), provided that if such Liens are on any property of a U.S. Loan
Party, such Liens are in favor of a U.S. Loan Party, and if such Liens are on
property of a Bermuda Loan Party, such Liens are in favor of a Bermuda Loan
Party, in the case of this proviso, only to the extent such Liens are
collaterally assigned to the Administrative Agent pursuant to terms and
conditions acceptable to the Administrative Agent;
(k)    Liens on the Equity Interests of any non-wholly owned Subsidiary of any
Loan Party or Liens on the Equity Interests of any other Investment, in each
case to secure put or call obligations or similar obligations, and any other put
or call or similar arrangements related to the Equity Interests issued by such
non-wholly owned Subsidiary or such other Investment set forth in its
organizational documents or any related joint venture or similar agreement;
(l)    Liens (i) consisting of customary rights and restrictions contained in
agreements relating to any disposition of assets in a transaction permitted
under Section 6.05 pending the completion thereof, (ii) on assets subject to
escrow or similar arrangements that secure indemnification obligations arising
under agreements relating to any a transaction permitted under Section 6.05 (g)
or (h), and (iii) on Receivables and Related Assets sold in a Permitted Customer
Factor Program;
(m)    Liens of any Governmental Authority arising under any Requirement of Law
in any Inventory of the Company or the Subsidiary that is subject to any
procurement contract with such Governmental Authority;
(n)    Liens consisting of precautionary filings of financing statements under
the UCC which cover property that is made available to or used by the Loan
Parties or any of the Subsidiaries pursuant to the terms of any operating lease
or consignment of goods;
(o)    Liens consisting of rights reserved by or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by the Company or
any of the Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit;
(p)    Liens encumbering reasonable customary initial deposits and margin
deposits attaching to commodity trading accounts or other commodity brokerage
accounts in favor of the relevant commodity broker incurred in the ordinary
course of business and not for speculative purposes and margin loans made by
such commodity broker; provided that such accounts shall be subject to a control
(or similar) agreement among the applicable Loan Party, the applicable commodity
counterparty and the Administrative Agent, which agreement shall be reasonably
satisfactory to the Administrative Agent;
(q)    Liens that are incurred in the ordinary course of business consisting of
pledges or deposits to secure liability for reimbursement or indemnification
obligations of insurance carriers providing or administering insurance for the
Company and the Subsidiaries (or, in


115
ATL 22026536v6

--------------------------------------------------------------------------------





the case of any Captive Insurance Company, to secure letters of credit, bank
guarantees or similar obligations related thereto);
(r)    Liens that are incurred in the ordinary course of business on the
proceeds of insurance policies to secure the financing of insurance premiums
thereunder;
(s)    Liens on the property of any Foreign Subsidiary (other than a Loan Party)
of the Company (and Equity Interests issued by such Foreign Subsidiary, unless
such Equity Interests (or any percentage thereof) are (or are required to be)
pledged under the Loan Documents) securing Indebtedness of such Foreign
Subsidiary to the extent such Indebtedness is permitted under Section 6.01(f),
(k) or (t)(ii);
(t)    Liens that are incurred in the ordinary course of business consisting of
cash deposits or deposits of Permitted Investments in favor of the seller,
lessor or sublessor of any property in connection with a transaction not
otherwise prohibited under this Agreement;
(u)    Liens arising out of any conditional sale, title retention or similar
arrangement for the purchase or sale of goods entered into in the ordinary
course of business and otherwise not prohibited by the terms of this Agreement;
(v)    Liens that are incurred in the ordinary course of business deemed to
exist in connection with repurchase agreements described in paragraphs (d) and
(g) of the definition of “Permitted Investments”;
(w)    Liens on feed ingredients granted in the ordinary course of business to
the sellers of such feed ingredients to secure the unpaid purchase price
thereof;
(x)    Liens on cash and/or Permitted Investments securing obligations under
Swap Agreements in favor of the applicable counterparty if (i) such Swap
Agreement is permitted under Section 6.07(b) and (ii) the applicable Loan
Party’s rights under such Swap Agreement are subject to a valid, perfected first
priority security interest (subject to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lender Parties), which security
interest is acknowledged, on terms reasonably satisfactory to the Administrative
Agent, by the applicable counterparty to such Swap Agreement;
(y)    Liens on the Equity Interests of any Farm Credit System Institution
required to be purchased from time to time by the Borrowers in favor of such
Farm Credit System Institution; and
(z)    other Liens securing Indebtedness and other obligations permitted under
this Agreement, which Indebtedness and other obligations shall not exceed
$50,000,000 in the aggregate at any time outstanding, on assets that are not
subject to a security interest in favor of the Administrative Agent (for the
benefit of the Lender Parties) unless the Indebtedness that is being secured
constitutes Capital Lease Obligations or purchase money Indebtedness.


116
ATL 22026536v6

--------------------------------------------------------------------------------





Notwithstanding the foregoing, none of the Permitted Liens may at any time
attach to any Loan Party’s (A) Accounts, other than those permitted under
paragraphs (a) and (e) of the definition of “Permitted Encumbrances” and
paragraphs (a), (e), (g) and (l) above and (B) Inventory, other than those
permitted under paragraphs (a), (b), (e), (g) and (i) of the definition of
“Permitted Encumbrances” and paragraphs (a), (e), (g), (l), (m) and (w) above.

SECTION 6.03.    Fundamental Changes; Change in Nature of Business. (a) No Loan
Party will, nor will it permit any of the Subsidiaries to, merge into or
consolidate with any other Person; permit any other Person to merge into or
consolidate with it; transfer all or substantially all of its assets to another
Person; or liquidate or dissolve, or change the type of entity it is, or the
jurisdiction of its organization; provided that if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default
(including under paragraph (n) of Article VII) shall have occurred and be
continuing:
(a)    any Loan Party or any of the Subsidiaries may merge into, consolidate
with, or dissolve or liquidate into, and may transfer all or substantially all
of its assets to, any other Loan Party or any of the Subsidiaries; provided
that:
(i)    in any such transaction involving the Company, the Company shall be
either the surviving entity or the acquirer of such assets, as the case may be,
and (2) in any such transaction involving any Bermuda Borrower, such Bermuda
Borrower or the Company shall be either the surviving entity or the acquirer of
such assets, as the case may be;
(ii)    in any such transaction involving a U.S. Loan Party, a U.S. Loan Party
shall be either the surviving entity or the acquirer of such assets, as the case
may be, and (2) in any such transaction involving any Bermuda Loan Party, a
Bermuda Loan Party or a U.S. Loan Party shall be either the surviving entity or
the acquirer of such assets, as the case may be; and
(iii)    any such merger or consolidation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless also permitted by Section 6.04(c), (k), (q) or (t);
(iv)    with respect to liquidations and dissolutions, the Company shall have
reasonably determined in good faith and in the exercise of its reasonable
business judgment that such liquidation or dissolution is in the best interests
of such Person and is not materially disadvantageous to the Lenders (provided
that, without limiting the foregoing, under no circumstances shall the Company
be permitted to liquidate or dissolve); and
(v)    in no event shall any Subsidiary, the Equity Interests of which are
Collateral (a “Pledged Subsidiary”), merge into or consolidate with any
Subsidiary other than another Pledged Subsidiary unless after giving effect
thereto, the Administrative Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Equity


117
ATL 22026536v6

--------------------------------------------------------------------------------





Interests (on a fully diluted basis) of the surviving Person as the
Administrative Agent had immediately prior to such merger or consolidation, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to such documentation (including related legal opinions) as shall be necessary
in the reasonable opinion of the Administrative Agent to create, perfect or
maintain the collateral position of the Administrative Agent therein;
(vi)    the Loan Parties and the Subsidiaries may merge into or consolidate with
any other Person in order to effect a Permitted Acquisition; provided that:
(A)    (1) in any such transaction involving the Company, the Company shall be
the surviving entity and (2) in any such transaction involving any Bermuda
Borrower, such Bermuda Borrower or the Company shall be the surviving entity;
and
(B)    in any such transaction involving any Loan Party (other than a Borrower,
such non-Borrower Loan Party, a “Subject Loan Party”), either (1) such Subject
Loan Party shall be the surviving entity or (2) if the Person formed by or
surviving any such merger or consolidation is not such Subject Loan Party (any
such Person, the “Successor Company”), all of the following conditions shall be
satisfied on or prior to the consummation of such transaction: (aa) the
Successor Company shall be a Person organized under the laws of a state of the
United States if such Subject Loan Party was a U.S. Loan Party or a Person
organized under the laws of Bermuda or a state of the United States if such Loan
Party was a Bermuda Loan Party, (bb) the Successor Company shall expressly
assume all the obligations of such Subject Loan Party under this Agreement and
the other Loan Documents to which such Subject Loan Party is a party immediately
prior to such transaction pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (cc) each Loan Guarantor
shall have confirmed on terms satisfactory to the Administrative Agent that its
Loan Guaranty shall apply to the Successor Company’s obligations under this
Agreement and the other Loan Documents, (dd) each Loan Party shall have
confirmed on terms satisfactory to the Administrative Agent that its obligations
under the Collateral Documents shall secure the Successor Company’s obligations
under this Agreement and the other Loan Documents, (ee) such transaction shall
not adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, (ff) the Administrative Agent shall
have received such other confirmations, instruments and documents as it may
reasonably request in connection with such merger or consolidation and (gg) the
Company shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such confirmations, instruments and documents delivered in
respect of this Agreement comply with this Agreement, the foregoing to be
reasonably satisfactory to the


118
ATL 22026536v6

--------------------------------------------------------------------------------





Administrative Agent. If all of the foregoing conditions are satisfied on or
prior to the consummation of such transaction, the Successor Company will
succeed to, and be substituted for, the relevant Loan Party under this Agreement
and the other Loan Documents;
(vii)    the Company and any of the Bermuda Borrowers may merge into or
consolidate with any newly formed Subsidiary, the sole purpose of which is to
change the jurisdiction of organization of such Borrower (a “Redomestication”),
but only if (A) the conditions set forth in Section 6.03(a)(ii)(B)(2)(bb)
through (gg) are satisfied on or prior the consummation of such transaction (it
being agreed that the relevant Borrower would be deemed the Subject Loan Party
for determining whether such conditions have been satisfied), (B) such
transaction could not reasonably be expected to result in (1) adverse tax
consequences to the Administrative Agent or the Lenders, as determined in their
sole and absolute discretion, or (2) a Material Adverse Effect, (C) with respect
to any Redomestication of the Company, the jurisdiction of organization of the
Company after such Redomestication is one of the states of the United States,
(D) with respect to any Redomestication of any other Borrower, the jurisdiction
of organization of such Borrower after such Redomestication be satisfactory to
the Administrative Agent in its sole and absolute discretion and (E) such
transaction is otherwise consummated in accordance with the Security Agreements.
If all of the foregoing conditions are satisfied on or prior to the consummation
of such Redomestication, the entity surviving such Redomestication will succeed
to, and be substituted for, the relevant Borrower under this Agreement and the
other Loan Documents;
(viii)    subject to Section 6.03(a)(iii) above, any Loan Party and any of the
Subsidiaries may change its type of organization or its jurisdiction of
organization in accordance with the Security Agreements;
(ix)    the Company may dispose of any Subsidiary of the Borrowers (other than
the Bermuda Borrowers) (including by means of a merger, dissolution,
liquidation, consolidation or winding up of all or substantially all of its
assets), to the extent permitted pursuant to 6.05(a)(ii), (g), (h) and (m); and
(x)    the Company may dispose of the Bermuda Borrowers (and the Bermuda
Borrowers may dispose of all or substantially all of their assets), so long as
(A) substantially simultaneously with the consummation of such transaction, the
Bermuda Secured Obligations are Fully Satisfied and the Loan Documents are
amended in a manner satisfactory to the Administrative Agent to reflect that the
Bermuda Borrowers are no longer Borrowers or Loan Parties and (B) such
transaction is permitted under Section 6.05(g).
(b)    No Loan Party will, nor will it permit any of the Subsidiaries to, engage
in any business in any material respect other than the poultry industry and
businesses substantially similar, related or incidental thereto (including,
without limitation, processing, packaging, distribution and wholesales of
poultry and related or similar products).


119
ATL 22026536v6

--------------------------------------------------------------------------------






SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any of the Subsidiaries to, acquire, hold,
make or permit to exist any Investment, except:
(a)    (i) Permitted Investments and (ii) Investments which were Permitted
Investments when made but that no longer constitute Permitted Investments,
solely to the extent such Permitted Investments under this clause (ii), cannot
be divested without the Loan Parties and the Subsidiaries incurring material
monetary penalties or losses;
(b)    Investments (other than loans and advances to Subsidiaries) in existence,
or committed to be made, on the Effective Date and described in Schedule
6.04(b), and any renewal or extension thereof; provided that no such renewal or
extension thereof shall increase the amount of such Investment except by an
amount otherwise permitted by this Section 6.04 or change the fundamental nature
of such Investment in a manner not otherwise permitted under this Section 6.04
(provided that if any other provision of this Section 6.04 is utilized for the
foregoing purposes the related Investment shall be deemed to have been acquired,
held, made or permitted to exist under such provision to the extent of such
utilization);
(c)    Investments among the Borrowers and the Subsidiaries; provided that any
Investment of any Loan Party in any Subsidiary that is not a Loan Party shall
not in the aggregate exceed the amount of $400,000,000 at any time for all such
Investments made after the Original Closing Date;
(d)    Guarantees of the Company in respect of the Mexican Credit Facility;
(e)    loans or advances made by the Company or the Subsidiaries to its
employees and officers (and, solely with respect to travel and entertainment
expenses, directors) in the ordinary course of business for travel and
entertainment expenses, relocation costs, housing-related expenses, expenses
associated with the procurement or sale of personal residences of key employees
and officers and similar purposes up to a maximum of $5,000,000 in the aggregate
at any one time outstanding, and advances of payroll payments and expenses made
by the Company or the Subsidiaries to employees and officers to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business and consistent with historical practice;
(f)    (i) Accounts and other trade credit extended in the ordinary course of
business, (ii) notes, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business and (iii)
Investments received in the ordinary course of business in connection with the
bankruptcy or reorganization of, or settlement of disputes with, or judgments
against, or foreclosure or deed in lieu of foreclosure with respect to,
customers and suppliers;
(g)    Investments in the form of and arising out of Swap Agreements permitted
by Section 6.07;


120
ATL 22026536v6

--------------------------------------------------------------------------------





(h)    Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger, and any renewal or extension thereof provided that
no such renewal or extension thereof shall increase the amount of such
Investment except by an amount otherwise permitted by this Section 6.04 or
change the fundamental nature of such Investment in a manner not otherwise
permitted under this Section 6.04 (provided that if any other provision of this
Section 6.04 is utilized for the foregoing purposes the related Investment shall
be deemed to have been acquired, held, made or permitted to exist under such
provision to the extent of such utilization);
(i)    Investments received in connection with the dispositions of assets in
accordance with Section 6.05;
(j)    Investments constituting deposits of cash and Permitted Investments to
the extent such deposits are otherwise permitted under Section 6.02;
(k)    Permitted Acquisitions not otherwise permitted by this Section 6.04;
provided that both immediately before and after giving effect to the
consummation of each such Permitted Acquisition, on a Pro Forma Basis, (i)
Availability is not less than the greater of $250,000,000 or 30% of the
Revolving Commitment and (ii) no Default or Event of Default shall have occurred
and be continuing;
(l)    Investments constituting loans and advances to contract growers (i) in an
aggregate amount not to exceed $100,000,000 at any time outstanding and (ii) for
reasonable expenses, in each case as incurred in the ordinary course of
business;
(m)    Investments made by any Captive Insurance Company permitted by the
investment policies of such Captive Insurance Company which investment policies
are set forth on Schedule 6.04(m), and all amendments, supplements and all other
modifications thereto which are reasonably satisfactory to the Administrative
Agent;
(n)    Guarantees by the Company or any of the Subsidiaries that are
consolidated with the Company on the Company’s financial statements of leases
(other than Capital Lease Obligations), accounts payable and accrued expenses of
the Company and the Subsidiaries that do not constitute Indebtedness, in each
case, entered into in the ordinary course of business;
(o)    Investments consisting of (i) Intercompany IRBs and Guarantees in respect
thereof, to the extent the incurrence (or the existence) of such Intercompany
IRBs or Guarantees, as applicable, is permitted under paragraph (j) of
Section 6.01, (ii) mergers and consolidations, purchases of all or substantially
all assets of a Person and assumption of assets pursuant to a dissolution or
liquidation of any Subsidiary, in each case to the extent such mergers,
consolidations and purchase or assumption of such assets, as the case may be,
are consummated pursuant to Section 6.03, (iii) any Restricted Payment to the
extent


121
ATL 22026536v6

--------------------------------------------------------------------------------





made pursuant to Section 6.08 (other than paragraph (a)(v) thereof) and
(iv) solely to the extent constituting an Investment, dispositions of assets
contemplated in Section 6.09(c)(v) (other than clause (A)(2) thereof);
(p)    [reserved];
(q)    other Investments at any time outstanding in an aggregate amount not to
exceed 10% of Consolidated Tangible Net Worth (which, for the purposes of this
clause (q) shall be measured at the time such Investment is made);
(r)    Investment in any Subsidiary that is a Captive Insurance Company in an
amount not to exceed the sum of (i) the amounts needed by such Captive Insurance
Company to maintain regulatory capital requirements plus (ii) such other amounts
that are reasonably needed in order to insure the risks of the Borrowers and the
Subsidiaries that such Captive Insurance Company is insuring;
(s)    Investments in the Equity Interests of any Farm Credit System Institution
that are required to be made pursuant to the governing documents of such Farm
Credit System Institution in order for such Farm Credit System Institution to be
a Lender; and
(t)    other Investments in an aggregate amount not to exceed the amount
available under the Additional Equity Interest Basket;
provided that no Investment shall be permitted under this Section 6.04 if
prohibited under Section 6.03. For purposes of this Section, the aggregate
amount of an Investment at any time shall be deemed to be equal to (i) the
aggregate amount of cash, together with the aggregate fair market value of
property, loaned, advanced, contributed, transferred, or otherwise invested that
gives rise to such Investment minus (ii) the aggregate amount of distributions
or other repayments received in cash in respect of such Investment. The amount
of an Investment shall not in any event be reduced by reason of any write off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made or by any increase in the value
of such Investment.

SECTION 6.05.    Asset Sales. No Loan Party will, nor will it permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest of any Subsidiary of the Company owned by it, nor
will any Borrower permit any Subsidiary to issue any additional Equity Interest
in such Subsidiary, except:
(a)    sales, transfers and dispositions (other than to any Borrower or any
Subsidiary) of (i) inventory in the ordinary course of business; and (ii) used,
obsolete, worn out or surplus equipment or property in the ordinary course of
business;
(b)    sales, transfers and dispositions to any Borrower or any Subsidiary;
provided that (i) if any such sales, transfers or dispositions are in the form
of any Investment, such sales, transfers or dispositions shall be made in
compliance with Section 6.04(c), (o), (q) or


122
ATL 22026536v6

--------------------------------------------------------------------------------





(t) and (ii) any such sales, transfers or dispositions to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;
(c)    sales, transfers and dispositions of (i) accounts receivable or note
receivables in connection with the compromise, settlement or collection thereof
and (ii) Investments received in connection with the bankruptcy or
reorganization of, or settlement of disputes with, or judgments against, or
foreclosure or deed in lieu of foreclosure with respect to, customers and
suppliers of the Borrowers or the Subsidiaries;
(d)    sales, transfers and dispositions of (i) cash and Permitted Investments
and other investments permitted by each of Section 6.04(a)(ii), (e), (f)(ii),
(f)(iii), (m) or (r), (ii) Investments described in items 2 through 7 of
Schedule 6.04(b) and (iii) Investments which were Permitted Investments when
made, but that no longer constitute Permitted Investments, provided that any
such Investment is sold, transferred and disposed as soon as reasonably
practicable after the date the Company learns that such Investment no longer
constitutes Permitted Investments;
(e)    sale and leaseback transactions permitted by Section 6.06;
(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
(g)    sales, transfers and other dispositions of assets (other than Equity
Interests in a wholly-owned Subsidiary, unless all Equity Interests in such
Subsidiary are sold) that are not permitted by any other paragraph of this
Section; provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $100,000,000 during any Fiscal Year and (ii) at the time of and
immediately after giving effect to any such sale, transfer or other disposition
or a commitment of any Borrower or Subsidiary with respect thereto, whichever
comes first, on a Pro Forma Basis, (A) no Default or Event of Default shall have
occurred and be continuing and (B) if such sale, transfer or other disposition
is of an operating facility, line of business or Subsidiary the Borrowers shall
be in compliance with the covenant set forth in Section 6.13 (for the Test
Period ending immediately preceding such sale, transfer or other disposition for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b));
(h)    sales, transfers, leases or other dispositions by the Company or any of
its Subsidiaries of assets that were acquired in connection with a Permitted
Acquisition (other than Equity Interests in a wholly-owned Subsidiary, unless
all Equity Interests in such Subsidiary are sold); provided that any such sale,
transfer, lease or other disposition shall be made or contractually committed to
be made within 270 days of the date such assets were acquired by the Company or
such Subsidiary;
(i)    licensing and cross-licensing arrangements involving any intellectual
property of the Company or any of the Subsidiaries in the ordinary course of
business;


123
ATL 22026536v6

--------------------------------------------------------------------------------





(j)    sales, transfers, leases, and other dispositions of property that is
exchanged, or the proceeds thereof are applied, in each case, in a substantially
contemporaneous acquisition of similar replacement property;
(k)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries;
(l)    sales, transfers, leases and other dispositions of property in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the Company
and in the exercise of its reasonable business judgment, are not material to the
conduct of the business of the Company and its Subsidiaries;
(m)    sales, transfers, leases and other dispositions of Investments in joint
ventures and non-wholly owned Subsidiaries of the Company to the extent required
by, or made pursuant to, buy and sell arrangements or similar arrangements
between the parties holding the Equity Interests of such Persons set forth in
joint venture arrangements or similar binding agreements;
(n)    sales, transfers, leases and other dispositions of real property and
related assets in the ordinary course of business in connection with relocation
of officers or employees of the Company and the Subsidiaries;
(o)    voluntary terminations of Swap Agreements;
(p)    the expiration of any option to buy or sell any real or personal
property; and
(q)    Liens permitted by Section 6.02, Investments permitted by Section 6.04
and Restricted Payments permitted by Section 6.08; and
(r)    sales of Receivables and Related Assets in connection with Permitted
Customer Factoring Program.
provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for (x) fair value (other than those permitted by
paragraphs (b), (f), (i), (k), (l), (m), (n), (p) and (q) above) and (y) at
least 75% cash consideration (other than those permitted by paragraphs (b), (f),
(i), (j), (l), (m), (p) and (q) above and other than any such sale, transfer,
lease or other disposition (whether in one transaction or a series of related
transactions) of assets with a fair market value up to $20,000,000), in each
case other than Excluded Transactions (it being understood that the exclusions
set forth in this proviso shall not limit the effect of Section 6.09); and
provided, further, that no sale, transfer or other disposition shall be
permitted under this Section 6.05, if prohibited under Section 6.03).

SECTION 6.06.    Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell


124
ATL 22026536v6

--------------------------------------------------------------------------------





or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
arrangement (a) involving a sale of any fixed or capital assets by any Borrower
or any Subsidiary that is made for cash consideration in an amount not less than
the fair value of such fixed or capital asset and is consummated within 180 days
after such Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset and (b) that is made in accordance with Section
6.01(e) or (t)(ii).

SECTION 6.07.    Swap Agreements. No Loan Party will, nor will it permit any of
the Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) or currency with respect to any interest-bearing liability or
Investment of any Borrower or any Subsidiary and not for speculative purposes;
and (b) in accordance with the Commodity Price Risk Management Guidelines
attached hereto as Schedule 6.07 or as otherwise approved by the Administrative
Agent in its Permitted Discretion.

SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness and
Management Fees. (a) No Loan Party will, nor will it permit any of the
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
(i)    each Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock;
(ii)    Subsidiaries may declare and pay dividends ratably with respect to, or
purchase, redeem, retire, acquire, cancel or terminate, ratably, their Equity
Interests;
(iii)    the Company may make Restricted Payments in the form of the purchase or
redemption of (A) Equity Interests of the Company held by present or former
directors, officers or employees of the Company or any of its Subsidiaries (or
the estate, heirs, family members, spouses or former spouses of any of the
foregoing) or by any employee stock or similar plan or agreement; provided that
the aggregate amount of such Restricted Payments under this clause (a)(iii)(A)
shall not exceed in any Fiscal Year $10,000,000 and (B) fractional shares of
stock;
(iv)    [reserved];
(v)    Restricted Payments made to acquire the common stock in a Subsidiary held
by one or more minority shareholders to the extent such acquisition is permitted
pursuant to Section 6.04;
(vi)    Tax Distributions;


125
ATL 22026536v6

--------------------------------------------------------------------------------





(vii)    non-cash repurchases of Equity Interests deemed to occur upon the
exercise or vesting of stock options or similar Equity Interests if such
repurchased Equity Interests represent a portion of the exercise price of such
options or payments of Taxes made by the Company or the Subsidiaries in respect
of options or similar Equity Interests exercised or vested in connection with
such Equity Interests;
(viii)    Restricted Payments in an aggregate amount not to exceed the then
amount available under the Additional Equity Interest Basket;
(ix)    to the extent constituting a Restricted Payment, the Loan Parties may
enter into the transactions permitted pursuant to (A) Section 6.03(a)(i),
(a)(ii) or (a)(iii) for the purpose of paying the acquisition consideration
pursuant to any merger or consolidation referred to therein; (B) Section
6.03(a)(i) or (a)(v) in connection with any liquidation or dissolution referred
to therein; or (C) Section 6.05 (other than Section 6.05(g)); and
(x)    the Company may make any other Restricted Payments, provided that both
immediately before and after giving effect to the payment of each such
Restricted Payment, on a Pro Forma Basis, (i) the Borrowers shall be in
compliance with the covenant set forth in Section 6.13, (ii) Availability is not
less than the greater of $250,000,000 or 30% of the Revolving Commitment, and
(iii) no Default or Event of Default shall have occurred and be continuing.
(b)    No Loan Party will, nor will it permit any of the Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any unsecured Indebtedness that is Material
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:
(i)    payment of regularly scheduled interest and principal payments as and
when due, subject to any restrictions set forth in this Agreement;
(ii)    any refinancing, refunding, extension, renewal or replacement of such
Indebtedness to the extent permitted by Section 6.01; and
(iii)    any payment or other distribution of, or in respect of, or any
repurchase, redemption, retirement, acquisition, cancellation or termination, at
any time and from time to time, of all or any portion of such Indebtedness in an
amount not to exceed the amount available under the Additional Equity Interest
Basket or in exchange for Equity Interests of the Company or any direct or
indirect parent of the Company.


126
ATL 22026536v6

--------------------------------------------------------------------------------





(c)    No Loan Party will, nor will it permit any of the Subsidiaries to, make
or agree to pay any Management Fees if any Default or Event of Default shall
have occurred and be continuing or would result therefrom.

SECTION 6.09.    Transactions with Affiliates. No Loan Party will, nor will it
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except
(a)    transactions that (i) are in the ordinary course of business and (ii) are
at prices and on terms and conditions not less favorable to such Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties;
(b)    transactions between or among any Loan Parties not involving any other
Affiliate;
(c)    the following transactions between or among any Loan Parties and any
Subsidiaries that are not Loan Parties:
(i)    any Indebtedness permitted under Section 6.01(b), (c), (d), (j), (k), (r)
and (y) and any refinancing, refunding, extension, renewal or replacement of any
of the foregoing permitted under Section 6.01;
(ii)    any transaction permitted under Section 6.03(a);
(iii)    any Investments permitted under Section 6.04;
(iv)    Guarantees permitted under Section 6.01(b), (d), (f), (i), (j) and (k)
and 6.04 (provided that this paragraph (iv) shall only extend to the Borrower or
Subsidiary whose obligations are being Guaranteed and not to the beneficiary of
such Guarantee); and
(v)    any sale, transfer or other disposition of (A) Inventory in the ordinary
course of business and consistent with historical practice to (1) any Subsidiary
other than PPC Mexico and its subsidiaries and (2) PPC Mexico or any of its
subsidiaries or (B) any other personal property (other than Inventory) in an
aggregate amount (determined in relation to the net book value of such property)
not to exceed $25,000,000 per Fiscal Year; provided that, with respect to
clause (A)(1) above, all the net cash flow of each such Subsidiary shall be
promptly paid to the Company; and provided, further, that, with respect to
clause (B) above, any proceeds received within one year of the initial sale,
transfer or other disposition of such property by a Subsidiary that is not a
Loan Party from the re-disposition of such property shall be promptly paid to
the Loan Party that sold, transferred or otherwise disposed of such property to
such Subsidiary in the form received (net of any amounts previously paid to such
Loan Party as consideration for such disposition), either as sales proceeds or
as a dividend or other distribution (the “Excluded Transactions”);


127
ATL 22026536v6

--------------------------------------------------------------------------------





(vi)    any Liens permitted by Section 6.02(c), (e), (j) and (k);
(d)    any transaction permitted by Section 6.08(a), 6.08(b)(iii) (to the extent
utilizing amounts available pursuant to the Additional Equity Interest Basket)
or 6.12(b);
(e)    the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business;
(f)    any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Borrower’s board of
directors;
(g)    employment, severance agreements, change of control or other similar
agreements or arrangements entered into in the ordinary course of business;
(h)    subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, directors and officers of the Company or the Subsidiaries;
(i)    any purchase, sale or resale of common Equity Interests of or
contributions to the common equity capital of the Company, in each case, by, for
or on behalf of the Company or a stockholder thereof (including any customary
agreement in connection therewith); provided that any purchase or sale of common
Equity Interests by the Company or any Loan Party shall be subject to Section
6.09(a)(ii);
(j)    transactions exclusively among Subsidiaries that are not Loan Parties;
(k)    the following transactions with any Affiliate that is not a Subsidiary:
(i)    Indebtedness permitted under Section 6.01(b), and (r); and
(ii)    Investments permitted under Section 6.04(b), (e), (h), (q) (provided
that the relevant Investments are at prices and on terms and conditions not less
favorable than could be obtained on an arm’s-length basis from unrelated third
parties), (s) and (t);
(l)    any agreement in effect between (x) an Affiliate of a Loan Party and (y)
a Person that is not an Affiliate of any Loan Party immediately prior to a
Permitted Acquisitions, which Person described in clause (y) becomes an
Affiliate of a Loan Party at the time of a Permitted Acquisition, so long as
such agreement was not entered into in contemplation of such Permitted
Acquisition;
(m)    any agreement that provides customary registration rights to the equity
holders of the Company and the performance of such agreements; and


128
ATL 22026536v6

--------------------------------------------------------------------------------





(n)    Permitted Subordinated Indebtedness provided by an Affiliate to a Loan
Party or any of its Subsidiaries in an aggregate principal amount not exceeding
$250,000,000.

SECTION 6.10.    Restrictive Agreements. No Loan Party will, nor will it permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of the Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Secured Obligations (and any refinancing, refunding, extension,
renewal or replacement thereof), or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Subsidiary;
provided that the foregoing shall not apply to (i) restrictions and conditions
imposed by Requirements of Law or by any Loan Document; (ii) restrictions and
conditions imposed on the Loan Parties existing on the Effective Date identified
on Schedule 6.10 and amendments, modifications, extensions renewals,
replacements or refinancings thereof (but shall apply to any refinancing,
refunding, extension, renewal or replacement of, or any amendment or
modification expanding the scope of, any such restriction or condition); (iii)
restrictions and conditions imposed upon the Company (but solely with respect to
the Equity Interests held by the Company in PPC Mexico), PPC Mexico and its
Subsidiaries under the Mexican Credit Facility; (iv) customary restrictions and
conditions contained in agreements relating to the sale, transfer, lease or
other disposition of a Subsidiary or asset in a transaction permitted under
Section 6.05 pending such sale, transfer, lease or other disposition, (provided
that such restrictions and conditions apply only to the Subsidiary or asset that
is to be sold, transferred, leased or otherwise disposed and such sale,
transfer, lease or other disposition is otherwise permitted hereunder); (v)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures or Equity Interests therein entered into in the
ordinary course of business; (vi) customary provisions contained in leases,
subleases, licenses or sublicenses of intellectual property and other similar
agreements entered into in the ordinary course of business that do not
materially interfere with the business of the Company and its Subsidiaries; and
(vii) any agreement in effect at the time such Person becomes a Subsidiary of
the Company, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary of the Company (provided that such
restrictions and conditions apply only to such Subsidiary and its assets, and
not any Loan Party or other Subsidiary or the assets of any Loan Party or other
Subsidiary); and provided, further, that clause (a) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness or sale and leaseback transactions otherwise permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (B) customary provisions in any agreement
entered into in the ordinary course of business restricting the assignment
thereof.

SECTION 6.11.    Amendment of Material Documents. No Loan Party will, nor will
it permit any of the Subsidiaries to, amend, modify or waive any of its rights
under (a) any agreement relating to any Indebtedness the payment of which is
subordinated to payment of the Obligations (including the Permitted Subordinated
Indebtedness); (b) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents; (c) any
Material Agreement; (d) the Mexican Credit Facility or the guarantee by the
Company thereof; or


129
ATL 22026536v6

--------------------------------------------------------------------------------





(e) any material agreement entered into in connection with the 2015 Senior
Notes, in each case to the extent any such amendment, modification or waiver:
(i)    could reasonably be expected to be materially adverse to the rights,
interests or privileges of the Administrative Agent or the other Lender Parties
or their ability to enforce the same;
(ii)    solely with respect to Section 6.11(a), results in the imposition or
expansion in any material respect of any restriction or burden on the Borrowers
or any of the Subsidiaries; or
(iii)    individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 6.12.    Capital Expenditures. The Borrowers will not, nor will they
permit any Subsidiary to, incur or make any Capital Expenditures during any
Fiscal Year in an amount exceeding $500,000,000.

SECTION 6.13.    Minimum Consolidated Tangible Net Worth. The Borrowers shall
maintain as of the Fiscal Quarter ending March 26, 2017, and as of the end of
each Fiscal Quarter thereafter, Consolidated Tangible Net Worth of not less than
an amount equal to the sum of (a) $370,000,000, plus (b) for each Fiscal Quarter
ending June 25, 2017, September 24, 2017 and December 31, 2017, an amount equal
to 50% of Net Income (excluding any Net Income that is a loss for such period of
determination) of the Company and the Subsidiaries for each such Fiscal Quarter,
as reported in the Company’s unaudited financial statements for each such Fiscal
Quarter, on a cumulative basis, plus (c) for the Fiscal Year ended 2018 and each
Fiscal Year thereafter, an amount equal to 50% of cumulative Net Income
(excluding any Net Income that is a loss for such period of determination) of
the Company and the Subsidiaries as reported in the Company’s audited financial
statements for each such Fiscal Year, in each case for purposes of this clause
(c), on a cumulative basis.

SECTION 6.14.    Change in Fiscal Year. No Borrower will make any change in its
fiscal year.

ARTICLE VII

EVENTS OF DEFAULT


If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


130
ATL 22026536v6

--------------------------------------------------------------------------------





(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in this Agreement or any other Loan Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect (or, in the case of
any representation, warranty or statement qualified by materiality, in any
respect) when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
(e)    subject to paragraph (o) below, any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article), and such failure shall continue unremedied for a
period of (i) two Business Days if such breach relates to the terms or
provisions of Section 5.01(f) (or, if such breach is of the requirement to
report weekly pursuant to the parenthetical of Section 5.01(f), three Business
Days); (ii) 10 Business Days after notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.02 (other than Section 5.02(a)), 5.03 (other
than with respect to a Loan Party’s existence), 5.06 or 5.07(b); or (iii) 30
days after notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;
(f)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after the
expiration of any applicable grace periods provided for therein;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the expiration of any applicable grace periods provided for therein) the holder
or holders of any such Indebtedness or any trustee or agent on its or their
behalf to cause any such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (it being understood that margin calls in respect of Swap Agreements
shall not constitute a defeasance or default in respect thereof); provided that
this paragraph (g) shall not apply to Indebtedness secured by assets that are
voluntarily sold, transferred or disposed of, or that become subject to a
casualty or condemnation event, that becomes due as a result of any such sale,
transfer or disposition (including as a result of a casualty or condemnation
event and to the extent such sale, transfer or disposition is not prohibited
under this Agreement);


131
ATL 22026536v6

--------------------------------------------------------------------------------





(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, reorganization or other
relief in respect of a Loan Party or any Subsidiary of any Loan Party or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 90 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article; (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors; or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not adequately covered by insurance as to
which the insurer has not denied coverage) shall be rendered against any Loan
Party, any Subsidiary or any combination thereof and the same shall remain
unpaid, unbonded or undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to execute to enforce any such judgment (as opposed
to filing or recording such judgment) or any Loan Party or any Subsidiary shall
fail within 60 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a reasonable basis shall exist for the assertion against any Loan Party
or any Subsidiary, or any predecessor in interest of any Loan Party or any
Subsidiary, of (or there shall have been asserted against any Loan Party or any
Subsidiary) a claim for any Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;


132
ATL 22026536v6

--------------------------------------------------------------------------------





(n)    a Change in Control shall occur;
(o)    the occurrence of any “Event of Default” (as defined in the U.S. Security
Agreement);
(p)    any Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken by (i) any Loan Party or any of its Affiliates or (ii) any
other Person (other than a Lender Party or its Affiliates) if, in the case of
this clause (ii), such action has a reasonable likelihood of being determined in
a manner adverse to the Loan Parties, to discontinue or to assert the invalidity
or unenforceability of any Loan Guaranty or any Loan Guarantor shall deny that
it has any further liability under any Loan Guaranty to which it is a party, or
shall give notice to such effect (except as expressly provided for herein);
(q)    any Collateral Document shall for any reason fail to create a valid,
perfected first priority security interest (subject to Permitted Liens) in any
Collateral purported to be covered thereby (other than to the extent such
failure results from failure by the Administrative Agent to file UCC financing
statements or continuation statements under the UCC in respect of such security
interest), except as permitted by the terms of any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken by (i) any Loan Party or any of its Affiliates or (ii) any other
Person (other than a Lender Party or its Affiliates) if, in the case of this
clause (ii), such action has a reasonable likelihood of being determined in a
manner adverse to the Loan Parties, to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or
(r)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans and other Obligations then outstanding
to be due and payable in whole (or in part, in which case any Obligations not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans and other Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to the Borrowers described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans and other Obligations then outstanding, together with accrued interest
thereon and all fees and other


133
ATL 22026536v6

--------------------------------------------------------------------------------





Obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

ADMINISTRATIVE AGENT, ISSUING BANK,
COLLATERAL, AND AFFILIATES OF LENDERS

SECTION 8.01.    Authorization and Action.
(a)    Each of the Lenders and Issuing Bank hereby irrevocably appoints the
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article 8 are solely for the benefit of the Administrative Agent, the Lenders,
and Issuing Bank, and no Loan Party has rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders and Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and Issuing Bank for purposes of acquiring, holding, and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as collateral
agent and any co-agents, sub-agents, and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article 8 and Section 9.03 as if set forth in full herein
with respect thereto. The Administrative Agent is authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders or Issuing Bank, from time to time to take any action with respect to
any Collateral or the Loan Documents which may be necessary to perfect and
maintain perfected the Liens upon any Collateral granted pursuant to any
Collateral Document.


134
ATL 22026536v6

--------------------------------------------------------------------------------





(c)    The Collateral Agent shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Administrative Agent in this Agreement, which shall apply equally to the
Collateral Agent acting in its capacity as such.

SECTION 8.02.    Administrative Agent and its Affiliates.
(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, own securities of, lend money to, act as the financial
advisor or in any advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
(b)    Each Lender and Issuing Bank understands that the Person serving as the
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) is engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Article 8 as “Activities”) any
may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, the members of the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Company, another Loan Party or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans, or other financial products of one or more of the Loan
Parties or their Affiliates. Each Lender and Issuing Bank understands and agrees
that in engaging in the Activities, the members of the Agent’s Group may receive
or otherwise obtain information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. Neither the Administrative Agent nor any other member of the
Agent’s Group shall have any duty to disclose to any Lender or Issuing Bank or
use on behalf of any Lender or Issuing Bank, nor be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.


135
ATL 22026536v6

--------------------------------------------------------------------------------





(c)    Each Lender and Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or Issuing Banks (including the interests of any
Lender or Issuing Bank hereunder and under the other Loan Documents). Each
Lender and Issuing Bank agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of any Person serving as the
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification of any Lender or Issuing Bank. None of (i) this Agreement
nor any other Loan Document, (ii) the receipt by the any members of the Agent’s
Group of information (including information concerning the ability of the Loan
Parties to perform their respective obligations hereunder and under the other
Loan Documents), or (iii) any other matter, shall give rise to any fiduciary,
equitable, or except as expressly provided in this Agreement, contractual duties
(including any duty of trust, care or confidence), owing by the Administrative
Agent or any member of the Agent’s Group to any Lender or Issuing Bank including
any such duty that would prevent or restrict any member of the Agent’s Group
from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 8.03.    Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity; and
(d)    shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond the Administrative Agent's reasonable control,
including


136
ATL 22026536v6

--------------------------------------------------------------------------------





nationalization, expropriation, currency or funds transfer restrictions, the
interruption, disruption, or suspension of the normal procedures and practices
of any securities market, power, mechanical, communications, or other
technological failures or interruptions, computer viruses or the like, fires,
floods, earthquakes, or other natural disasters, civil, and military
disturbance, acts of war or terrorism, riots, revolution, acts of God, work
stoppages, strikes, national disasters of any kind, or other similar events or
acts, or errors by the Borrower in its instructions to the Administrative Agent.

SECTION 8.04.    Administrative Agent’s Reliance, Etc.
(a)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances provided in Section 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until a Loan Party, a Lender, or Issuing Bank has given written notice
describing such Default or Event of Default to the Administrative Agent. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent, or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected


137
ATL 22026536v6

--------------------------------------------------------------------------------





by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The Administrative Agent is authorized on
behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders or Issuing Bank, from time to time to permit any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Collateral Document. The exculpatory
provisions of this Article 8, as well as all other indemnity and expense
reimbursement provisions of this Agreement (including, without limitation,
Section 9.03), shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 8.06.    Resignation.
(a)    The Administrative Agent may resign at any time by giving notice of its
resignation to the Lenders, Issuing Bank, and the Borrowers. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with and, so long as no Default or Event of Default then exists,
subject to the approval (not to be unreasonably withheld or delayed) of, the
Borrower Representative, to appoint a successor, which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States. If no successor shall
have been so appointed by the Required Lenders and, if applicable, the Borrower
Representative and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may, on behalf of the Lenders and
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
possessory Collateral held by the Administrative Agent on behalf of the Lenders
or Issuing Bank under any of the Loan


138
ATL 22026536v6

--------------------------------------------------------------------------------





Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each Issuing Bank directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
any rights to indemnity payments owed to the retiring Administrative Agent) and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.
(c)    Any resignation by Rabobank as the Administrative Agent pursuant to this
Article shall also constitute its resignation as Collateral Agent, Issuing Bank
and Swingline Lender. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent, Issuing Bank and Swingline Lender, (ii) the retiring
Collateral Agent, Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

SECTION 8.07.    Lender Credit Decision. Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. In this
regards, each Lender further acknowledges that Greenberg Traurig. LLP is acting
in this transaction as special counsel to Rabobank only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to


139
ATL 22026536v6

--------------------------------------------------------------------------------





the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

SECTION 8.08.    Other Agent Titles. Anything herein to the contrary
notwithstanding, none of the “Joint Bookrunners”, “Lead Arranger”, “Joint Lead
Arrangers”, “Joint Syndication Agents”, or “Joint Documentation Agents” listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or Issuing
Bank hereunder.

SECTION 8.09.    Agent May File Proofs of Claim; Bankruptcy Events. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any Subsidiary, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Disbursement
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
any Loan Party or any other Person primarily or secondarily liable) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank, and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank, and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, Issuing Bank, and the
Administrative Agent under Article 2 and Section 9.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Article 2 and
Section 9.03.

SECTION 8.10.    Collateral. (a) The Administrative Agent shall have no
obligation whatsoever to any of the Secured Parties to assure that the
Collateral exists or is owned by any Loan Party or its Subsidiaries or is cared
for, protected, or insured or has been encumbered, or that the Administrative
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain,


140
ATL 22026536v6

--------------------------------------------------------------------------------





reduce, or eliminate any particular reserve hereunder or whether the amount of
any such reserve is appropriate or not, or to exercise at all or in any
particular manner or to continue exercising, any of the rights, authorities and
powers granted or available to the Administrative Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, the Administrative Agent may act in any manner
it may deem appropriate, in its sole discretion given the Administrative Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
the Administrative Agent shall have no other duty or liability whatsoever to any
Secured Party as to any of the foregoing, except as otherwise provided herein.
(a)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, based upon the instruction of the Required Lenders, to (i) consent to,
credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Section 363 of the
Bankruptcy Code, (ii) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale or
other disposition thereof conducted under the provisions of the UCC, including
pursuant to Section 9-610 or 9-620 of the UCC, or (iii) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. In connection with any such credit bid or purchase, (A) the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (B) the Administrative Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by such acquisition vehicle or
vehicles and in connection therewith the Administrative Agent may reduce the
Obligations owed to the Secured Parties (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) based upon the value of such non-cash consideration.

SECTION 8.11.    Issuing Bank. Neither Issuing Bank nor any of its Related
Parties shall be liable for any action taken or omitted to be taken by any of
them hereunder or otherwise in connection with any Loan Document except for its
or their own gross negligence or willful misconduct. Without limiting the
generality of the preceding sentence, Issuing Bank (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for the Administrative


141
ATL 22026536v6

--------------------------------------------------------------------------------





Agent, (b) shall not be required to initiate any litigation or collection
proceedings under any Loan Document, (c) shall not be responsible to any Lender
or the Administrative Agent for any recitals, statements, representations, or
warranties contained in any Loan Document, or any certificate or other
documentation referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of its
obligations thereunder, (d) may consult with legal counsel (including counsel
for the Loan Parties or the Administrative Agent), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts, and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties. As to any matters not
expressly provided for by any Loan Document, Issuing Bank shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions signed by the Required Lenders, and such instructions of the
Required Lenders and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders and the Administrative Agent; provided,
however, that Issuing Bank shall not be required to take any action which
Issuing Bank reasonably believes exposes it to personal liability or which
Issuing Bank reasonably believes is contrary to any Loan Document or applicable
law.

SECTION 8.12.    Agency for Perfection. The Administrative Agent hereby appoints
each other Lender (and each Bank Product Provider) as its agent (and each Lender
hereby accepts (and by entering into a Bank Product Provider Letter Agreement,
each Bank Product Provider shall be deemed to accept) such appointment) for the
purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the UCC can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver possession or control of such Collateral to the Administrative
Agent or in accordance with the Administrative Agent’s instructions.

SECTION 8.13.    Affiliates of Lenders; Bank Product Providers. By accepting the
benefits of the Loan Documents, any Affiliate of a Lender that is owed any Bank
Product Obligation is bound by the terms of the Loan Documents. Notwithstanding
the foregoing: (a) neither the Administrative Agent, any Lender nor any Loan
Party shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender;
and (b) no Affiliate of any Lender that is owed any Bank Product Obligation
shall be included in the determination of the Required Lenders or entitled to
consent to, reject, or participate in any manner in any amendment, waiver or
other modification of any Loan Document. The Administrative Agent shall deal
solely and directly with the related Lender of any such Affiliate in connection
with all matters relating to the Loan Documents. The Bank Product Obligation
owed to such Affiliate shall be considered the Secured Obligations of its
related Lender for all purposes under the Loan Documents and such Lender shall
be solely responsible to the other parties hereto for all the obligations of
such Affiliate under any Loan Document. It is understood and agreed that the
rights and benefits under this Agreement, the Collateral Documents, and the Loan
Guaranties of each Bank Product Provider, in such capacity, consist exclusively
of such Bank Product Provider’s


142
ATL 22026536v6

--------------------------------------------------------------------------------





right to share in payments and collections of the Collateral and payments under
the Loan Guaranties; provided that for the avoidance of doubt, any release of
Collateral or any Loan Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of any Bank Product
Obligations (in such capacity). All Bank Product Obligations shall be secured
but on a silent basis, so that notwithstanding any other provision, if any, in
this Agreement or any Collateral Document or Loan Guaranty, no Bank Product
Provider shall be able to take any action in respect of the Collateral or Loan
Guaranties nor instruct the Required Lenders or the Administrative Agent to take
any such action nor have any rights in connection with the management or release
of any Collateral or the obligations of any Loan Guarantor under any Loan
Guaranty. By accepting the benefits of the Collateral and the Loan Guaranties,
such Bank Product Provider shall be deemed to have appointed the Administrative
Agent as its agent and agreed to be bound by the Loan Documents as a Secured
Party, subject to the limitations set forth in this Section 8.13. The
Administrative Agent shall not owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure, or any other obligation whatsoever to any Bank Product
Provider with respect to any Bank Product Obligation. The Administrative Agent
shall have no duty to determine the amount or the existence of any amounts owing
under any Bank Product Obligations. In connection with any such distribution of
payments and collections or termination or release by the Administrative Agent
of any Liens or Loan Guarantors thereunder, the Administrative Agent shall be
entitled to assume no amounts are due under any Bank Product Agreement unless
such Bank Product Provider has notified the Administrative Agent in writing of
the amount of any such liability owed to it at least 5 Business Days prior to
such distribution, termination, or release.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications (“Communications”)
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or, subject to Section 9.01(b), by electronic communication, as
follows:
(i)    if to any Loan Party, to the Borrower Representative at:
Pilgrim’s Pride Corporation
1770 Promontory Circle
Greeley, Colorado 80634
Attention:     Gustavo Biscardi, Treasurer
        Fabio Sandri, Chief Financial Officer
Facsimile No: (970) 336-6616
Telephone No.: (970) 506-8117
Email: gustavo.biscardi@jbssa.com
(ii)    if to the Administrative Agent, Swingline Lender or Rabobank, in
connection with any Borrowing Request, Interest Election Request, or any payment
or prepayment of the Obligations, to it at:


143
ATL 22026536v6

--------------------------------------------------------------------------------





Coöperatieve Rabobank U.A., New York Branch
Capital Markets and Agency Services
Attention: Bashir Alhadi
Facsimile No: (914) 304-9327
Telephone No.: (212) 574-7328
Email: fm.am.syndicatedloans@rabobank.com, with a copy to:
Bashir.Alhadi@rabobank.com and sui.price@rabobank.com
(iii)    if to the Administrative Agent, Collateral Agent or Rabobank in
connection with any other matter (including deliveries under Section 5.1 and
other matters), to it at:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue, New York, NY 10167
Attn: Loan Syndications
Attention: Loan Syndications
Facsimile No: (212) 808-2578
Telephone No. (212) 808-6808
Email: syndications.ny@rabobank.com
(iv)    if to any other Lender or Issuing Bank to it at its address or facsimile
number set forth in its Administrative Questionnaire.
Communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received.
Communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given before or during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day). Communications delivered through electronic communications
to the extent provided in Section 9.01(b), shall be effective as provided in
such Section 9.01(b).
(b)    Electronic Communications. Communications to the Administrative Agent and
the Lenders under the Loan Documents may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent. The
Administrative Agent and Borrowers may, in their discretion, agree to accept
such Communications to it under the Loan Documents by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular Communications. Unless the Administrative Agent
otherwise prescribes, (i) Communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) Communications posted
on an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in clause
(i) of this Section 9.01(b) notification that such Communications is available
and identifying the website address thereof; provided that, for both clauses (i)
and (ii) of this Section 9.01(b), if such Communications is not sent before or
during the normal business hours of the


144
ATL 22026536v6

--------------------------------------------------------------------------------





recipient, such Communications shall be deemed to have been sent at the opening
of business on the next Business Day.
(c)    Change of Address for Notices. Any party hereto may change its address or
telecopy number for, or individual designated to receive, Communications under
the Loan Documents by notice to the other parties hereto (or, in the case of any
such change by a Lender, by notice to Borrower Representative and the
Administrative Agent). All Communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
(d)    Electronic Transmission System. Borrowers and the Lenders agree that the
Administrative Agent may make the Communications available to the Lenders and
Borrower by posting the Communications on Debt Domain, IntraLinks, SyndTrak or a
substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED, OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE AGENTS HAVE ANY LIABILITY TO BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING OUT OF BORROWER’S OR
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENTS ARE FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY AGENT HAVE ANY LIABILITY TO ANY LOAN PARTY,
ANY LENDER, OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).
(e)    Communications through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.


145
ATL 22026536v6

--------------------------------------------------------------------------------





(f)    Reliance on Notices. Administrative Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices of a
Borrowing) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrowers shall indemnify the Administrative Agent, each Lender, and
the Related Parties of each of them from all losses, costs, expenses, and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower. The Administrative Agent may
record all telephonic notices to, and other telephonic communications with, the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.
(a)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended, restated or otherwise modified except
(i) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders; or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and each Loan Party that is a
party thereto, with the consent of the Required Lenders ; provided that no such
agreement shall:
(A)    increase the Commitment of any Lender without the written consent of such
Lender and any Voting Participant, it being understood that waivers, amendments,
restatements or other modifications of conditions precedent, covenants, Defaults
or Events of Default or of a mandatory reduction in the aggregate commitments
shall not constitute increases in any Commitment (provided that the
Administrative Agent may make Protective Advances as set forth in Section 2.04);
(B)    reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, in each case without the written consent


146
ATL 22026536v6

--------------------------------------------------------------------------------





of each Lender and Voting Participant directly affected thereby; provided that
nothing in this paragraph (B) shall restrict the ability of any Lender to reduce
or forgive any amounts payable to such Lender with respect to any Loan or Letter
of Credit without the consent of any other Lender or Voting Participant;
(C)    except as otherwise provided in Sections 9.02(b)(I) and (J) below, extend
the maturity of any Loan or postpone any scheduled date of payment of the
regularly scheduled installment payments of principal of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender and Voting Participant directly affected
thereby;
(D)    change Section 2.19(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender and Voting
Participant directly affected thereby;
(E)    (1) increase the advance rates set forth in the definition of “Borrowing
Base” or (2) make changes affecting (x) eligibility criteria, as such
eligibility criteria are in effect on the Effective Date (including adding new
categories of eligible assets or eliminating any categories of Reserves) under
the Borrowing Base or (y) the definition of “Dilution Reserve” or “Value of
Eligible Inventory”, in each case having the effect of increasing Availability,
without the written consent of the Required Lenders and the Required Revolving
Lenders (each voting as a separate class);
(F)    change (1) any of the provisions of this Section, (2) the definitions of
“Required Lenders”, “Required Revolving Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, or (3) the definition of “Change
in Control”, in each case without the written consent of each Lender and Voting
Participant;
(G)    release any Loan Guarantor from its obligation under any Loan Guaranty to
which it is a party (except as otherwise permitted herein, including without
limitation pursuant to Sections 6.03, 6.05 and 9.02(e) and (f), or in the other
Loan Documents), without the written consent of each Lender;
(H)    except as provided in paragraph (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender and Voting Participant; or


147
ATL 22026536v6

--------------------------------------------------------------------------------





(I)    reduce the amount of, or extend the payment date for, any required
mandatory prepayments pursuant to Section 2.12, without the written consent of
the Required Lenders;
provided, further, that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Swingline Lender or any Issuing
Bank hereunder without the prior written consent of such Agent, the Swingline
Lender or such Issuing Bank, as applicable; (ii) amendments pursuant to
Section 2.10(d) shall be effective as described therein; and (iii) when a
Defaulting Lender shall exist, Section 2.21 shall control with respect to voting
of such Lender that is a Defaulting Lender. The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.
(b)    The Lender Parties hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Commitments and Full Satisfaction of all Secured Obligations;
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interests of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary;
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement; (iv)
as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII; (v) as provided in the Collateral Documents; or
(vi) to the extent required under Section 5.13(b). Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Nothing in this paragraph shall relieve the
Administrative Agent of any obligations to release the Liens on any Collateral
to the extent required under any Loan Document if the Loan Parties have
satisfied the conditions for such release.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders or Voting Participants is not obtained (any such Lender
or Voting Participant whose consent is necessary but not obtained being referred
to herein as a “Non-Consenting Lender”), then the Borrowers may elect to replace
a Non-Consenting Lender as a Lender party to this Agreement or, with the consent
of the Required Lenders, terminate the Commitments of such Lender and repay all
non-contingent Obligations of the Borrowers owing to such Lender relating to the
Loans held by such Lender as of such termination date; provided that,


148
ATL 22026536v6

--------------------------------------------------------------------------------





concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.16 and 2.18, and (2) an amount, if any,
equal to the payment which would have been due to such Lender or Voting
Participant on the day of such replacement under Section 2.17 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(d)    From time to time, the Company may cause one or more additional direct or
indirect, wholly-owned Subsidiaries to become Borrowers hereunder by delivering,
or causing to be delivered, to the Administrative Agent in respect of each
applicable Subsidiary, the following, each in form and substance reasonably
satisfactory to the Administrative Agent: (i) a Joinder Agreement in the form of
Exhibit M attached hereto, executed and delivered by such Subsidiary (the date
of each such Joinder Agreement being referred to herein as a “Joinder Date”,
which date shall be at least ten days after the Company provides notice to the
Administrative Agent of its intention to cause such Subsidiary to become a
Borrower hereunder), (ii) replacement Notes dated as of the applicable Joinder
Date payable to each Lender for which an existing Note is outstanding on such
Joinder Date, (iii) a written confirmation by the Loan Guarantors that their
guarantee obligations shall apply to the obligations of such Subsidiary under
the Loan Documents from and after the Joinder Date and (iv) such other
approvals, opinions or documents as the Administrative Agent may reasonably
request; provided that no Subsidiary may become a Borrower hereunder pursuant to
this paragraph (e) if (x) a Default or Event of Default shall have occurred and
be continuing on the applicable Joinder Date, or shall result from the joinder
of such Subsidiary as a Borrower on such Joinder Date, or (y) such Subsidiary is
not organized under the laws of any jurisdiction of the United States or
Bermuda. Without limiting the foregoing, if the designation of any additional
direct or indirect, wholly-owned Subsidiary as a Borrower hereunder obligates
the Administrative Agent or any Lender to comply with “know your customer” or
similar regulatory requirements and the information necessary for such
compliance is not already available to the Administrative Agent or such Lender,
as applicable, the Company shall, promptly upon the request of the
Administrative Agent or such Lender, as applicable, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or
such Lender, as applicable, in order for it to comply with all “know your
customer” and/or similar identification procedures required under all applicable
laws and regulations. Notwithstanding the foregoing, no assets of any Person
that becomes a Borrower hereunder will be included in the Borrowing Base until
such time as the Collateral Agent shall have conducted such field exams, audits
and inspections of such assets as it may require in its Permitted Discretion.


149
ATL 22026536v6

--------------------------------------------------------------------------------





(e)    From time to time, the Company may cause any Loan Party (other than the
Company and Pilgrim’s Pride Corporation of West Virginia, Inc.) to cease to be a
Loan Party hereunder by (i) delivering to the Administrative Agent a notice to
such effect, specifying the identity of the applicable Loan Party and the
proposed date on which such Loan Party shall no longer be a Loan Party
hereunder, which date shall be no earlier than five Business Days after delivery
of such notice (each such date being referred to herein as a “Loan Party Removal
Date”) and (ii) delivering, or causing to be delivered, to the Administrative
Agent replacement Notes dated as of the applicable Loan Party Removal Date
payable to each Lender for which an existing Note is outstanding on such Loan
Party Removal Date, executed by the Company and each other Loan Party that shall
not cease to be a Loan Party on such Loan Party Removal Date, in form and
substance reasonably satisfactory to the Administrative Agent; provided that no
Loan Party may cease to be a Loan Party hereunder pursuant to this Section
9.02(f) if (i) a Default or Event of Default shall have occurred and be
continuing on the applicable Loan Party Removal Date, or shall result from such
Loan Party ceasing to be a Loan Party hereunder on such Loan Party Removal Date,
(ii) the Loan Party to be removed became a U.S. Loan Guarantor or a Bermuda Loan
Guarantor pursuant to Section 5.13(a) or (c), (iii) the Loan Party to be removed
is a Material Subsidiary, or (iv) the Loan Party to be removed is a Borrower and
the Loans of such Borrower have not been paid in full in cash prior to the
applicable Loan Party Removal Date. Upon satisfaction of the conditions set
forth in the preceding sentence, on the applicable Loan Party Removal Date, the
applicable Loan Party shall no longer be a “Borrower”, a “U.S. Borrower,” a
“Bermuda Borrower,” a “U.S. Loan Guarantor,” a “Bermuda Loan Guarantor,” a “Loan
Party”, as the case may be, hereunder or under any other Loan Document.
Notwithstanding anything to the contrary contained herein, in the event that any
Loan Party shall cease to be a Loan Party hereunder in accordance with this
Section 9.02(f), the other Loan Parties shall remain jointly and severally
liable with respect to each Loan made to such Loan Party and each Letter of
Credit issued for the account of such Loan Party outstanding on the applicable
Loan Party Removal Date.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) Except as provided in
Section 2.23, the Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arranger
and their respective Affiliates, including the reasonable and documented
out-of-pocket fees, charges and disbursements of a single New York legal counsel
for the Administrative Agent and the Lead Arranger and their respective
Affiliates, and one local counsel in each jurisdiction that the Administrative
Agent may deem appropriate in its good faith discretion, in connection with the
syndication and distribution (including via the internet or through the
Platform) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated); (ii) all reasonable and
documented out-of-pocket expenses (limited, in the case of attorneys’ fees, to
the reasonable and documented out-of-pocket fees, charges and disbursements of
one outside counsel) incurred by the applicable Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and


150
ATL 22026536v6

--------------------------------------------------------------------------------





disbursements of a single general legal counsel to collectively represent the
Administrative Agent, the Lenders, the Lead Arranger and their respective
Affiliates, and of a single local legal counsel to collectively represent the
Administrative Agent, the Lenders, the Lead Arranger and their respective
Affiliates in each jurisdiction that the Administrative Agent may deem
appropriate in its good faith discretion, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out-of pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Reasonable and
documented out-of-pocket expenses being reimbursed by the Borrowers under this
Section include, without limiting the generality of the foregoing, costs and
expenses incurred in connection with:
(A)    subject to Section 5.11, appraisals and insurance reviews;
(B)    subject to Section 5.12, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the Collateral
Agent;
(C)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(D)    taxes, fees and other charges, if any, for (1) Lien and title searches
and title insurance and (2) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(E)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take (other than items
being contested in good faith or Taxes being contested or not paid in compliance
with Section 5.04); and
(F)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
(b)    Except as provided in Section 2.23, the Borrowers shall, jointly and
severally, indemnify each Lender Party, the Lead Arranger and each Related Party
of a Lender Party or the Lead Arranger (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one general legal counsel for all of the Indemnitees, taken
as a whole, one local legal counsel for all of the Indemnitees, taken as a
whole, in each jurisdiction that the Administrative Agent may deem appropriate
in its good faith discretion, and, solely in the case of a conflict of interest,
one additional legal counsel for all of the Indemnitees, taken as a whole)
(collectively, a “Loss”) incurred by or asserted


151
ATL 22026536v6

--------------------------------------------------------------------------------





against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, the Original Credit Agreement, and
any other Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby; (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of the
Subsidiaries; (iv) the failure of the Borrowers to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrowers for Taxes pursuant to Section 2.18; or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any particular Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent, the Collateral Agent, an Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
such Issuing Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by Requirements of Law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
(e)    All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor, which demand shall set forth the
basis for such claim in reasonable detail.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except


152
ATL 22026536v6

--------------------------------------------------------------------------------





that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and
Voting Participant (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lender Parties) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(a)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund of such Lender or, if an Event of Default has
occurred and is continuing, any other assignee; provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund of such Lender; and
(C)    in the case of an assignment of Revolving Commitments or Revolving Loans,
the Issuing Banks and the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or any other Person under common control with such Lender, or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;


153
ATL 22026536v6

--------------------------------------------------------------------------------





(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this paragraph shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    no assignment shall be made to (1) the Parent Entity or any of its
Affiliates (including the Company and its Subsidiaries), (2) any natural Person
or (3) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (3);
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with, in each case
other than an assignment by a Lender to any of its Affiliates or any other
Person under common control with such Lender, a processing and recordation fee
of $3,500; and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Requirements of Law, including Federal and state
securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers and the Lender Parties, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount


154
ATL 22026536v6

--------------------------------------------------------------------------------





(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the other Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Agents, any Issuing Bank and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, 2.05, 2.06(d) or
(e), 2.07(b), 2.19(c) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    (c)    any Lender may, without the consent of the Borrowers, the
Administrative Agent or any other Lender Party, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent and the other
Lender Parties shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that requires the vote of (1) all the Lenders or (2) each directly
affected Lender, to the extent that such Lender is directly affected by any such
amendment, modification or waiver and such Participant holds a participation in
such Lender’s obligations under this Agreement. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b)


155
ATL 22026536v6

--------------------------------------------------------------------------------





of this Section. To the extent permitted by Requirements of Law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.19(c) as though it were a Lender.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.18
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.18(e) as though it were a Lender.
(d)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank for such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(f)    Notwithstanding anything in Section 9.02(b) or this Section 9.04 to the
contrary, any Farm Credit System Institution that (i) is the owner of a
participation in any Commitment (including any Loans outstanding thereunder)
initially in the amount of at least $10,000,000; (ii) is, by written notice to
the Borrowers and the Administrative Agent (a “Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a voting participant hereunder (any Farm Credit System
Institution


156
ATL 22026536v6

--------------------------------------------------------------------------------





so designated, a “Voting Participant”); and (iii) receives the prior written
consent of the Borrower Representative (such consent of the Borrower
Representative not to be unreasonably withheld or delayed and not to be required
if any Event of Default has occurred and is continuing) and the Administrative
Agent to become a Voting Participant, shall be entitled to vote for so long as
such Farm Credit System Institution owns such participation and notwithstanding
any subparticipation by such Farm Credit System Institution (and the voting
rights of the selling Lender shall be correspondingly reduced, on a dollar for
dollar basis), as if such Voting Participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name, as well as all contact information required for an assignee in the
Assignment and Assumption; and (B) state the dollar amount of the participation
purchased. The selling Lender and the Voting Participant shall notify the
Administrative Agent and the Borrower Representative within three Business Days
of any termination of, reduction or increase in the amount of, such
participation. The Borrowers and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph (f). The voting rights hereunder are solely for the benefit of the
Voting Participants and shall not inure to any assignee or participant of a
Voting Participant.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any other
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18, 9.03, 9.09 and 9.10 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. The provisions of Section 9.12 shall
survive and remain in full force and effect for a period of 18 months following
the termination of this Agreement.

SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the


157
ATL 22026536v6

--------------------------------------------------------------------------------





Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender Party or Affiliate to or for the credit or the account of the
Borrowers or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender Party, irrespective of whether or not such Lender Party
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender Party shall notify the
Borrower Representative and the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender Party under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender Party may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws principles thereof,
but giving effect to Federal laws applicable to national banks.
(a)    Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, State of New York, in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Notwithstanding the foregoing,
nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any other Lender Party may otherwise have to bring
any action or proceeding in the courts of any jurisdiction, to the extent that
such action or proceeding relates to the enforcement of rights with respect to
the Collateral.


158
ATL 22026536v6

--------------------------------------------------------------------------------





(b)    Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Lender Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
in each case on a confidential basis (it being understood that the disclosing
Lender Party shall be responsible for the foregoing persons’ compliance with
this paragraph); (b) to the extent requested by any bank or other regulatory
authority having jurisdiction (including any self-regulatory organization having
or claiming to have jurisdiction) or oversight or in connection with any pledge
or assignment to a Federal Reserve Bank or central bank permitted by Section
9.04(e); (c) to the extent required by Requirements of Law or by any subpoena or
similar legal process (it being understood that the applicable Lender Party, to
the extent permitted by Requirements of Law, shall inform the Borrower
Representative reasonably promptly thereof and provide the Borrower
Representative a reasonable opportunity to apply for and obtain a court order to
protect the confidentiality of the relevant information); (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or


159
ATL 22026536v6

--------------------------------------------------------------------------------





thereunder; (f) subject to an agreement containing provisions the same as, or
substantially similar to, those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations or (iii) any insurer of risks hereunder
(and any such Person may disclose such Information to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will agree to be bound by confidentiality obligations that are the same
as, or substantially similar to, the terms set forth in this Section)); (g) with
the written consent of the Borrower Representative; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers or their representatives which is
not known by any such Person to be under a duty of confidentiality with respect
to the Information; (i) the National Association of Insurance Commissioners or
its Securities Valuation Office or, in each case, any similar organization or
nationally recognized rating agency that requires access to information about
such Lender Party’s investment portfolio for purposes of rating such investment
portfolio, in each case with a request for confidentiality (it being understood
that any such organization or rating agency may elect not to agree with any such
request, in which case the disclosing Lender Party shall incur no obligation or
liability if such organization or rating agency does not maintain the
confidentiality of such Information); or (j) subject to clause (d), in
connection with a legal action related to this Agreement (it being understood
that the applicable Lender Party, to the extent permitted by Requirements of
Law, shall inform the Borrower Representative reasonably promptly thereof and
provide the Borrower Representative a reasonable opportunity to apply for and
obtain a court order to protect the confidentiality of the relevant
information). For the purposes of this Section, “Information” means all
confidential, proprietary and non-public information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is available to any Lender Party on a non-confidential basis prior to
disclosure by the Borrowers. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
EACH LENDER PARTY ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND REQUIREMENTS OF LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS


160
ATL 22026536v6

--------------------------------------------------------------------------------





AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER PARTY HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND REQUIREMENTS OF LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

SECTION 9.14.    Patriot Act. The Administrative Agent and each Lender subject
to the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify, and record
information that identifies each Loan Party and other information that will
allow the Administrative Agent and such Lender to identify each Loan Party in
accordance with the Patriot Act. The Borrower hereby agrees to provide, and
cause each other Loan Party to provide, such information promptly upon the
request of the Administrative Agent or any Lender. Each Lender subject to the
Patriot Act acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any Loan
Party, its Affiliates or its agents, this Agreement, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any record-keeping, (c) comparisons with government lists, (d)
customer notices, or (e) other procedures required under the CIP Regulations or
such other law.

SECTION 9.15.    Disclosure. Each Loan Party and each Lender Party hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

SECTION 9.16.    Appointment for Perfection. Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens, for
the benefit of the Lender Parties, in assets which, in accordance with Article 9
of the UCC or any other Requirement of Law can be perfected only by possession.
Should any Lender Party (other than the Administrative Agent) obtain possession
of any such Collateral, such Lender Party shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral


161
ATL 22026536v6

--------------------------------------------------------------------------------





to the Administrative Agent or otherwise deal with such Collateral in accordance
with the Administrative Agent’s instructions.

SECTION 9.17.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under Requirements of Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.18.    WAIVERS OF FARM CREDIT RIGHTS. THE BORROWERS ACKNOWLEDGE AND
AGREE THAT, TOGETHER WITH THEIR LEGAL COUNSEL, THEY HAVE REVIEWED ALL RIGHTS
THAT THEY MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS UNDER THE SECTIONS OF THE AGRICULTURAL CREDIT ACT OF 1987
DESIGNATED AS 12 U.S.C. SECTIONS 2199 THROUGH 2202E AND THE IMPLEMENTING FARM
CREDIT ADMINISTRATION REGULATIONS AS SET FORTH IN 12 C.F.R. SECTIONS 617.7000
THROUGH 617.7630 (INCLUDING THOSE PROVISIONS WHICH AFFORD THE BORROWERS CERTAIN
RIGHTS AND IMPOSE ON THE LENDER PARTIES CERTAIN DUTIES WITH RESPECT TO THE
COLLECTION OF ANY AMOUNTS OWING HEREUNDER OR THE FORECLOSURE OF THE SECURITY
INTEREST OF THE ADMINISTRATIVE AGENT ON THE COLLATERAL, OR WHICH REQUIRE THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY TO DISCLOSE TO THE BORROWERS THE
NATURE OF ANY SUCH RIGHTS OR DUTIES), AND THAT THEY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL SUCH RIGHTS. NOTHING CONTAINED
IN THIS SECTION NOR THE DELIVERY TO THE BORROWERS OF ANY SUMMARY OF ANY RIGHTS
UNDER, OR ANY NOTICE PURSUANT TO, THE AGRICULTURAL CREDIT ACT OF 1987 SHALL IN
ANY WAY BE DEEMED TO BE, OR BE CONSTRUED TO IN ANY WAY INDICATE, THE
DETERMINATION OR AGREEMENT BY THE BORROWERS, THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER PARTY THAT THE AGRICULTURAL CREDIT ACT OF 1987, OR ANY RIGHTS
THEREUNDER, ARE OR WILL IN FACT BE APPLICABLE TO THE BORROWERS, THE LOANS OR THE
LOAN DOCUMENTS.

SECTION 9.19.    Bank Equity Interests. The Borrowers agree to purchase Equity
Interests (the “Bank Equity Interests”) in any Farm Credit System Institution
which is a Lender, as such Farm Credit System Institution may from time to time
require in accordance with its bylaws and capital plans and that are applicable
to borrowers generally. Each Farm Credit System Institution that is a Lender may
from time to time, in its discretion reserve, sell participations under this
Section on


162
ATL 22026536v6

--------------------------------------------------------------------------------





a patronage released or on a non-patronage basis. Each party hereto acknowledges
that the Farm Credit System Institutions have a statutory first Lien on all Bank
Equity Interests that any Borrower may now own or hereafter acquire, which
statutory Lien shall be for each applicable Farm Credit System Institution’s
sole and exclusive benefit and such Bank Equity Interests shall not constitute
or form a part of the Collateral.

SECTION 9.20.    Amendment and Restatement of Original Credit Agreement;
Confirmation of Existing Obligations. On the Effective Date, the Original Credit
Agreement shall be amended and restated in its entirety pursuant to the terms of
this Agreement. The parties hereto acknowledge and agree that this Agreement and
the other Loan Documents do not constitute a novation or termination of the
“Obligations” (as defined in the Original Credit Agreement) that are outstanding
immediately prior to the Effective Date.

ARTICLE X

U.S. GUARANTY

SECTION 10.01.    Guaranty. Each U.S. Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lender Parties the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all
costs, expenses and other amounts that are required to be paid by the Borrowers
pursuant to Section 9.03 or any similar provision in any other Loan Document
(such costs and expenses, together with the Secured Obligations, collectively
the “Guaranteed Obligations”). Each U.S. Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this U.S.
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations.

SECTION 10.02.    Guaranty of Payment. This U.S. Guaranty is a guaranty of
payment and not of collection. Each U.S. Loan Guarantor waives any right to
require any Lender Party to sue any Borrower, any other U.S. Loan Guarantor, any
other guarantor or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

SECTION 10.03.    No Discharge or Diminishment of U.S. Guaranty. (a) Except as
otherwise provided for herein, the obligations of each U.S. Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which


163
ATL 22026536v6

--------------------------------------------------------------------------------





any U.S. Loan Guarantor may have at any time against any Obligated Party, any
Lender Party, or any other Person, whether in connection herewith or in any
unrelated transactions; or (v) any law or regulation of any jurisdiction or any
other event affecting any term of a guaranteed obligation.
(a)    The obligations of each U.S. Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any Requirement of Law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any U.S. Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Lender
Party to assert any claim or demand or to enforce any remedy with respect to all
or any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Lender Party with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such U.S. Loan Guarantor or that would otherwise
operate as a discharge of any U.S. Loan Guarantor as a matter of law or equity
(other than the payment in full in cash of the Guaranteed Obligations).

SECTION 10.04.    Defenses Waived. To the fullest extent permitted by
Requirements of Law, each U.S. Loan Guarantor hereby waives any defense based on
or arising out of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor, other than the payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each U.S. Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person. The Administrative Agent may,
at its election, following the occurrence and during the continuance of an Event
of Default, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such U.S. Loan Guarantor under this U.S. Guaranty except to the extent the
Guaranteed Obligations have been fully paid in cash. To the fullest extent
permitted by Requirements of Law, each U.S. Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to Requirements of Law, to impair or extinguish any right of


164
ATL 22026536v6

--------------------------------------------------------------------------------





reimbursement or subrogation or other right or remedy of any U.S. Loan Guarantor
against any Obligated Party or any security.

SECTION 10.05.    Rights of Subrogation. No U.S. Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any Collateral, until the Loan Parties and the U.S. Loan Guarantors
have fully performed all their obligations to the Lender Parties and no
Obligation is outstanding.

SECTION 10.06.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each U.S. Loan Guarantor’s
obligations under this U.S. Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Lender Parties are in possession of this U.S. Guaranty. If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the U.S. Loan
Guarantors forthwith on demand by the Lender Parties.

SECTION 10.07.    Information. Each U.S. Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each U.S. Loan Guarantor assumes and incurs under this U.S. Guaranty,
and agrees that no Lender Party shall have any duty to advise any U.S. Loan
Guarantor of information known to it regarding those circumstances or risks.

SECTION 10.08.    Taxes. All payments of the Guaranteed Obligations will be made
by each U.S. Loan Guarantor free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any U.S.
Loan Guarantor shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) each applicable Lender
Party receives an amount equal to the sum it would have received had no such
deductions been made, (b) such U.S. Loan Guarantor shall make such deductions
and (iii) such U.S. Loan Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Requirements of Law.

SECTION 10.09.    Maximum Liability. The provisions of this U.S. Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any U.S.
Loan Guarantor under this U.S. Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such U.S.
Loan Guarantor’s liability under this U.S. Guaranty, then, notwithstanding any
other provision of this U.S. Guaranty to the contrary, the amount of such
liability shall, without any further action by the U.S. Loan Guarantors or the
Lender Parties, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest


165
ATL 22026536v6

--------------------------------------------------------------------------------





amount determined hereunder being the relevant U.S. Loan Guarantor’s “Maximum
Liability”). This Section with respect to the Maximum Liability of each U.S.
Loan Guarantor is intended solely to preserve the rights of the Lender Parties
to the maximum extent not subject to avoidance under Requirements of Law, and no
U.S. Loan Guarantor nor any other Person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any U.S. Loan Guarantor hereunder shall not
be rendered voidable under Requirements of Law. Each U.S. Loan Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each U.S. Loan Guarantor without impairing this U.S.
Guaranty or affecting the rights and remedies of the Lender Parties hereunder;
provided that nothing in this sentence shall be construed to increase any U.S.
Loan Guarantor’s obligations hereunder beyond its Maximum Liability.

SECTION 10.10.    Contribution. In the event any U.S. Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this U.S. Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this U.S. Guaranty, each other U.S. Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor.
For purposes of this Article X, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the Effective Date (whether by
loan, capital infusion or by other means) to (b) the aggregate Maximum Liability
of all U.S. Loan Guarantors hereunder (including such Paying Guarantor) as of
such date (without giving effect to any right to receive, or obligation to make,
any contribution hereunder), or to the extent that a Maximum Liability has not
been determined for any U.S. Loan Guarantor, the aggregate amount of all monies
received by such U.S. Loan Guarantors from the Borrowers after the Effective
Date (whether by loan, capital infusion or by other means). Nothing in this
provision shall affect any U.S. Loan Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such U.S. Loan Guarantor’s
Maximum Liability). Each of the U.S. Loan Guarantors covenants and agrees that
its right to receive any contribution under this U.S. Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations. This provision is for the benefit of
both the Lender Parties and the U.S. Loan Guarantors and may be enforced by any
one, or more, or all of them in accordance with the terms hereof.

SECTION 10.11.    Liability Cumulative. The liability of each U.S. Loan Party as
a U.S. Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each U.S. Loan Party to the Lender Parties
under this Agreement and the other Loan Documents to which such U.S. Loan Party
is a party or in respect of any obligations or liabilities of the other U.S.
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.


166
ATL 22026536v6

--------------------------------------------------------------------------------






SECTION 10.12.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) the successful operations of each of the other Loan Parties and (b) the
credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

ARTICLE XI

THE BORROWER REPRESENTATIVE

SECTION 11.01.    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. None of the Lender Parties or their respective officers,
directors, agents or employees shall be liable to the Borrower Representative or
any Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01.

SECTION 11.02.    Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders
Parties to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Borrower Representative.

SECTION 11.03.    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

SECTION 11.04.    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the other
Lender


167
ATL 22026536v6

--------------------------------------------------------------------------------





Parties. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

SECTION 11.05.    Successor Borrower Representative. Upon prior notice to the
Administrative Agent, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.

SECTION 11.06.    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 11.07.    Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month (or such shorter period for which
Borrowing Base Certificates shall be required pursuant to the terms hereof) to
the Borrower Representative a copy of its Borrowing Base Certificate (to the
extent that a Borrowing Base Period is in effect) and any other certificate or
report required hereunder or requested by the Borrower Representative on which
the Borrower Representative shall rely to prepare the Borrowing Base
Certificates and Compliance Certificates required pursuant to the provisions of
this Agreement.

SECTION 11.08.    Keepwell. To the fullest extent permitted by applicable law,
while any Guaranteed Obligations are outstanding with respect to a transaction
under a Secured Swap Agreement, each ECP Loan Guarantor hereby jointly and
severally absolutely and unconditionally undertakes, for the benefit of each
Supported Loan Guarantor and the holder(s) of such Guaranteed Obligations, to
provide such funds or other support as may be needed from time to time to enable
each Supported Loan Guarantor to pay such Guaranteed Obligations with respect to
such transaction and to pay such funds to the holder of such Guaranteed
Obligations upon the demand of either the Supported Loan Guarantor or such
holder. The Loan Guarantors agree that this Section constitutes a “keepwell,
support, or other agreement” for the benefit of the Supported Loan Guarantors
for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 11.09.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


168
ATL 22026536v6

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


169
ATL 22026536v6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.
BORROWERS:
 
PILGRIM'S PRIDE CORPORATION
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
TO-RICOS, LTD.
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
TO-RICOS DISTRIBUTION, LTD.
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-1



--------------------------------------------------------------------------------





OTHER LOAN PARTIES:
 
PILGRIM'S PRIDE CORPORATION OF WEST
 
 
VIRGINIA, INC.
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
JFC LLC
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
GOLD'N PLUMP POULTRY, LLC
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
GOLD'N PLUMP FARMS, LLC
 
 
 
 
 
 
 
By:
/s/ Fabio Sandri
 
 
Name: Fabio Sandri
 
 
Title: Chief Financial Officer



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-2



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT
 
COÖPERATIEVE RABOBANK U.A., NEW YORK
AND LENDERS:
 
BRANCH, as Administrative Agent, Collateral Agent, and as a Lender
 
 
 
 
 
 
 
By:
/s/ Eric J. Rogowski
 
 
Name: Eric J. Rogowski
 
 
Title: Executive Director
 
 
 
 
 
 
 
By:
/s/ Naoko Kojima
 
 
Name: Naoko Kojima
 
 
Title: Executive Director



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-3



--------------------------------------------------------------------------------





 
 
AMERICAN AGCREDIT, PCA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Bradley K. Leafgren
 
 
Name: Bradley K. Leafgren
 
 
Title: Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-4



--------------------------------------------------------------------------------





 
 
BANK OF MONTREAL, as a Lender
 
 
 
 
 
 
 
By:
/s/ Marc Maslanka
 
 
Name: Marc Maslanka
 
 
Title: Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-5



--------------------------------------------------------------------------------





 
 
ING CAPITAL LLC, as a Lender
 
 
 
 
 
 
 
By:
/s/ Daniel Lamprecht
 
 
Name: Daniel Lamprecht
 
 
Title: Managing Director
 
 
 
 
 
 
 
By:
/s/ Bill Redmond
 
 
Name: William B. Redmond
 
 
Title: Managing Director



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-6



--------------------------------------------------------------------------------







 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Jeffry S. Millican
 
 
Name: Jeffry S. Millican
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-7



--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Kory Clark
 
 
Name: Kory Clark
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-8



--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Anthony Pistilli
 
 
Name: Anthony Pistilli
 
 
Title: Authorized Signatory



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-9



--------------------------------------------------------------------------------





 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Omar Hafeez
 
 
Name: Omar Hafeez
 
 
Title: Managing Director
 
 
Global Subsidiaries Group N.A. Head



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-10



--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
/s/ Brigitte M Sinclair
 
 
Name: Brigitte M Sinclair
 
 
Title: Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-11



--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
By:
/s/ Marguerite Sutton
 
 
Name: Marguerite Sutton
 
 
Title:



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-12



--------------------------------------------------------------------------------





 
 
DEUTSCHE BANK AG, NEW YORK
 
 
BRANCH, as a Lender
 
 
 
 
 
 
 
By:
/s/ Peter Cucchiara
 
 
Name: Peter Cucchiara
 
 
Title: Vice President
 
 
 
 
 
 
 
By:
/s/ Dusan Lazarov
 
 
Name: Dusan Lazarov
 
 
Title: Director



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-13



--------------------------------------------------------------------------------





 
 
MORGAN STANLEY SENIOR FUNDING,
 
 
INC., as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-14



--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
By:
/s/ Bradford F. Scott
 
 
Name: Bradford F. Scott
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-15



--------------------------------------------------------------------------------





 
 
AGSTAR FINANCIAL SERVICES, PCA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Graham J. Dee
 
 
Name: Graham J. Dee
 
 
Title: VP Capital Markets







THIRD AMENDED AND RESTATED CREDIT AGREEMENT
S-16

